 

 

20

2]

22

24

25

26

27

28

 

Case 2:17-cv-01257-MCE-EFB Document i1 Filed Fl e = gh
Lives Ca &
ELISE KING NOV 16 2678
SACRAMENTO, CA 95835, ea GtEBK,US District coun

916-752-1720 ee

ELISEKING@MSN.COM OSFuTy PS on

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF CALIFORNIA

ELISE KING, Case No.: 2:17-cv-01257-MCE-EFB PS

Plaintiff,

vs. FIRST AMENDED COMPLAINT FOR

CALIFORNIA DEPARTMENT OF WATER INJUNCTIVE AND EQUITABLE RELIEF

RESOURCES, ET AL
VIOLATIONS OF STATUTE:

Defendant 1. | AMERICAN WITH DISABILITIES
ACT 42 U.S. § 12101, ET SEQ;

2. REHABILITATION ACT SECTION
501, 504(a) and 504(d), 29 U.S.C. § 791 and
794,

DECLARATORY JUDGMENT
REQUESTED BASED ON THE MERITS OF
EVIDENCE PRESENTED IN THIS
COMPLAINT

 

 

 

 

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - |

 

 
 

10

12

13

14

15

17

18

20

21

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 2 of 124

I. INTRODUCTION

1, Plaintiff brings this action against the Defendants for denial of reasonable
accommodation and failure to engage with plaintiff in a good faith interactive process as set forth
in the American With Disabilities Act (1990) As Amended 42 USC Section 12101 ET SEQ).
See Mohsin v. Cal Dept. of Water Resources, 52 F. Supp. 3d 1006; See also: Ex Parte Young,
209 U.S. 123; See also: Bd. Of Trustees of Univ of Ala. V. Garrett, 531 U.S. 356.

2. State officials named herein, employees of the DWR failed to engage with
plaintiff in the interactive process as defined under 29 C.F.R. § 1630.2(0)(3), which prevented
plaintiff from receiving a reasonable accommodation. Plaintiff repeatedly requested reasonable
accommodation as defined under 42 USC Section 12111(9) (a) and (b) from, state officials
employed by her previous employer, CA Department of Water Resources (DWR). DWR
ultimately failed to provide plaintiff with reasonable accommodation as set forth in 42 U.S.C. §
12112(b)(5)(A).

3. This action is also authorized and instituted pursuant to REHABILITATION
ACT SECTIONS 501, 504(a) and 504(d), 29 U.S.C. §§ 791 and 794. See Johnston v. Horne
“An” otherwise qualified handicapped individual “under §794 may bring a private cause of
action for handicap discrimination against an activity or program that receives federal funds.”
(citing Boyd v. U.S. Post Office, 752 F.2d 410). (Exhibit 1 - California Department of Finance
DWR 2017 Budget Summary)

Il. PARTIES

4, Elise King, Plaintiff (hereinafter referred to as Plaintiff or King) is a 56-year old

female who is a resident of Sacramento, CA. Plaintiff was employed with California Department

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS -2

 

 
 

10

HW

12

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 3 of 124

of Water Resources beginning March 2, 2010 and served as a Staff Services Analyst and an
Associated Governmental Program Analyst (AGPA) for California Department of Water
Resources, Integrated Regional Water Management/ Financial Assistance Branch (herein after
referred to as [RWM/FAB) between June 6, 2011 and September 30, 2016 when she was
removed from her employment duties by DWR. At all times relevant herein Plaintiff is a
qualified individual with a disability as set forth under the American With Disabilities Act
(1990) As Amended 42 USC Section 12111(8). At all times relevant herein Plaintiff was entitled
to benefits and protections as provided under the CA State Employees Union, SEIU1000
Bargaining Unit 1 contract. (Exhibits 2 through 7 - a copy of plaintiffs performance reviews)

5. Defendant, Department of Water Resources, (herein after referred to as DWR or
Department) is a State of California, governmental agency with a principal place of business at
1416 Ninth Street, Sacramento, California 95814. DWR is responsible for the management of
California’s natural and water resources. At all times relevant herein, DWR has failed to provide’
plaintiff with reasonable accommodation and failed to engage with plaintiff in a good faith
interactive process as defined under the American With Disabilities Act (1990) As Amended and
the Rehabilitation Act of 1973.

6. Defendant, Stephanie Varrelman, Chief, CA Department of Water Resources,
Office of Workforce Equality (hereinafter referred to as Varrelman or OWE) works at 1416
Ninth St. Sacramento, CA 94236.

7. Defendant, Arthur Hinojosa, Division Chief, CA Department of Water
Resources, Integrated Regional Water Management/ Financial Assistance Branch (hereinafter

referred to as Hinojosa or [IRWM/FAB) works at 1416 Ninth St. Sacramento. CA 942836.

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -3

 

 
 

20

2]

22

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 4 of 124

8. Defendant, Tracie Billington, Chief, CA Department of Water Resources,
Integrated Regional Water Management/ Financial Assistance Branch (hereinafter referred to as
Billington or IRWM/FAB) beginning approximately 2005 through 2017 is now from retired
from State service at 1416 Ninth St. Sacramento, CA 942836.

9. Defendant, Tom Beiler, Chief, CA Department of Water Resources, Employee
Health Services & Labor Relations (hereinafter referred to as Beiler or EHS) works at 1416
Ninth St. Sacramento, CA 942836.

10. Defendant, Danielle Gist, Chief, Department of Water Resources, Employee
Health Services (hereinafter referred to as Gist or EHS) left DWR in July 2014. Her last known
place of employment is 1416 Ninth St. Sacramento, CA 942836.

11. Defendant, Jacqueline Nelson, Chief, Employee Health Services, Department
of Water Resources, Employee Health Services Division (hereinafter referred to as Nelson or
EHS) works at 1416 Ninth St. Sacramento, CA 942836.

12. Defendant, Muzatfar Eusutf. Supervising Engineer, Department of Water
Resources, Integrated Regional Water Management/ Financial Assistance Branch (hereinafter
referred to as Eusuff or IRWM/FAB) works at 1416 Ninth St. Sacramento, CA 942836.

13. Defendant, April Duenas-Davis, Return to Work Coordinator, Department of
Water Resources, Employee Health Services Division (hereinafter referred to as Duenas-Davis
or EHS) left DWR to work for another state agency in 2016. Her last known place of
employment is 1416 Ninth St. Sacramento, CA 942836.

14. Whenever in this Complaint an act or omission of DWR is alleged, the said
allegation shall be deemed to mean and include an allegation that the DWR acted or omitted to
act through its authorized officers, directors, agents, servants, and/or employees, that the act or

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -4

 

 
 

1]

12

13

20

21

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 5 of 124

omission was authorized by managerial officers or directors, and that the act or omission was
ratified by the officers of DWR.

15. The first cause of action is alleged against defendants Varrelman, Hinojosa,
Billington, Beiler, Gist, Nelson, Eusuff, and Duenas-Davis. Each of the other causes of action
alleged herein is alleged against each Defendant, jointly and severally unless otherwise
specifically set forth in the allegation.

II]. EXHAUSTION OF ADMINISTRATIVE REMEDIES

16. King has exhausted her administrative remedies as required under the United
States Equal Employment Opportunity Commission (hereafter "EEOC") by filing her charges of
discrimination and obtaining her Private Right to Sue Letters from the EEOC.

17. Both charges in item 11. were dual filed with the California Department of
Fair Employment and Housing (DFEH) who notified plaintiff in writing that “The EEOC is
responsible for processing of this Complaint and DFEH will not be conducting an investigation
in to this matter. Please contact EEOC directly for any discussion of the complaint or the
investigation.” The DFEH issued plaintiff Right To Sue documents pursuant to Charge No. 555-
2015-00673 on May 18, 2015 and issued a Notice of Case Closure October 8, 2015. DFEH
issued plaintiff a Notice of Right to Sue pursuant to Charge No. 555-2015-0673 and Charge No.
555-2017-00411C on April 2, 2017. (Exhibits 8 to 14 - Right to Sue Letters and EEOC Charges)

18. King has timely filed this action with respect to each cause of action alleged
herein.

[V. JURISDICTION

19. The court has subject matter jurisdiction under the provisions of 28 U.S.C. §

1331 (2015) and 1343 (1). (2), (3). and (4); the provisions of 42 USC § 1981, 1983, 1985, 1986,

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -5

 

 

 
 

NO

uo

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 6 of 124

1988: and the Constitution of the United States, and more particularly, the Eleventh, and
Fourteenth Amendment thereto and 29 U.S.C. § 207 (0) (1).

20. This action is authorized and instituted pursuant to THE AMERICAN WITH
DISABILITIES ACT (1990), AS AMENDED 42 U.S.C. §§ 1201-12117 including but not
limited to 42 U.S.C. § 12112(b)(5)(A) and Section 107(a) 42 U.S.C. § 12117(a) which
incorporates by reference Section 706(f)(1.)

21. This action is also authorized and instituted pursuant to REHABILITATION
ACT SECTIONS 504(a) and 504(d), 29 U.S.C. § 791 and 794.
V. VENUE

22. Venue is proper pursuant to 28 U.S.C § 1391 because the events and

omissions giving rise to this complaint happened in this district.
VI. FACTS

23. DWR ignored their duty to plaintiff to evaluate the employee’s
circumstances under the laws of the Americans with Disabilities Act (ADA), the Family Medical
Leave Act (FMLA), and worker’s compensation (WC) separately with regard to the purpose and
applicability of each law including leave rights, reinstatement rights, medical documentation,
privacy rights, fitness to return to work certification, and benefits while plaintiff was on leave.
DWR did not notice plaintiff of any changes in leave status, as required under SEIU1000 Unit 1
contract unless plaintiff specifically and repeatedly requested leave status information. By
continuing to approve plaintiffs leave even when her worker’s compensation claim was on delay
status DWR acted “as if” plaintiff had eligibility for leave benefits under at least one of the state

(FMLA) or federal (ADA) medical leave laws and that it understood that the meaning of

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -6

 

 
 

20

21

22

24

25

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 7 of 124

“disability” and their duties to provide the interactive process and reasonable accommodation
may be defined differently under each of these laws. See 29 CFR 825.702(d)(2) (1997).

24. Plaintiff presented Department with a doctor’s note on or about May 30,
2014 from the medical providers at Kaiser Permanente’s Psychiatry Department’s - Intensive
Outpatient Program (IOP), taking her off work for two weeks (to attend the two-week outpatient
program) after being absent from work since Wednesday, May 28, 2014 when she left work at
6:30 a.m. due to an overwhelming feeling of physical and mental exhaustion and deep sadness.
The medical providers at IOP, which served as a member of the DWR’s Medical Provider
Network, extended plaintiff's treatment for an additional two weeks and plaintiff submitted
another note to the Department again keeping her off work. (Exhibits 15 to 17 - email between
Eusuff and King dated May 28, 2014 and emails from Personnel to IRWM/FAB staff to notice
plaintiff as FMLA.)

25. On July 1, 2014 plaintiff was evaluated by Dr. Irving Hellman, Psy.D of the
Occupational Health Department (OHD) at Kaiser Permanente in Sacramento which is also a
member of the DWR’s Medical Provider Network for occupational injuries. Dr. Hellman
determined that plaintiff's injury was work-related and begin treating plaintiff for her injury.

26. On July 3, 2014 plaintiff submitted a worker’s compensation claim to the
Department for the injury citing “serious medical condition/overwhelm resulting from
humiliation, harassment and retaliation,” that she contended was work-related. (CA Division of
Workers Compensation awarded plaintiff both temporary and permanent disability in September
2018.)

27. Plaintiff submitted the necessary form entitled “Certification of Health Care
Provider For Family Leave (Family and Medical Leave Act of 1993) completed by Dr. Hellman

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -7

 

 
 

20

21

22

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 8 of 124

of Occupational Health Department. The provider FMLA form stated in box 1: “The patient is
the employee with a Serious Health Condition (SHC) commenced on 5/29/14”; The provider
FMLA form was checked in the box 2: ‘Patient is unable to work: Begin Date: 5/29/14 Through
Date 7/6/14.” The form was also checked in box 2: “Patient has restrictions: Begin Date: 7/7/14
Through 9/28/14. Modified Work: Restricted from working in customary worksite (901 P
Street) due to the risk of environmental/interpersonal triggers flaring up/exacerbating symptoms.
In addition, she is restricted from all but incidental auditory/visual contact with her management
team M. Eusuff, T. Billington and P. Landis. Communication is limited to written form only (eg
email, memo). No meetings, telephone calls, conversations.” The provider form was checked in
box 7: “Treatment Plan: Is it necessary for the employee for the employee to be absent from
work? Approximate number of additional treatments: 7.” An identical form was submitted to
Department by plaintiff several months later extending the restriction and leave to 11/2/14.

28. Plaintiff also submitted three Industrial Work Status Reports (IWSR) from Dr.
Hellman between 7/1/14 and 11/2/14 with the same restrictions as the FMLA form. In addition,
the IWSRs indicated that “If modified activity is not accommodated by the employer then this
patient is considered temporarily and totally disabled from their regular work for the designated
time and a separate off work order is not required.” At or around this time plaintiff also
submitted Medical Authorization forms to State Compensation Insurance Fund (SCIF), DWR’s
workers compensation insurance carrier, in order that SCIF could interact with Kaiser Medical
Records department and plaintiff's medical providers. (Exhibits 18 to 23 - FMLA forms and

IWSR from Hellman).

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS -8

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 9 of 124

During the period between 7/1/14 and 11/2/14, DWR failed to engage in the
interactive process with plaintiff or to provide plaintiff any meaningful feedback to her inquiries
as to why the Department would not provide her with a reasonable accommodation.

29. Dr. Hellman informed the employer in the JWSR effective 7/1/14 that the
employee “will be considered temporarily and totally disabled” if the recommended restrictions
are not provided. DWR had no contraindicated medical evidence that the employee was not
disabled and did not request the employee to present any other medical opinions at any time. As
set forth in Americans With Disabilities Act (1990) As Amended 29 C.F.R Section 1630.2 )(1)
the plaintiff is entitled to the protections afforded under ADAAA through the
employer/employee communication afforded by the interactive process. DWR intentionally
avoided providing plaintiff with a good faith interactive process to thwart plaintiff's ability to
obtain reasonable accommodation in hopes of exhausting her leave balances and forcing plaintiff]
to abandon her reasonable accommodation request and return to work without accommodation.
(Exhibit 24 - email from Tracie Billington acknowledging that “since plaintiff's SDI benefit has
ended we should expect Elise (plaintiff) to return to work tomorrow.”)

30. Under 29 C.F.R. § 1630.2(0)(3) and (4), the interactive process obligation is
triggered by knowledge that an employee has an actual disability. In this case, it was stated by
plaintiff's doctor on the FMLA form and the |WRS submitted to DWR by plaintiff. In addition
to making DWR aware of her need for reasonable accommodation, plaintiff continued to request
reasonable accommodation, and assert her desire to return to work, and ability to work in her
current position or other equivalent position, over 30 times during the period between 7/1/14 and
9/30/16. For the duration of this period, DWR continued to accept plaintiff *s, WSR’s and
approve her leave. At no time during this period did DWR offer any sort of reasonable

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -9

 

 
 

 

No

we

10

1]

12

20

2!

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 10 of 124

accommodation to the plaintiff. Given the fact that (1) plaintiff is a qualified individual with a
disability; (2) her employer was aware of her disability; and (3) her employer failed to
reasonably accommodate her disability DWR failed to provide reasonable accommodation to
plaintiff under 42 USC Section 12111(9). See Cloe v. City of Indianapolis, 712 F.3d 1171 , 1176
(7th Cir. 2013)

31. For more than two years between 5/29/14 and 9/30/16 DWR gave plaintiff
vague and varying reasons for not being able to accommodate the doctors recommended
restrictions or plaintiff's ad nauseum requests to be allowed to work in a different location in her
current position and department or for a medical transfer to another position or department with
DWR or the Natural Resources Agency. DWR intentionally and willfully misinterpreted the
plaintiffs requests as a “change in supervision” and maintained their assertion that under the
ADAAA DWR was not required to accommodate plaintiff. (Exhibits 25 to 26 - two emails from
Employee Health Services describing the Department’s position with regard to their strategy for
denying plaintiffs return to work.)

32. DWR ignored unified recommendations from over 10 medical providers that
plaintiff be “returned to work in a worksite other than her customary worksite at 901 P Street,
Sacramento, CA.” Plaintiff expressed repeatedly to DWR that she would like to come back to
work but her medical condition prevents her from working at the customary worksite and
temporarily restricts her to written only communication with several employees in the
department. DWR refused to approve any more leave for plaintiff on September 9, 2016,
invoked AWOL proceedings against plaintiff, and terminated plaintiff on September 30, 2016.
(Exhibits 27 - AWOL Letters from Division Chief, Arthur Hinojosa and plaintiffs email
response to the letters.)

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 10

 

 
 

 

NO

2

20

2]

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 11 of 124

33. Tom Beiler, Chief of Employee Health Services and Labor Relations notified
State Compensation Insurance Fund (SCIF), the Department’s workers compensation insurance
carrier, that DWR wanted the plaintiff's workers compensation claim investigated and requested
that SCIF “delay” plaintiff's claim. Eventually, DWR, Benefits department listed plaintiffs
work status as State Controllers Office code S57, “serious health condition pending investigation
of injury” and taking plaintiff out of “payroll” status. These actions do not relieve DWR of its
responsibility to analyze, evaluate and act on plaintiff's reasonable accommodation request undey
the laws of the Americans with Disabilities Act (ADA), the Family Medical Leave Act (FMLA),
and worker’s compensation (WC). See 29 CFR 825.702(d)(2) (1997). (See Exhibit 17 - email
from plaintiff to Donna Mills, Chief, DWR Benefits Department asking leave status.)

34. A good faith effort would require DWR to apply the law that provides the
most benefits to the employee.

35. By acting in the manner stated, in section V. Facts, contained herein, DWR

 

has violated their own company policies with regard to reasonable accommodation, which may
offer more protections and/or greater benefits to eligible employees which plaintiff was denied.
(Exhibits 28 - DWR Reasonable Accommodation Policy which Department provided to EEOC —
Links included as reference may not or do not work.)

Vil. GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

36. Plaintiff (King) brings this disability discrimination claim against the

California Department of Water Resources (DWR). King was previously employed by DWR
beginning March 2, 2010 through June 6, 2011 in the Fiscal Services Division, Safe Drinking
Water Office (SDWO). Beginning June 9, 2011 through September 30, 2016 King transferred to
the Division of Safety of Dams, Integrated Regional Water Management (IR WM), Financial

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS - Tl

 

 
 

 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 12 of 124

Assistance Branch (IRWM/FAB). Plaintiff was an exemplary employee and never received
negative performance evaluations. Plaintiff had a 9/8/80 alternative work schedule. (See
Exhibits 2 to 7 - a copy of plaintiff's performance reviews).

37. This complaint alleges that shortly after transferring to IRWM/FAB, plaintiff
made several complaints regarding poor working conditions, including dust, lack of regular
cleaning and vacuuming of facilities, substandard restroom facilities, stuffiness due to poor air
quality, problems with pests in her building, and inadequate building security. Plaintiff believed
that she was privileged to land a State job as grant analyst in IRWM/FAB, which involved set-
up, monitoring and fiscal controls of slightly over $1 billion of general obligation bond funded
projects. However, plaintiff immediately recognized the IRWM/FAB unit’s loose adherence to
department policies, procedures, state and federal laws and regulations as compared with her
previous unit (SDWO). She discussed all of these issues with coworkers, including
management. Plaintiff insisted that, in regard to the work load she was responsible for, it was
her intention to follow the required laws and policies. Asa result of her assertions King’s
assignments were transferred to other analyst staff and she was given less favorable assignments
by her supervisors. Plaintiff was subjected to verbal hostility and threatening behavior from her
supervisors and coworkers. (Exhibits 29 - Sacramento Bee articles , emails re: rats.)

38. The conflicts and issues at work eventually led to plaintiff being diagnosed
with work-related depression and anxiety in May 2014 and resulted in her medical providers
taking her off work under the Family Medical Leave Act (FMLA) beginning May 29, 2014
through November 2, 2014 (See Exhibits 18 to 23 - FMLA forms and IWSR from Hellman, ibid
Item 28). Because King was provided with the appropriate FMLA forms and returned them to
DWR. who accepted the forms and provided leave for King under FMLA, DWR was obligated

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -12

 

 
 

20

21

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 13 of 124

to treat King’s leave as FMLA which they did. C.F.R. 825.702(c)(4) (1997). (See Exhibit 17 -
email from Donna. 29 Lane Mills)

39. On June 2, 2014 Danielle Gist, the Chief of Employee Health Services notified her
employees April Duenas-Davis (Duenas-Davis), Return To Work Coordinator, Desire Campos,
Personnel Specialist, and LeAnn Bromley (Bromley), Personnel Specialist that Debbie Myrum
(Myrum), the Administrative Officer for IRWM/FAB had received a medical note from an
employee “that they are off work for two weeks.” (Exhibit 16 — email from Danielle Gist))
During her treatment at the Kaiser Intensive Outpatient Program, King attended an intake session
in the Occupational Health Department (OHD) in order to be evaluated for an industrial work
industry.

40. On July 1, 2014 OHDs psychologist, Dr. Irving Hellman, accepted plaintiff's case for
treatment and provided King with an Industrial Work Status Report intended to notified her
employer of her leave status, restrictions and modified activity. On July 3, 2014 plaintiff
submitted a California Division of Workers’ Compensation claim form (DWC1) to her
employer. Dr. Hellman cleared plaintiff to return to work, with restrictions, on July 7, 2014
(Exhibits 18 to 23 - FMLA forms and IWSR from Hellman). Plaintiff immediately began
providing DWRs Employee Health Services Office with an Industrial Work Status Report
(IWSR) from Dr. Hellman, which served as notice of plaintiff's need for reasonable
accommodation. King also acknowledged to DWR her desire to return to work and requesting
that IRWM/FAB and DWR provide her with a reasonable accommodation so that she could
return to work.

4]. In response to the work status report, plaintiff's supervisor informed her that she
would need to “remain off through the end of July because management could not accommodate

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 13

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 14 of 124

those restrictions.” Plaintiff continued to provide DWR with work status reports without
interruption and DWR continued to approve plaintiffs leave from work — without suggesting
alternatives to plaintiff's request for accommodation — until September 30, 2016 at which time
plaintiff's employment was terminated.

42. On July 7, 2016 Tom Beiler, Chief of DWR Labor Relations & Employee Health
Services sent an email to his staff stating that “we would request that the plaintiff's workers
compensation claim be delayed and investigated by SCIF.” In his email he did not direct his staff]
to provide King with any sort of reasonable accommodation or to begin the interactive process
with King.

43. Because plaintiff has rights under both FMLA and ADAAA the DWR is required to
notify plaintiff that she is possibly eligible for reasonable accommodation and make a good faith
offer to begin the interactive process. 42 U.S.C. 12111 (9) (B) (1994); see Ralph v. Lucent
Technologies, Inc., 135 F.3d 166, 172, 7 AD Cas. (BNA) 1345, 1349 (Ist Cir. 1998) (a modified
schedule is a form of reasonable accommodation).

44. On July 10, 2014 Leann Bromley, Personnel Specialist drafted a letter (for Maria
Lee-Beason, Return To Work Coordinator) and sent to King regarding FMLA Request Notice.
The notice does not address any leave options or other mention of plaintiff's right to participate
in the interactive process or to request reasonable accommodation. (Exhibits 30)

45. On July 15, 2014 and July 31, 2014 plaintiff sent emails to Lee-Beason referring to
conversations the pair had regarding Workers Compensation, as well as the phone call-in
protocol King was supposed to follow in regarding to reporting any future absences and leave
requests. King asked Lee-Beason if she had any information of a voice mail that her supervisor,
Muzatfar Eusuff sent that stated “they could not honor the doctor’s accommodation.” Lee-

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 14

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 15 of 124

Beason wrote that she did not know the reason and “that is still being determined” even though
the Department’s own reasonable accommodation policy states that “the Chief of Employee of
Health Services and Labor Relations is the only one that can deny a reasonable accommodation
request from a DWR employee.” (Exhibits 31 - Lee-Beason’s emails; see Exhibits 28 - DWR
Reasonable Accommodation Policy)

46. On August 1, 2014 Eusuff, sent an email to plaintiff that states “I acknowledge
receipt of your latest Work Status Report, dated July 24. In response, I am letting you know we
are still unable to accommodate your modified activity.” (Exhibits 32)

47. On August 1, 2014 plaintiff sent an email to her supervisor, Eusuff, asking “Can you
tell me what specifically are the reasons that you can not accommodate this request and what sort
of modified activity you can accommodate?” (See Exhibits 32)

48. Later in the day of August 1, 2014, Debbie Myrum, IRWM Administrative
Officer sent an email to Lee-Beason asking “How are we supposed to respond to this?” referring
to King’s inquiry to Eusuff earlier in the day (See Exhibits 32) requesting a reason for the

IRWM/FABs denial of her reasonable accommodation.

49. Again on August |, 2014 Maria Lee-Beason of EHS responded to Myrum’s
email and to the IRWM/FAB staff directing them to tell plaintiff that they are unable to
accommodate her [King] because “Communication with management is an essential function.”
In fact, all of the duties on plaintiff's job description are categorized by DWR as “essential.”

(See Exhibits 32)

50. On August 8, 2014 instead of sending the response to plaintiff as directed by Lee-

Beason of Employee Health Services on August 1, 2014, Eusutf sent an email to King stating

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 15

 

 
 

 

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 16 of 124

“We are still unable to accommodate the “modified activity” as recommended in the Work
Status Report dated July 24, 2014, effectively denying plaintiff's accommodation, again in
violation of the Department’s Reasonable Accommodation Policy. (Exhibit 33

51. On August 22, 2014 King contacted SEIU1000 Union Representative, Judith
Temesvari to request assistance with getting DWR to engage in the interactive process.

52. On August 27, 2014 at 3:59 pm, Temesvari, emailed Lee-Beason in Employee Health
Services to request that “the department engage in the interactive process of Reasonable
Accommodation as required by ADA guidelines.” On that same date at 4:47 pm Lee-Beason
sent an email to her supervisor, Jacqueline Nelson stating that “I spoke to employee....prior to
receiving the email below.” Additionally, Lee-Beason entered a handwritten in to the file
documenting the conversation she had with plaintiff by phone that day. (Exhibits 34 - email and
handwritten from Lee-Beason)

53. On August 28, 2014 Lee-Beason drafted the Options Letter to King. Lee-Beason
stated that she is enclosing an Authorization for Release of Medical information form, which
however, was not included in the envelope that plaintiff received. (Exhibits 35 - email and
Options Letter)

54. On August 29, 2014 plaintiff's supervisor, Eusuff emailed plaintiff to inform her that
“the requested accommodations cannot be provided because reporting to the chain of command
is an essential function of the job.” Because the supervisor used the words “requested
accommodation” it is made clear that he and (IRWM/FAB) are denying plaintiff's reasonable
accommodation request as outlined in the Work Status Report. Once again IRWM/FAB denied
plaintiff's reasonable accommodation request in violation of the Department Reasonable
Accommodation Policy. (Exhibit 36 - email from Eusuff).

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS - 16

 

 
 

19

20

2]

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 17 of 124

55. DWR accepts funding from the federal government and as such is required to comply
with provisions of the Rehabilitation Act of 1973 29 U.S.C. § 791(g) with regard to reasonable
accommodation. See Consolidated Rail Corp. v. Darrone, 465 U.S. 624 (1984). President
Clinton issued Executive Order 13164, 65 Fed. Reg. 46565, 2000 WL 1114943 (2000) which
requires each federal agency to establish effective written procedures for processing requests for
reasonable accommodation and to help to implement the requirement of the Rehabilitation Act of
1973 that agencies provide reasonable accommodation to qualified employees and applicants
with disabilities. The IRWM Division in and of itself and as part of DWR receive federal
funding and are subject to the statutes of: The Rehabilitation Act of 1973 §794.
Nondiscrimination under Federal grants and programs (a) Promulgation of rules and regulations.
No otherwise qualified individual with a disability in the United States, as defined in section
705(20) of this title, shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or
activity receiving Federal financial assistance or under any program or activity conducted by any
Executive agency or by the United States Postal Service; and Section 794 (b)1B *‘Program or
activity’” defined For the purposes of this section, the term “‘program or activity’? means all of
the operations of (B) the entity of such State or local government that distributes such assistance
and each such department or agency (and each other State or local government entity) to which
the assistance is extended, in the case of assistance to a State or local government.

56. On September 2, 2104 Elise King filed a timely Application For Adjudication of
Claim in order to bring a formal proceeding against DWR with the Workers’ Compensation
Appeals Board. Sometime in September 2014 plaintiff hired a workers’ compensation attorney
named Janet Conover. Between September 2014 and October 2014 King continued to initiate

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -17

 

 
 

a

Wi

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 18 of 124

communication with Duenas-Davis, Eusuff, to keep them informed of her work status and
submitted Work Status Reports to Duenas-Davis and IRWM/FAB which she understood to be
requests for reasonable accommodation. Neither Duenas-Davis, DWR Employee Health
Services or IRWM/FAB initiated contact with plaintiff and DWR to tell King their reason for
denying the request was “because communication with chain of command is an essential
function of the job.” Plaintiff's WSR included communication with current IRWM/FAB co-
workers and staff as part of her restrictions, however there were other restrictions which DWR
never acknowledged or addressed.

57. On October 8, 2014 Debbie Myrum emailed Eusuff and Billington to update the them
on plaintiff's leave status after having a conversation with Tawyna Alibani, from Employee
Health Services. “Myrum stated in the email “She [Alibani] is also unaware as to whetherthe
employee has filed the “Reasonable Accommodation” request concurrently or not. Plaintiff
continued receiving state disability insurance benefits. “If the WC claim is denied then they
would go through the reasonable accommodation process... and since this request is not really
“reasonable”, then other options would be offered to the employee. Options such as: medical
reassignments...” It appears from this statement that DWR is continuing to intentionally ignore
and delay engaging in a good faith interactive process with plaintiff. (Exhibit 37)

58. King emailed her latest WSR to Duenas-Davis in Employee Health Services on
October 29, 2014 saying “Attached is a copy of my updated Work Status Report. The report
extends my leave through 11/23/14.” Duenas-Davis replied to plaintiff stating “Since you do not
have an accepted worker’s comp claim, I will keep this for my records.” DWR approved and
acknowledged plaintiff's leave which extended plaintiff's off-work status as temporarily
disabled with a qualifying disability recognized under the under the ADAAA. King and Duenas-

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 18

 

 
 

10

11

20

21

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 19 of 124

Davis exchanged emails several more times on October 29, 2014. The subject of the email was
“Reasonable Accommodation vs. Worker’s Compensation Process. (See Exhibits 25) King
requested Duenas-Davis confirm her understanding of the topics they discussed by phone and in
prior emails in order. Some of Duenas-Davis’ responses are summarized here: 1) Plaintiff:
“Until the 4171 is filled out it is implied that the employee is agreeing with the doctor’s
evaluation and recommendation and that no other reasonable accommodation request is being
considered.” Duenas-Davis: “...you have not disputed the restrictions which your doctor has
indicated, and you have not returned to work, then that is correct: it is implied you agree with
your physician.” In Question 2 plaintiff states: “...it is necessary for the employee to fill out the
4171 to officially initiate the Reasonable Accommodation process. Duenas-Davis responds “if
you are requesting a reasonable accommodation, you must participate in the interactive process,
and J must contact the physician. [ cannot contact the physician without the signed release.”
DWR repeatedly refused plaintiffs request for DWR to initiate phone communication with any
of plaintiff's medical providers who were all willing to speak with DWR by phone to clarify any
questions regarding plaintiff's reasonable accommodation.

59. Once King’s Workers’ Compensation was denied her case was transferred back to
the Kaiser psychiatry department as was Kaiser’s protocol when the Workers” Compensation
claim was “delayed” or denied. King was now under the care of Dr. Richard Sizer, Psy. D and
his team of licensed clinical therapists and treatment providers. The two departments aimed to
provide continuity of care as seamlessly as possible to insure that the patients did not “fall
through the cracks.” Dr. Sizer or the therapists that King visited on a weekly basis continued to

provide WSRs, with identical recommendations to those advised by Dr. Irving Hellman, in

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS -19

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 20 of 124

Occupational Health department. King continued to provide the WSRs, uninterrupted, to her
supervisor, Eusuff as instructed by IRWM/FAB staff.

60. On October 31, 2014 King sent a copy of the latest WSR to her supervisor, Eusuff.

61. On November 3, 2014, Eusuff responded to King via email “Our Division
Management has decided that the requested accommodations cannot be provided because
reporting to the chain of command is an essential function of the job.”

62. On December 24, 2014, Temesvari, SEJU1000 union representative emailed King to
ask “Did you receive a formal decision letter from DWR about the Reasonable Accommodation?
RAR denials can be appealed to SPB at the second level. The first level has to go to HR within
DWR.” In response King emails Temesvari to inform her, “No. I did not get a letter from them.”
(See Exhibit 38).

63. On December 30, 2014 King emailed Duenas-Davis to request the Kaiser specific
Medical Authorization Form 4171. Plaintiff asked Duenas-Davis to clarify the scope of the
medical information that the Authorization would include asking “...returning the Form mean 1
am giving a blanket authoriza tion for DWR to have access to all of my medical records?” “If so,
who is the DWR staff person that reviews the information and makes the RAR determination?
Can you please provide me with statutes and locations where I can access the written policies
that DWR uses to determine reasonable accommodation so that I can better understand the
process and respond appropriately?”

64. Duenas-Davis emailed her response to King later that day stating “As the employee,
you request the accommodation that you believe will help you to perform the essential functions
of your current position or another (vacant) position which you may qualify for the within the
Department. You may discuss with your physician, but you would let me know what you are

FIRST AMENDED COMPLAINT 2:1 7-C V-01257-MCE-EFB PS - 20

 

 
 

Nw

2

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 21 of 124

requesting for accommodation.” ‘... Both forms are specific to reasonable accommodation as
we do not accept nor review medical records.”” However, due to the worker’s compensation case
DWR already had a copy of Dr. Hellman’s - First Medical Report which they received from
SCIF. They also requested and received a copy of both medical reports from the workers
compensation, Qualified Medical Examiner, Dr. Daniel King. (See Exhibit 24 - Email from T
Beiler requesting medical report)

65. Between December 2014 and March 30, 2015 King would continue to submit her
WSRs and Employee Health Services would continue to receive confirmation from IRWM/FAB
and Employee Health Services staff stating the reason for the denial of reasonable
accommodation recommendations on the WSR.

66. In March 11, 2015 King submitted the Medical Authorization forms for the second
time to Employee Health Services as well as the first of four DWR 4007 — Reasonable
Accommodation Request Forms, which Duenas-Davis stated in her email of 10/29/14 that the
Department considered to be a “formal” reasonable accommodation request. Duenas-Davis
faxed letters to two of Plaintiff's medical providers Rosemary Cook, LCSW and Dr. Anita
Larrow, ND which contained questions that Duenas-Davis developed which Employee Health
Services would use to map out possible accommodations to offer King.

67. On April 1, 2015 once again King emailed Duenas-Davis to insist that Employee
Health Services schedule an informal in-person meeting. A meeting was scheduled for April 8,
2015 which was attended by King, Temesvari and Alex, a legal intern, from SEIU1000, Duenas-
Davis, Jacqueline Nelson, and Tom Beiler from Employees Health Services. Tom Beiler, Chief
of Employee Health Services and Labor Relations brought several documents with him that he
had prepared for the meeting which he felt were central to King’s reasonable accommodation

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -2I

 

 
 

job website. This position was posted in March 2015, however, no one from DWR had informed]

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 22 of 124

request. Beiler presented a synopsis of King’s reasonable accommodation which made light of
Rosemary Cook and Dr. Larrow’s recommendation that King “not be returned to her current
unit, ...” and a two-page table that broke out King’s request from DWR Form 4007. Beiler
noted on page one of the chart, in the Reason column, that “EE revised this request below.” He
listed King’s revised request as “The position that I am transferred to can not include an option
to work in the IRWM/FAB.” Plaintiff explained to Beiler that her reasonable accommodation
request was for a medical transfer due to the issues caused by the loose and free methods of the
IRWM/FAB in regards to policies and procedures, lack of written processes and procedures and
the unique matrix-management style, that lead to frequent break downs in communications
among staff and redundancy in work assignments. King stated that if the medical transfer was
not possible that Beiler might consider some of the accommodations outlined in the EEOC
guidance to employers geared toward employees with impairments such as depression and
anxiety. Plaintiff provided a copy of the guidance for employees with mental disabilities from
the Job Accommodation Network (JAN) to Beiler and Nelson at the meeting. (Exhibits 38 —
Beiler’s meeting preparation notes.)

68. On April 17, 2015. once again, Beiler and his staff denied King’s request for
reasonable accommodation. This time Beiler informed King that “a change in supervision is not
considered to be a reasonable accommodation.”

69. On June 11, 2015. King sent an email King sent an email to Tesmesvari to follow up
on a conversation they had regarding a change of supervisor, a Staff Services Manager | (SSM1I)

over plaintiff's position which plaintiff discovered through an advertised vacancy on the DWR

King of this proposed change (considered a “mini-reorg” by Myrum) and no one at DWR had

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -22

 

 
 

hw

ao

Nd
&

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 23 of 124

mentioned that they had considered the impact of how this change might present an opportunity
to adjust King’s job description to make any necessary reasonable accommodation possible. As
stated in this email, according to Debbie Myrum, IRWM, Administrative Officer stated “Yes,
FAB will soon hire a new Staff Services Manager 1. This SSM1 will be responsible for the 4
AGPAs in FAB [IRWM/FAB] and RPB [IRWM/Regional Offices].” There are four regional
offices each with at least one analyst. King email her union representative to notify her of the
update for the new SSM]. (Exhibits 39 - a copy of the emails along with the Form 525 — Job
Description and Position Classification for the new Staff Services Manager | filled by Susan
Bradley)

70. As aresult of hiring this individual IRWM/FAB restructured its analysts into a new
section called the “Analyst Section.” IRWM/FAB did not mention this to plaintiff although they
did make some revisions to King’s Form 525. The revisions did not address any of the
reasonable accommodations that plaintiff was requesting. Additionally, all of plaintiff's duties
were listed as “essential functions” which made it obvious that no matter what reasonable
accommodation request King made IRWM/FAB could cite that those functions were “essential”
to the position and therefore deny any reasonable accommodation requests made based on that
determination. (Exhibit 40 - plaintiff's new Form 525 — Job Description and Position
Classification). It is a violation of the American With Disabilities Act and the Rehabilitation Act
of 1973 for an employer to change an employees job description to avoid granting a reasonable
accommodation.

71. King submitted the fourth and final revised DWR 4007s on May 28, 2015. It was
denied on June 18, 2015 by Employee Health Services stating that “a change in supervision is
not considered a reasonable accommodation under the law.” None of the requests that King

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS ~23

 

 
 

to

ioe)

to
a

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 24 of 124

submitted specifically asked for “a change in supervision.” (Exhibits 41 - King’s fourth “formal”
reasonable accommodation request submitted on the Form 4007 and the “official denial letter
from Tom Beiler; as well as a detailed email from Jacqueline Nelson explaining to King the
process and methodology that Employee Health Services used to evaluate each request that she
submitted.) According to Beiler’s own pre-meeting notes on 4/8/15 “EE revised her request”
acknowledging that King was asking for a medical transfer. (Exhibits 38 - Beiler’s notes from
4/8/15 meeting.) However, Beiler used Ms. Cook’s recommendation alone to justify his decision
that a “request for change in supervision was the determining factor in his decision to deny
King’s requests. Furthermore, the email sent to King from Duenas-Davis on 12/30/14 entitled:
Form for Return To Work Accommodation, Duenas-Davis tells King that “You may discuss
with your physician, but you would let me know what you are requesting for accommodation. |
will need to interact with your physician as well to obtain his/her medical opinion.” This prior
statement by Duenas-Davis is an acknowledgement by Employee Health Services that their
responsibility to consider both the doctor’s recommendation and the employee’s
recommendation as required under ADAAA 1630.9(d) which states An individual with a
disability is not required to accept an accommodation, aid, service, opportunity or benefit which
such qualified individual chooses not to accept. See also Hankins v. The Gap, Inc., 84 F.3d 797,
801, 5 AD Cas. (BNA) 924, 927 (6th Cir. 1996)

72. On July 28, 2015 Jacqueline Nelson, sent an emai] entitled “Work Status Report -
CONFIDENTIAL” to Susan Bradley, plaintiffs supervisor. to update Bradley on the status of
plaintiffs case file. Stating “she is in my unit fairly deep with a workers com claim, a prior one,
and reasonable requests (x4) that have been denied. She has filed an EEOC complaint alleging
discrimination and she has not stopped there.... “we must continue receiving doctors notes until

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS - 24

 

 
 

20

2)

22

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 25 of 124

the worker comp issue has been cleared AND per Legal we as a department are showing that
we've gone out of our way to accommodate her which will hold up in court. Hang in there...”
(Exhibit 42).

Later that day Debbie Myrum noticed Nelson in Employee Health Services that “Paula Landis
retired as the Division Chief or DWR/IRWM on July 1, 2015 and Susan Bradley-Hudson is now
Elise’s (King’s) supervisor. (No longer Zaffar Eusuff).” The only person in the original “chain
of command remaining is Tracie Billington.

73. Nelson emails DWR attorney Melinda Williams and Beiler on August 11, 2015 to
ask, “Are we still continuing on with what we have been doing (e.g. keeping her off work and
letter her know she cannot be accommodated)? Nothing is changing on Elise Kings’ end of
this.” Beiler replies “I say yes.” Also Jackie can you remind me again as to when the QME
evaluation and the deposition of Ms. King are scheduled? (See Exhibit 26)

74. Later on the afternoon of August 11, 2015 Nelson emails Beiler to inform him “Yes,
Tom. The QME re-evaluation was scheduled for July 7" and the Deposition was scheduled for
August 18".” Beiler responds that afternoon to Nelson stating “Thanks. If we haven’t already
done so, please ask the SCIF adjuster to provide us with a copy of the QME report when it’s
received. Thanks.” The Qualified Medical Examiner’s report Beiler is referring to is the second
QME report from King’s workers’ compensation the report that Beiler would be referring to. At
this point, DWR/Employee Health Services is in possession of the first QME report
(approximately 129 pages long) as well as the six-page Occupational Health Report from Dr.
Hellman at Kaiser. EHS had obtained only the doctor’s report from the workers’ compensation
case even though DWR/EHS is using the WSR supplied by plaintiff's non-industrial related
health providers to approve my leave.

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS ~25

 

 
 

bo

ioe)

25

26

27

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 26 of 124

75. In her email to King dated December 30, 2014 in an effort to have King sign the
Medical Authorization giving unrestricted access to DWR to her medical records from Kaiser.
Duenas-Davis assures King that she does not have to worry about privacy concerns with her
personal medical information, “as we do not accept nor review medical records.” As stated
previously since the Department had already obtained plaintiff's medical reports, so the
Department’s refusal to communicate with plaintiff's medical providers by phone, seemed to
plaintiff to clearly be just a pretense to continue to delay the interactive process and to gather
additional information that might support DWR’s refusal to accommodate plaintiff. Thereby
exhausting plaintiff's leave balances and state disability payments in effort to thwart providing
plaintiffs requests for reasonable accommodation. Pursuant to ADAAA Section 12112(d)(4)(A),
a covered entity shall not make inquiries as to the nature or severity of the disability, unless such
inquiry is shown to be job-related and consistent with business necessity. Here it was not a
business necessity to obtain Ms. King’s medical records, and the request was prohibited by the
ADAAA.

76. On August 24, 2015 King emails her new supervisor Susan Bradley-Hudson
(Hudson) and attaches a copy of her WSR. Hudson responds to King stating that “In response to
your latest Work Status Report, we are unable to accommodate the restrictions on your doctor’s
note dated August 24, 2015; therefore you will remain off work through September 11, 2015.
Several more emails are exchanged between King and Hudson over the next two days with King
asking Hudson “What specifically is the reason that your department can not accommodate my
restrictions?”

77. On August 25, 2015 states to King “Based on the Work Status Report dated August
24, 2015. the doctor’s restrictions have not changed from your prior note. Your doctor is

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS - 26

 

 
 

20

2]

22

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 27 of 124

restricting you from working at 901 P Street, Sacramento, where your job is located, and you are
restricted from all but incidental auditory/visual contact with management. Your job requires
constant contact and communication with your management team. You are also required to
attend meetings on a regular basis. I am unable to accommodate this request, but should your
situation change, please let me know.”

78. The WSR did not restrict King from contact with management. All analyst meetings
and staff meetings that King was required to attend were also attended by regional office staff
members by conference call so that King could attend those same meetings by conference call if
moved to another location near by IRWM/FAB. King had been required to meet with her
supervisor, Eusuff, in one-on-one sessions which were often cancelled or rescheduled if there
was no specific need. Although King and Eusuff’s cubicles were several rows and about 25 feet
away from each other they came into physical contact most often incidentally and even then
King and Eusuff might not run into each other for periods spanning two to three weeks. Plaintiff!
had little professional in-person contact with Billington, the IRWM/FAB branch chief, that was
not incidental to proximity, because Billington delegated any assignments that King would be
involved in to Eusuff, as King’s supervisor, to relay to King. Plaintiff had no in-person contact
with Paula Landis, the division chief, because Landis was based in Fresno, CA and all of King’s
interactions with Landis were done through email. Hudson, did not mention whether she had
reviewed plaintiffs job description and history of contact with these individuals listed on the
WSR, Eusuff, Billington and Landis, before denying King’s request for accommodation.
Billington was the only manager that remained as part of the management team referred to on
King’s Work Status Report. Additionally, Bradley did not state how IRWM/FAB viewed these
issues or staff changes and King’s WSR did not list, Bradley, plaintiff's new supervisor.

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -27

 

 
 

10

i]

12

20

2)

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 28 of 124

79. On August 26, 2015 Hudson emails King stating “There has been no new formal
request submitted for consideration by you to Employee Health Services or to me. If you are
submitting a new formal request for reasonable accommodation, you will need to contact
Jacqueline Nelson.”

80. On September 3, 2015 King receives a Limited Examination and Appointment
Program (LEAP) Certificate from California Department of Human Resources (CalHR). The
Limited Examination and Appointment Program (LEAP) is designed to help persons with
disabilities get jobs in the California state civil service. LEAP is an alternative to the traditional
testing process, allowing applicants to demonstrate knowledge, skills and abilities through on-
the-job testing (a "Job Examination Period"). King applied for the LEAP certification through
the California Department of Rehabilitation in preparation for the likely event that DWR would
continue to deny her requests for reasonable accommodation or medical transfer. This was a last
resort measure for King because LEAP certification was available for entry level employment in
to the analyst series as a Staff Services Analyst. King was already an AGPA and was able to
perform the essential functions of positions within the AGPA series with or without
accommodation. Taking the exams and accepting a LEAP position would almost certainly mean
that King would have to accept a demotion to a lesser classification and a substantial pay
reduction. Plaintiff made DWR aware of her eligibility for LEAP positions as stated in the
CalHR guidelines. (Exhibit 43— LEAP Certification from Department of Rehabilitation)

81. On February 2. 2016 Plaintiff emailed Bradley and Billington an updated WSR
extending her leave until] March 7, 2016.

82. On February 3. 2016 Bradley wrote to King stating “It is apparent from the Work
Status Report you submitted on February 2, 2016 that you have not informed your medical

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 28

 

 
 

nw

2

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 29 of 124

provider your management chain has changed. This is your responsibility.” Bradley continued
with the statement “Pursuant to your request below, I will give you an extension until close of
business on Friday, February 12, 2016 to provide a doctor’s note which accurately reflects any
current restrictions preventing your return work, or your absences will no longer be excused and
you will be considered absent without approved leave.”

83. On February 16, 2016 Bradley responded to an email from King on February 12,
2016 requesting an extension to turn in the Work Status Report due to King’s medical provider
being out the week of February 12, 2016. Bradley told King “we will grant you an extension...”
“You have until 5 p.m. on Monday, February 22, 2016 to provide a doctor’s note which
accurately reflects any current restrictions preventing your return to work including both
environmental and interpersonal restrictions.” On February 19, 2016 King emailed copies of her
updated Work Status Report to Bradley as instructed. DWR approved plaintiff"s leave using the
updates to the WSR. The only changes to the “new WSR” were the removal of the words, “her
management team.” (Exhibits 44 to 45 — “old WSR” and “new WSR”)

84. On March 26, 2015 Duenas-Davis emailed plaintiff in response to an email from
plaintiff providing more specific details of plaintiff's reasonable accommodation request. “The
reasons for the need for clarification is to find out what modification, if any can be made under
reasonable accommodation. So the specific details are very helpful for us...” (Exhibits 46 —
Duenas-Davis email to King)

85. On March 31, 2016 the QME, Dr. Daniel King issued his final report to SCIF who
provided a copy to Tom Beiler of DWR/Employee Health Services which provide a summary of
the findings. Included in his findings Dr. King states “] am no longer diagnosing an Adjustment
Disorder as | did in the initial evaluation... | am now convinced plaintiff has met criteria for a

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -29

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 30 of 124

Major Depressive Disorder.” Dr. King also provides a summary of the causes of plaintiff's
depression as well as his recommendations for returning Ms. King to work which are very
similar to the previous report that Dr. Daniel King submitted to SCIF over a year prior when he
stated that King should be returned to work with restrictions that include “transfer to a different
location.”

86. On April 19, 2016 at the request of Jana Ellingson, plaintiff's SEYU100 union
appointed attorney, plaintiff composed a response to an email sent by Nelson of DWR/EHS
regarding what conditions plaintiff would need to return to work. Plaintiff's response still did
not seem to be clear to Nelson as no accommodation offer was made by DWR/EHS. However,
EHS continued to approve plaintiff's time off as recommended in plaintiff's Work Status Report.

87. On June 1, 2016 plaintiff submitted another updated Work Status Report from Dr.
Sizer her Kaiser medical provider. At the recommendation of plaintiff's SEIU1000 union
representative, Temesvari, plaintiff also submitted Form 2993 entitled Transfer or Separation
From DWR directly to IRWM/FAB Branch Chief, Billington. This recommendation was based
on the Temesvari’s observation that may be simplifying the request to align with the universal
recommendation of all of the medical providers. On the Form 2993 the plaintiff wrote the
following: “Request medical transfer within DWR per doctor recommendation/restrictions to a
physical location other than Bonderson Building; in my current position or different position
with equivalent classification.” (Exhibit 47— Form 2993)

88. On June 3, 2016 plaintiff's supervisor, Bradley, responded to plaintiff's June 1, 2016
request for medical transfer. “In reply to your submittal of form DWR 2993, it appears you are

asking for a transfer very similar to your reasonable accommodation request; however this 1s not

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 30

 

 
 

20

21

22

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 31 of 124

the correct form for this request. To this the Department is currently interacting with you and
your treating physician on your Reasonable Accommodation request.”

89. On June 8, 2016 Nelson of DWR/EHS responds to plaintiff to inform plaintiff that
“Yes, this information regarding the DWR Form 2993 and how it is used is correct.” DWR
previously stated in an email to plaintiff from Duenas-Davis “that the Form 4007 is optional.”
Nelson’ s response confirms that she is aware that plaintiff is making a reasonable
accommodation request whether it is on the “correct form” should not have been reason enough
for DWR to refuse to consider the updated request.

90. On September 9, 2016 DWR noticed plaintiff by letter of their intention to invoke
AWOL proceeding against plaintiff if she did not return to work within five days.

91. King emailed Arthur Hinojosa, Division Chief, IRWM notifying him that she would
not be able to return to work without reasonable accommodation.

92. On September 30, 2016 DWR finalized the AWOL process effectively terminating
King’s employment with IRWM/FAB. (Exhibits 27 - AWOL Letters and email response from
plaintiff)

VII. FIRST CAUSE ACTION

THE AMERICANS WITH DISABILITIES ACT OF 1990 ADA
AMENDMENTS ACT OF 2008 AMENDED
(42 USC $§12101-12117) ET. SEQ
DISCRIMINATION & FAILURE TO PROVIDE REASONABLE
ACCOMMODATION AND ENGAGE IN THE INTERACTIVE PROCESS

This is an action for unlawful employment practices, under AMERICAN WITH
DISABILITIES ACT 42 USS. § 12101, ET SEQ

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS -31

 

 
 

 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 32 of 124

93. Plaintiff hereby repeats and realleges each allegation contained in the

bo

paragraphs above.

94. Plaintiff's employment was terminated, in substantial part, due to her mental
disability, perception that plaintiff was disabled and plaintiff's record of disability.

95. Plaintiff has been unable, despite reasonable efforts to find comparable
employment with the State of California.

96. The AWOL status indicated in the plaintiff's official DWR personnel file
continues to be a substantial obstacle to plaintiff's ability to find comparable employment with
the State of California and plaintiff demands that this be removed and plaintiff immediately be
added to the State’s surplus employee database and afforded all benefits and privileges of such
status.

97. As a proximate result of defendants Varrelman, Hinojosa, Billington, Beiler,
Gist, Nelson, Eusuff, and Duenas-Davis discrimination against plaintiff based on her disability
and a record or perception of disability, plaintiff has suffered and continues to suffer substantial
losses, including the loss of past and future earnings, retirement benefits, and other employment
benefits.

98. As a further proximate result of defendants actions, plaintiff has suffered and
continues to suffer impairment and damage to plaintiffs good name and reputation.

99. As a further proximate result of defendants actions, plaintiff has suffered and
continues to suffer severe and lasting embarrassment, humiliation and anguish, and other

incidental and consequential damage and expense.

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS

bo
to

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 33 of 124

100. The effect of these practices has been to deprive Elise King of equal
employment opportunities and otherwise adversely affect her status as an employee because of
her age and disabilities.

101. The unlawful employment practices complained of under the ADA as

Amended and ADEA were willful and intentional.

VUI. SECOND CAUSE OF ACTION

REHABILITATION ACT SECTION 504(a) and 504(d), 29 U.S.C. § 791 and 794

This is also an action against California Department of Water Resources for its
unlawful employment practices on the basis of disability, in violation of Plaintiffs federally
protected rights.

Plaintiff hereby repeats and realleges each allegation contained in the paragraphs
above

102. The DWR, in violation of Section 504(a) of the Rehabilitation Act of 1973,
did unlawfully exclude Plaintiff from the participation in deny her the benefits of, and subject het
to discrimination in her employment. DWR receives Federal financial assistance and is required
to comply with Section 504.

103. Since at least May 28, 2014 defendants Varrelman, Hinojosa, Billington,
Beiler, Gist, Nelson, Eusuff, and Duenas-Davis have engaged in unlawful employment practices
at DWR’s facility in Sacramento, California in violation of the ADA, 42 U.S.C. §12112(a) and
(b), and the Age Discrimination in Employment Act, 29 U.S.C. §623 et seq.

104. The practices include the failure to make a reasonable accommodation,
discharging Elise King from employment, denying employment opportunities with DWR

FIRST AMENDED COMPLAINT 2:17-CV-01257-MCE-EFB PS - 33

 

 
 

20

2]

22

24

25

26

27

28

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 34 of 124

because of disability and the need to provide a reasonable accommodation, and limiting Elise
King in a way that adversely affected Elise King’s employment opportunity and other forms of
unlawful discrimination as defined in the ADA and ADEA.

105. Plaintiff's employment was terminated, in substantial part, due to her mental
disability, defendants perception that plaintiff was disabled and plaintiffs record of disability.

106. Plaintiff has been unable, despite reasonable efforts to find comparable
employment with the State of California.

107. As a proximate result of defendant’s discrimination against plaintiff on the
basis of her disability and a record or perception of disability, plaintiff has suffered and continues
to suffer substantial losses, including the loss of past and future earnings, retirement benefits, and
other employment benefits.

108. As a further proximate result of defendant’s actions, plaintiff has suffered
and continues to suffer impairment and damage to plaintiff's good name and reputation.

109. As a further proximate result of defendant’s actions, plaintiff has suffered
and continues to suffer severe and lasting embarrassment, humiliation and anguish, and other
incidental and consequential damage and expense.

110. The effect of these practices has been to deprive Elise King of equal
employment opportunities and otherwise adversely affect her status as an employee because of
her age and disabilities.

IX. THIRD CAUSE OF ACTION
VIOLATION OF SECTION 501 OF THE REHABILITATION ACT OF 1973

29 USC 791 AND §8 102 THROUGH 104 OF THE AMERICANS WITH DISABILITIES ACT
OF 1990 AMENDED (42 U.S.C. 12112-12114).

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS - 34

 

 
 

ho

ioe)

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 35 of 124

Plaintiff hereby repeats and realleges each allegation contained in the paragraphs
above.

111. Defendant DWR has discriminated against Plaintiff by denying her
reasonable accommodation for her disabilities, including occupational stress, in violation of the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., as amended

112. The State of California, Department of Water Resources which is a recipient
of federal financial assistance, discriminated against a “qualified individual with a disability”
within the meaning of the Rehabilitation Act.

113. Defendant has conducted itself intentionally, deliberately, willfully, and in
callous disregard of the rights of Plaintiff.

114. By reason of Defendant’s discrimination, Plaintiff is entitled to all legal and

equitable remedies available under the Rehabilitation Act.

115. If applicable, attorney’s fees should be awarded under 29 U.S.C. § 794(a)

(1).

X. PRAYER
116. WHEREFORE, plaintiff respectfully prays that this Court enter
judgment granting plaintiff:
a. A declaratory judgment stating that the acts and practices of
defendant violate the Rehabilitation Act of 1973 Sections 501, 504(a) and 504(d),
29 U.S.C. § 791 and 794; and The Americans With Disabilities Act 42 U.S. §

12101-12117, ET SEQ;

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS -35

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 36 of 124

b. Immediately remove all derogatory materials including letters from
all files maintained by defendant including removing and shredding of any and all
medical records;

c. Recession of defendant’s AWOL discharge and removal of all
letters and materials related to such action from all files maintained by defendant,

d. Plaintiff immediately be reinstated in the position of Associate
Governmental Program Analyst;

e. DWR immediately add Plaintiff to the State of California Surplus
Employee database and be afforded all rights and privileges of such appointment;

f. Written notification by defendant to CALHR, and any and all other
state agencies of the reversal of the AWOL decision, plaintiff's reinstatement as
AGPA on the Surplus Employee database along with a request to update plaintiff's
status in their records;

g. Back and front pay in an amount deemed appropriate by the Court,
plus all lost fringe and employment benefits including health, dental, and vision
insurance and retirement service credits;

h. Medical expenses;

i. Reasonable attorney’s fees for cost of suit herein incurred; and for

such other and further relief as the Court deems proper.

FIRST AMENDED COMPLAINT 2:1 7-CV-01257-MCE-EFB PS - 36

 

 
 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 37 of 124

XI. DEMAND FOR DECLARATORY JUDGMENT

117. Plaintiff hereby requests Declaratory judgment granting
injunctive and equitable relief as deemed proper by the Court.

118. Plaintiff hereby respectfully prays that this Court consider
appointment of counsel as set forth in §28 USC 1915 E (1) and reserve plaintiff's
ability for Demand For Jury Trial 1f DECLARATORY JUDGMENT REQUESTED
BASED ON THE MERITS OF EVIDENCE PRESENTED IN THIS COMPLAINT ts not

granted.

Dated this 13" of November, 2018

Elise King Pro Se ()

Dated this day of Month, year.

 

Elise King

FIRST AMENDED COMPLAINT 2:17-C V-01257-MCE-EFB PS -37

 

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 38 of 124 (1)

Budgets and Spending

California’s Natural Resources and Environmental Protection Agencies oversee the activities of
about 40 state departments, boards, and conservancies whose missions are to protect and restore
the state’s natural and environmental resources and to ensure public health and envifonmental
quality. The 2017-18 budget provides about $10 billion for these activities from a combination of the
General Fund, specia! funds, bond funds, and federal funds.

Natural Resources Budget Summary

(Dollars in Millions)

Expenditures 2016-17 2017-18 2018-19 Change From 2017-18

Actual Estimated Proposed

Amount Percent

Total $5,039 $8,870 $6,266 -$2,603 -29%
By Department
Department of Forestry and Fire $1,305 $2,181 $1,755 -$425 -20%
Protection
Department of Parks and 480 868 1,093 224 26
Recreation
General obligation bond debt 1,025 984 993 9 1
service
Energy Commission 396 684 604 -79 -12
Department of Fish and Wildlife 431 438 529 92 21
Department of Water Resources 548 2,007 475 -1,532 -76
Wildlife Conservation Board 94 496 132 -364 -73
Department of Conservation 124 142 126 -16 ~11
California Conservation Corps 94 123 125 2 2
Natural Resources Agency 312 333 123 -209 -63
State Lands Commission 32 45 98 53 117
Other resources programs’ 199 570 212 -358 -63

By Funding Source

General Fund $2,726 $3,586 $3,034 -$552 -15%
Special funds 1,271 2,120 1,769 -351 -17
Bond funds 885 2,194 1,171 -1,623 -58
Federal fugds. : 157 370 292, diese yeahh
By Purpose

State operations $4,174 $5,689 $4,774 -$915 ~16%
Locai assistance 556 2,135 1,243 -892 42

Capital outlay 309 1,046 250 -796 -76

 
 

a”

   

Case 2:17-cv-01257-MCE-EFB Document 11 Fi
PERSONNEL ACMINISTRATION

STATE OF CALIFORNIA =

REPORT OF PERFORMANCE
‘OR PROBATIONARY EMPLOYEE

instructions

RATER — Before’ marking ‘this report, read

SOCIAL SECURITY NUMBER.

 

led 11/16/18 Page 39 of

3
oO

on tha back.

() erst

REPORT OATE

@

124

SECOND
THRO

 

STO. 635 (REV 672002)
NAME fle |
King

First
. Elise

DATE PROBATION ENDS

W21/3)

 

CVE. SERVICE TITLE
Staff Services Analyst

 

POSITION NUMSER

 

50000240

~ M23/1k

 

DIVIBION / UNIT

OSPARTMENT HAME
wn donate

DWR

 

were

EMPLOYEES HEADQUARTERS
Sacramento

——a a

 

 

a

 

QUALIFICATION Pact ORS

YOUR WORK PERFORMANCE wf. DET: ERMINE WHETHER ee OBTAM PERMANENT CIVIL SERVICE STATUS
RATINGS ARE INDICATED BY "X" MARKS

 

 

WAPROVEMENT

UNACCEPTABLE] NEEDED

STANDARDS

OUTSTANDING

 

4. SKILL—Expertise in ae specific tasks; accuracy, precision, corapleieness, neatness,

¥

 

__quantity,
2. KMOWLEDGE-Extent of mowiedge oi metheds, materials, tools, equipment, technical

expressions and other fundamental subject matter.

 

3. WORK HABITS—Organization of work; care of equipment; punctuality and dependability,
indusing fokows Good practices of vehicle and personal safely,

 

RELATIONSHIPS WITH PEOPLE~Abiity lo get along with olhers; effectiveness in dealing
with ihe public, other employees, patients of inmaies.

 

5. LEARNING ABILITY—Speed and thoroughness in feaming procedures, faws, rules and othe
detass: geriness; perseverance. 7

r

 

5 ATTITUDE-Enthusiasm for fhe work, willingness to conform to job requirements and to
accept suggestions for work improvement: adaptability,

 

wd
+

information in working situations

COMMUNICATION-Sichibits apilude toward good writing and vertal skills, can give concise

 

8. ABILITY AS SUPERVISOR—Proficiency § in training employees and planning, organizing,

assigning and expediting work; Jeadership; understanding of and effectiveness in implementing

tel yap ere sl thigh diab Ji
and affirmative action.

 

~ oo Ron TATE ABILITY—Prompinesa of action; soundness of decision, application of good
management practices; understanding and effective saplementaticn of departmental and SPB

personnel management policies related to equal empkymenl opporlunity and affirmative

 

action.
40. FACTORS NOT LISTED ABOVE (Use aduitional sheets if more space Is needed)

 

OVERALL RATING—The overall rating musi be consistent with the factor ratings and comments,
but there is no preseribed formuta for computing the overall rating.

 

 

 

y

 

 

COMMENTS TO SaPLGH CE Sepes Ghar deans Meadow Celapioe of dasauaenbor ow weak Del Reclame ce & PN URN TE
enproved. Factor and overall ratings of unacceptable and overall ratings of outstanding must be subsfentiated. Use additional sheats ff more space is needed}.

You are anexcelient researcher, You have exerted effort beyond my expectation in researching Safe Drinking Band Law history and financial- ..
records. We now have a better understanding of the progeun. Another exampis is the information you have gathered on the now defunct -
Midland Water Compazy Trust providing a vehicle for us to collect outstanding debt which hes not been successful in the past. J want to

recognize your effort and know you will continus to excel,

-

Rater discussed report wih empires LX YES  [_] NO
i RECOMMEND YOU BE GRANTED PERMANENT CML SERVICE STATUS
eee hn nen " nomen

CO ves

 

[J] No

 

 

5 "C Lot

 

TTS | L

 

 

DATE

a

thing th

 

on el {do not necessarily agree with

conclusions of the rater.
i would like to discuss

allt

is repod with

 

 

f concurin the ratings pee a rater, | have made no charige in this report.

vex hy

 

 

 

” DISTRIBUTION Copies:

 

¥-— Departmental Flies 2— —=Eimpluyen 3~—~ Supervisor 4—- Miscellaneous
 

TATE OF GALIPORNIA-— PERSONNEL ADMINISTRATION
ea RATER — Before marking this report, read (_] FIRST @

OR PROBA TINA EMPL OTE 01257-MCE-EFB Documetredtion¢tedheidae#18 Page 40\of712stconp
[v7] THIRD

D. 636 (REV #12002) : .

roe TT OY First ‘nftal) SOCIAL SECURITY NUMBER REPORT DATE

a tl Elise V24/11
IRVICE POSITION NUMBER DATE PROBATION ENDS

tatf Servi ines A Analyst 50000240 5/23/11

ZPARTMENT NAME |) | DIVISION / UNIT SMPLOYEE'S HEADQUARTERS

WR FiscaVSDWO Sacramento

 

 

 

 

 

 

 

 

| YOUR WORK PERFORMANCE WILL DETERMINE WHETHER YOU OBTAIN PERMANENT CIVIL SERVICE STATUS

RATINGS ARE INDICATED BY "X" MARKS

QUALIFICATION FACTORS av ol
UNACCEPTABLE] NEEDED =| STANDARD | OUTSTANDING

 

 

 

SKILL—Expertise in doing specific tasks; accuracy; precision, completeness, neainess, ry
quantity. i
KNOWLEDGE-Extent of knowledge of methods, materials, tools, equipment, technical v
expressions and other fundamental subject_mattar.
WORK HABITS—Organization of work; sare of equipmerit; punctuality and dependability; V
industry; follows good practices of vehicle and personal safety.
RELATIONSHIPS WITH PEOPLE—Ability to get along with others; effectiveness in dealing v
with the public, other employees, patients or inmates.
LEARNI ABILITY—Speed and thoroughness in leaming procedures, laws, mules ‘and other ¥
details; a riness: perseverance. :
ATTITUDE—Enthusiasm for the work; willingness to conform to job requirements and to 7
accept su estions for work improvement, adaptability.
COMMU! Pees aptitude toward good writing and verba! skis, can give concise - if
informatio n workin ing situations. |
ABILITY AS ERVISOR—Proficiency in training employees and planning, organizing,
ae iting work; leadership; understanding of and effectiveness in implementing :
departmer tal | and SPB personnel management policies including equal employment .
portunity and affirmative action.
oe. DMINIS RA r ABILITY—Promptness of action; soundness of decision, application of good
anagement practices; understanding and effective impiementation of departmental and SPB
versonnel mar agement policies related to equal employment opportunity and affirmative
action,
te FACTOR NOT LISTED ABOVE (Use additional sheets if more space is needed.)
VERALL RA\ ING- S-The overall rating must be consistent with the factor ratings and comments, v
at there is no prescribed formula for computing the overail rating.
IMMENTS! TO EMPLOYEE-~(Supervisor Should include fectual examples of exceptional or poor work and give suggestions as t0 how performance can be
proved. Factor a overall ratings of unacceptable and overall ratings of outstanding must be substantiated. Use additional sheets if more space is needed)...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bis third an fi inal phase of the report will base primarily on your work in reviewing financial statements and processing claims under the

RF program since you've only begun concentrating on the program within the last few months. You understand the fundamental of financial
alysis and a lning how to examine the company's financial statements and interpret the company’s business activities each time you
ork of.a project. Experience and knowledge will come with time. Your claim processing work was thorough. Again, ] want to commend
ru on being conscientious with your work, always meeting Paani eager to learn and effectively use all information sources.

‘elcome to pan on a permanent status!

 

   
 
  

se discussed ¢ with employee YES C NO Z
iCOMMENO YOU BE |GRANTED PERMANENT CIVIL SERVICE STATUS
ibe checked o on Fi Resale torapebcaorr name YES ["] NO

 

 
 

 

"C t/t)

Ing this report | do net necessarily agree with/the conciusions of the rater. l
is report

DATE SIGNED
j the reviewing officer.

AS REQUESTED, REVIEWING OFFICER DISCUSSED

given by the rater. | eve prada no change in this report, SuPer eric mages On

JIEWING fare Fearne DATE S)GNED DATE
‘pol K jako — or wi [224 {

=p
DISTRIBUTION Copies: 4 ~ Departmental Files 2 —Empiovee 3— iS ugerlear 4— Misceliar

 

| [7] would tke to discuss

 

 

 

 

 

 

 

 

 

 

 

 
 

cine cnron ce TE. MCE-EFB BATERerBéiare miarkirighthiis hepor® caged 41 font &

REPORT OF PERFORMANCE instructions on the back.

FOR PROBATIONARY EMPLOYEE

reall

 

aE (last First : Seb SOCIAL SECURITY NUMBER

re Flise

REPORT DATE,
03/9/12,

 

 

Associate Governmental Program Analyst 1650-5393-002

 

DATE PROBATION Bas
1opii2

 

DEPARTMENT NAME DORASION / UNIT
Department of Water Resources © | DIRWM, Financial Assistance Branch

 

 

EMPLOYEE'S HEADQUARTERS
Sacramento

 

 

SS ee ee ee, ee ee er ee i

 

 

 

 

QUALIFICATION FACTORS

Ht

 

1. a See in doing specific tasks; attUuracy, precision, compieieness, neainess,
___quantily.

 

 

2. NACL ENGE Sea ol inceiedge ot aaiteks, rsmiedaie, (ols, equipment, teckwibel
expressions and other fundamental subject matter.

STANDARD | ||
- |)
ai

 

3. WORK HABITS-—Organizafion of work, care of equipment, punctuality and dependability,
i ; follows good practices of vehicle and personal safety.

 

 

 

  

RELATIONSHIPS WITH PEOPLE-Abiliy to get along with others: fleciveness in dealing
with the public, other employees, patients or inmates.

 

5. LEARNING ABSLITY—Speed and thoroughness in leaming procedures, fews, rules and other
details; aleriness; perseverance.

 

6. ATITTUDE-Enthusiasm for the work, willingness to conform to job requirements and to”
accept suggestions for work improvement, adaptability.

 

7. COMMUNICA TION-Exhibits apiitude toward good willing and verbal skills, can give concise
information in working situations.

 

 

&. ABILITY AS SUPERVISOR-Profiiency in training employees and planning, organizing,
: assigning and expediling work leadership, understanding of and effectiveness in implementing
departmental and SPB personnel management policies including equal employment

Nal,

 

opportunity and afirmative acon.
ADMINISTRATIVE ABILITY—Prompiness of acilon; soundness of decision, application of good ,

management practices; understanding and effective implementalion of departmental and SPB
\_ personnel management policies related to equal employment opportunity and affirmative

N/A

 

10. FACTORS NOT LISTED ABOVE .(Use addifional sheets if more space is needed.)

 

OVERALL RATING—The overall raling must be consistent wiih the factor ralings and coraments,
but there is no prescribed formula for computing the overall raling.

 

 

 

 

 

Ww

 

a a ee LO ET

improved. Factor and overall ratings cf unacceptable and overall ratings of outstanding merst be substantiated. Use eaddilional sheets f

Elise,

Fits thm you for your had woek and contribution in carrying dot ho msimion of the Finansiel Assistance Branch (FAB). In tn jot Hi
months, I have found you as an organized, energetic, and result-oriented person who is glad to take on new assignments without any _
hesitation. Aste Prop 84 Smplementtion Grant Analyt ead, you are following high quality and syatematic approach o imple award
to agreement” phase. You have done satisfactory job to process the invoices and close out a number of prop 13 grants. Ie
1g Se @ ee yoo may etiam a  ery antec pecan Wagan Je meno Sf yeas cee espe Hi Te hi

Thanks again!

RECOMMEND YOU BE GRANTED PERMANENT GVA SERVICE STATUS . a
ats Mine ata Fee nae ea - Ty YES

 

 

 

 

TE SOP BRUISIN E REE [3 [al 7

 

Ls! this report do nt neCSSally ree with the Conclusions of the rte. i ~
lt nf cece ie moe
CT the reviewing officer. i ta

 

a Chan, Arne | B)a liz

 

 

nee: i have made no change in this report.

 

fet aie HK dude. ; | "St onl ae

 

 

 

 

Mae

 
Se eae. ( RATER — Before marking th 2port,read _—_| {v1 FIRST S)
FOR PROBATIONARYEMBIOYED1257-MCE-EFB Document tf Hite L174 Page 42.0 (Secon (Fi

(THIRD

 

 

 

 

 

 

 

STD. 836 (REV 8/2002)
NAME (Last First Initial) SOCIAL SECURITY NUMBER REPORT DATE
‘ag Elise 05/07/12
am /SERVICE TITLE POSIMON NUMBER DATE PROBATION ENDS
.ssociate Governmental Program Analyst 1650-5393-002 04/01/12
DEPARTMENT NAME DM SION / UNIT EMPLOYEE'S HEADQUARTERS
Department of Water Resources DIRWM, Financial Assistance Branch Sacramento

 

 

 

 

YOUR WORK PERFORMANCE WILL DETERMINE WHETHER YOU OBTAIN PERMANENT CIVIL SERVICE STATUS

RATINGS ARE INDICATED BY "X" MARKS

“QUALIFICATION FACTORS ervabent
UNACCEPTABLE NEEDED STANDARD OUTSTANDING

 

 

1. SKILL—Expertise in doing specific tasks; accuracy; precision, completeness, neatness,
quantity.

2. KNOWLEDGE-Extent of knowledge of methods, materials, tools, equipment, technical it
expressions and other fundamental subject matter.

3. WORK HABITS—Organization of work; care of equipment punctuality and dependability; va
industry; follows good practices of vehicle and personal safety.

4. RELATIONSHIPS WITH PEOPLE—Ability to get along with others; effectiveness in dealing Vv

 

 

 

 

 

 

with the public, other employees, patients or inmates.

5. LEARNING ABILITY—Speed and thoroughness in leaming procedures, laws, rules and other Vv
details; alertness; perseverance.

6. ATTITUDE-Enthusiasm for the work; willingness to conform to job requirements and to n-
accept suggestions for work improvement, adaptability.

7. COMMUNICA TION-Exhibits aptitude toward good writing and verbal skills, can give concise 1

information in working situations.

8. ABILITY AS SUPERVISOR-—Proficiency in training employees and planning, organizing,
assigning and expediting work; leadership; understanding of and effectiveness in implementing N / A
departmental and SPB personnel management policies including equal employment
opportunity and affirmative action.

‘ADMINISTRATIVE ABiLITY—Promptness of action; soundness of decision, application of good

= ‘management practices; understanding and effective implementation of departmental and SPB iN [ A
personnel management policies related to equal employment opportunity and affirmative
action.

10. FACTORS NOT LISTED ABOVE (Use additional sheets if more space is needed.)

OVERALL RATING—The overall rating must be consistent with the factor ratings and comments, L~

but there is no prescribed formula for computing the overall rating.

COMMENTS TO EMPLOYEE-(Supervisor should include factual examples of exceptional or poor work and give suggestions as to how performance can be

improved. Factor and overall ratings of unacceptable and overall ratings of outstanding must be substantiated. Use additional sheets if more space is needed).

 

 

 

 

 

 

 

 

 

Elise,
Congratulations! You have successfully completed your probation period! I admire your hard work and sincerity. During the probation period

you have maintained good personality, great enthusiasm for work, and excellent work ethics. Your significant job accomplishments include: as
the Lead Analyst for Prop 84 Implementation Grant, you have demonstrated high quality-systematic approach to establish necessary fiscal
information and encumber funds for all grant agreements within a reasonable time frame; you have done satisfactory job to process the
invoices and close out a number of prop 13 grants. Other areas where you have been demonstrating outstanding performance include providing
constructive ideas to improve FAB's grant and loan file management and archive. Last but not least, you have made satisfactory progress pee
your attitude in taking complete ownership of assignments.

{ wish you.a successful, productive, and pleasant career with DWR. Please let me know if you need any assistance from me.

I am glad to have you in my Section. Your work is very much appreciated. Please let me know if you need any assistance from me.

Thanks again!

Rater discussed report with employee _ Ware al NO

| RECOMMEND YOU BE GRANTED PERMANENT CIVit SERVICE STATUS
<To be checked only on Final Report. the probationer is rejected, notification 7 Yes LC] NO

cnakie dination ert Code Section 19173.)
E
SUPERVISING BN CVBER| 2 Foy, 9

‘in signing this report | do not necessarily agree with the conclusions of the rater.
TE a [7] [would tke to discuss this report with

oe < | g [ j 2D the reviewing officer.

in ti js j z AS REQUESTED, REVIEWING OFFICER DISCUSSED
! concur in the ratings giveri’by the rater. | have made ne change in this report. SERORT vers EAELOTEE OR

REVIEWING OFFICER'S SIGNATURE DATE SIGNED DATE

 

  

 

 

 

 

 

=

 

DISTRIBUTION Copies: 1—Departmentai Files 2—Emplovee 3—Sunervisar 4—Miacellananue

 
 

STATE OF CALIFORNIA — DEPARTMENT OF PERSONNEL ADMINi. TION

iNDIVIDUAL DEVELOPMENT PLAN

FOR FUTURE JOB PERRORMANCE OF RERREVENTECHPEFES Document 11 Filed 11/16/18 Page 43 of 124

STD..637 (REV. 7-940)

@

 

EMPLOYEE NAME (Last, First, Middfie Initial)

DATE OF THIS PERFORMANCE DISCUSSION

 

 

 

_—~ % Elise
USERVICE TITLE POSITION NUMBER LAST PERFORMANCE DISCUSSION OATE
associate Governmental Program Analyst 1650-5393-002 October 19, 2012
STATE DEPARTMENT NAME DEPARTMENT SUBDIVISION EMPLOYEE'S HEADQUARTERS
Department of Water Resources DIRWM, Financial Assistance Brar | Sacramento

 

PERFORMANCE OBJECTIVES — Goals for further improvements in job
performance during the next year in order to meet or exceed standards for

the employee's present job or to develop employee skills.

1. Continue to improve analytical ability required for the AGPA
classification.

2. Improve overall knowledge of budget, SAP processes, DOF,
GO Bond Law regulations and procedures as well as other DWR
departmental procedures and processes.

-_ nhance problem-solving and Decision Making abilities.

4. Improve proficiency in BMS Identify skills necessary to use the
1ew ABCRS system. Improve MS Office applications.

PLANS FOR ACHIEVING OBJECTIVES — Specific methods by which the
employee can work toward accomplishing his or her performance objectives
(in-service training courses, college courses, rotation, special work assignments
for training purposes, etc.).

1, Review the 525 to identify areas where I can contribute to
developing new approaches, methods, faster and better ways to do
things within departmental objectives. Work with CSO, Budget .
Office and Accounts Payable staff to improve processes for budget
revisions and invoicing.

2. Utilize DWR department websites and sources(Budget Office,
Contract Services Office, SAM, OAL) and outside agency websites
to review SAM, and DWR guidelines. Review the Budget Analyst
Guide located on the DOF website and the California State Library,
and California State Archives (on-line and at physical locations on N
and O Street respectively) to develop knowledge of Agency policies
and regulations to help answer questions and solve issues regarding
Department policies and procedures.

3, Attend CPS' Problem Solving and Decision Making course .

4. Work with PSO staff , BMS tutorials and instructions on the FAB
Shared drive to learn new skills. Attend webinar for the new ABCRS
application as well as any on-line tutorials provided by BAO.
Continue to improve MS Office applications skills through Udemy
video tutorials and "How To" on-line website.

 

 

(HAVE PARTICIPA TED IN A DISCUSSION OF OVER-ALL JOB po

 

DATE SIGNED

/o[25 113

>LOYEE'S ge Varie,
f: ie s -

 

 

DATE SIGNED
i oho 57/3

SUPERVISOR'S SIGNA RJR
/ repose »

(Over)
_STATE OF CALIFORNIA — DEPARTMENT OF PERSONNEL abempels nation (f
PERFORMANCE APPRAISAL SUMMARY
OF PAST JOB PERFORAS4NZE DF REAGANENT EMALBYEHSB = Document11 Filed 11/16/18 Page 44 of 124

STD. 637 (REV. 7-94c) (REVERSE)
PERFORMANCE FACTORS {| M/E" COMMENTS’

 

 

“—~ — QUALITY OF WORK: Consider the extent to which completed work is accurate,
neat, well-organized, thorough, and effective.

 

2. QUANTITY OF WORK: Consider the extent ta which the amount of work
produced compares to quality standards far the job.

 

3. WORK HABITS: Consider the employee's effectiveness in organizing and using
work tools and time, in caring for equipment and materials, in following good
pees of vehicle and aia ts ater atc. /

 

4. RELATIONSHIPS WITH PEOPLE: Consider the extent to which the employee
recognizes the. needs and desires of other people, treats others with respect and
courtesy, and inspires their respect and confidence, etc. V :

 

5 TAKING ACTION INDEPENDENTLY: Consider the extent to which the
employee shows initiative in making work improvements, identifying and
correcting errors, initiating work activities, etc. /

 

™ MEETING WORK COMMITMENTS: Consider the extent to which the employee
completes work. assignments, meets deadfines, follows established palicies and

procedires, etc. J}

 

7. ANALYZING SITUATIONS AND MATERIALS: Consider the extent to which the
erriployee applies consistently good judgment in analyzing work situations and
materials, and in.drawing sound conclusions. /

 

1. SUPERVISING THE WORK OF OTHERS: Consider the employee's
effectiveness in planning and controlling work activities, motivating and
developing, subordinates, improving work methods and results, encouraging and
supporting employee suggestions for work improvement, applying policies,
selecting, and developing subordinates In accordance with State Personne! Board
and departmental. affirmative action policies.

 

PERSONNEL MANAGEMENT PRACTICES: Consider the extent to which the
employee understands and applies good personnel management practices
including affirmative action and upward moollity. Does the employee contribute
effectively to the implementation of State Personnel Board and departrnentai
equal employment opportunity poticies and to the attainment of affirmative action

goals?
INERAL COMMENTS OR COMMENTS ON OTHER FACTORS

 

 

 

 

 

ilise,
thank you for your well organized and thorough work. I praise your persistence and commitment to gather and maintain Prop 84 round 1

aplementation' grant agreements! awards to execution status spreadsheet. Additionally, you have demonstrated high quality grant analyst
a in regards. to processing invoices and amendments on time for several P50, PIE, and P84 grants. I strongly encourage you to coordinate
other grant analysts i in headquarters and region offices to support the IRWM grant program activities. Your knowledge and ideas are
able to the group. Please let me know if you need any help or advice from me.

 

supervisor may make “comments* only, or may use rating categories only, or may use either or bot methods of appraisal an any performance factor, es he or she prefer$. The rating categories are:
[ + Improvement needed for performance to meet expected standards
M- Performance fully meets expected standards
E - Performance consistantiv exceeds synarted ctandaric

 
Exhibit (3)

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 45 of 124

EEC Form §$ (11/09)

 

 

 

 

 

 

 

 

tress

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy.Act of 1974. See enciosed Privacy Act [| FEPA
Statement and other information before completing this. form.
EEOC 555-2017-00411
California Department Of Fair Employment & Housing and EEOC
State or local Agency, #any
Name (indicate Mr., Ms, ‘4rs.} Home Phone (incl. Area Code} Date of Birth
Ms. Elise King
Street Address City, State and ZIP Code

16 Mount Judah Place, Sacramento, CA 95835
Named is the Employer, Labor Organization, Employment Agency. Aparenticeship Commitiee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS beiow.}

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code) |
CALIFORNIA DEPARTMENT OF WATER RESOURCES 500 or More

Stree: Address City, State and ZIP Code

901 P Street, Sacramento, CA 95814

Name No. Employees, Members Phone No. (include Area Cade}
Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box{es).) DATE(S) DISCRIMINATION TOGK PLACE

Earfiest Latest

[| RACE [| COLOR i 7 SEX ay! RELIGION [| NATIONAL ORIGIN 09-45-2016 09-15-2016
Gi

RETALIATION [| AGE [| DISABILITY [ ] GENETIC INFORMATION
Py OTHER (Specify) [| CONTINUING ACTION
THE PARTICULARS ARE (if addiffonal paper is needed, atach extra sheel{s)j-

1 was hired by the Respondent on March 2, 2010 as Office Technician. My most recent position was
Associate Governmental Program Analyst. My immediate supervisor was Muzaffar Eusuff from June of
2011 to June-of 2015, and Susan Bradley-Hudson from July of 2015 to September of 2016..

| am a person with disabilities that the Respondent is aware of. Since May of 2014, | took multiple leaves
of absences due to my disabilities. On April 16, 2015, | filed charge EEOC No. 555-2015-00673C because |
was denied accommodation by the Respondent and such decision prevented my return to work because !
was released to work with restrictions. [ later appealed the Respondent's denial of accommeadation and
failure to engage in the interactive process before the State Personne! Board ("Board").

On late April of 2016, my appeal before the Board was heard by an administrative law judge (“ALJ*). On or
about August of 2016, [ was notified of the ALJ’s ruling in favor of the Respondent. On September 6, 2016, |
was instructed by the Respondent to return to work on September 9, 2016 in light of the Board's
administrative decision. On September 9, 2016, | notified the Respondent of my intention to file a petition
for rehearing and | diligently proceeded to file such petition before the Board on September 22, 2016. But |
was notified of the Respondent's intention to discharge me on the grounds of my absence without approved
leave on September 15, 2016, and effectively discharged by the Respondent on September 30, 2016.

| believe that | was retaliated against because of my engagement in protected activity, in violation of Title |
of the Americans with Disabilities Act of 1990, as amended.

 

 

 

 

{ want this charge filed with both the EEOC and the State or.local Agency, ifany. | | NOTARY'~ When necessary for State and Laval Agency Requirements
will advise the agencies if | change my address or phone number and { wil
cooperate fully with them in the processing of my charge in aceérdance with their

 

 

 

 

procedures. i swear or affirm that | have read the above charge and that it is true to
i dediare under penalty of perjury that the above is tue and correct. the best of my knowledge, information and belief.
SIGNATURE.OF COMPLAINANT

“yy i ~ . . SUBSCRIBED AND SWGRN TO-BEFORE ME THIS DATE
| (month, day, year)

Bate Charging Party

 

 

 

 

 

 

 

 
 

   
 

piper eerinn fh e E ae

g = Hayed
DEPARTMENT OF FAIR EMPLOYME
2218 Kausen Drive, Suite 100! E!k Grove ICA !95758
800-884-1684 1 TDD 800-700-2320
www. dfeh.ca.gov email: contact.center@dfeh. ca.gov

 

EEOC Number: 555-2017-00411C
Case Name: Elise King v. CA Department of Water Resources
Filing Date: April 02, 2017

NOTICE TO COMPLAINANT AND RESPONDENT

This is to advise you that the above-referenced complaint is being dual filed with the
California Department of Fair Employment and Housing (DFEH), a state agency, and the
United States Equal Employment Opportunity Commission (EEOC), a federal agency. The
‘complaint will be filed in accordance with California Government Code section 12960. The
notice constitutes service pursuant to Government Code section 12962.

The EEOC is responsible for the processing of this complaint and the DFEH will not be
conducting an investigation into this matter. Please contact EEOC directly for any
discussion of the complaint or the investigation.

NOTICE TO COMPLAINANT OF RIGHT TO SUE

This letter is also your state Right to Sue notice. This state Right to Sue Notice allows
you to file a private _| awsuit. According to Government Code section 12965, subdivision
(b), you may bring a civil action under the provisions of the Fair Employment and Housing
Act against the person, employer, labor organization or employment agency named in the
above- referenced complaint. The lawsuit may be filed in a State of California Superior
Court.

Government Code section 12965, subdivision (b), provides that such a civil action must
_ be brought within one year from the date of this notice or, pursuant to Government Code
section 12965, subdivision (d)(2), 90 days from receipt of the federal right-to-sue letter
from the EEOC, whichever is later. You should consult an attorney to determine with
accuracy the date

by which a civil action must be filed. This right to file a civil action may be waived in the
event a settlement agreement is signed.

Be advised, the DFEH does not retain case records beyond three years after a complaint
is filed.

(Revised 11/2016)

 

IOUSING DIRECTOR KEVIN KiSH

:
f

 
Ey Wi bs + 4
EEOC Form 161 (ASHE 2:17-CV-O19-S/ ROU AL EMPLOYMENT OPPGHTURHeCCOMMeSIBN Page 47 of 124
DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Elise King From: + Qakland Local Office
10 Mount Judah Place 1301 Clay Street
Sacramento, CA 95835 Suite 1170-N

Oakland, CA 94612-5217

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Juanita Rodriguez,
555-2017-00411 Investigator (510) 637-3246

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not invoive a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

oO ®ooog

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commissi

_Potlus cHloz |i

“Dana C. Johnson, (Date Mailed)
Local Office Director

 

Enclosures
ce Stephanie N. Varrelman

Chief of the Office of Workforce Equality
CALIFORNIA DEPARTMENT OF WATER RESOURCES
P.O. Box 942836, Room 630

Sacramento, CA 94236

 

 
Sx h. bit \\

Lf “i. CQBGEDELRMOWNOBAE fs bh Gte-sevkeBrcehdocuMent 11 Filed 11/16/18 _ Page dé aybrleBubno c. srown, ur.

IG Wy
EO l aN 3 DEPARTMENT OF FAIR EMPLOYMENT & HOUSING DIRECTOR PHYLLIS W. CHENG
Wie ts yy Error! Not a valid filename.

EEOC Number: 555-2015-00673C
Case Name: _ Elise King vs. CALIFORNIA DEPARTMENT OF WATER RESOURCES
Filing Date: May 18, 2015

NOTICE TO COMPLAINANT AND RESPONDENT

This is to advise you that the above-referenced complaint is being dual filed with the
California Department of Fair Employment and Housing (DFEH) by the U.S. Equal
Employment Opportunity Commission (EEOC). The complaint will be filed in
accordance with California Government Code section 12960. This notice constitutes
service pursuant to Government Code section 12962.

The EEOC is responsible for the processing of this complaint and the DFEH wili not be
conducting an investigation into this matter. Please contact EEOC directly for any
discussion of the complaint or the investigation.

NOTICE TO COMPLAINANT OF RIGHT-TO-SUE

This letter is also your Right to Sue notice. This Right-To-Sue Notice allows you to file a
private lawsuit in State court. According to Government Code section 12965,
subdivision (b), you may bring a civil action under the provisions of the Fair Employment
and Housing Act against the person, employer, labor organization or employment
agency named in the above-referenced complaint. The lawsuit may be filed in a State
of California Superior Court. Government Code section 12965, subdivision (b), provides
that such a civil action must be brought within one year from the date of this notice.
Pursuant to Government Code section 12965, subdivision (d)(1), this one-year period
will be tolled during the pendency of the EEOC's investigation of your complaint. You
should consult an attorney to determine with accuracy the date by which a civil action
must be filed. This right to file a civil action may be waived in the event a settlement
agreement is signed.

If you have questions about the right to file under federal law, please contact the EEOC
using the contact information below.

EEOC Northern California EEOC Southern California

450 Golden Gate Ave 5-West 255 East Temple Ste., 4" Floor
PO Box 36025 Los Angeles, CA 90012
San Francisco, CA 94102 (213) 894-1100

(415) 522-3000

DFEH-200-02 (01/13)

 

 

 
Exnort tL
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 49 of 124

STATE OF CALIFORNIA | Business, Consumer Services and Housing Agency GOVERNOR EDMUND G. BROWN. JR.
DEPARTMENT OF FAIR EMPLOYMENT & HOUSING DIRECTOR KEVIN KISH

2218 Kausen Drive, Suite 100 | Elk Grove | CA | 95758
800-884-1684 | TDD 800-700-2320
www.dfeh.ca.gov | email: contact.center@dfeh.ca.gov \

 

 

October 08, 2015

Elise King
3104 O Street
Sacramento California 95816

RE: Notice of Case Closure on Administrative Dismissal
DFEH Number: 524349-153820
EEOC Number: 37A-2015-02199-C (Sacramente - N)
King / California Department of Water Resources

Dear Elise King: Gi Is)

The Department of Fair Employment and Housing (DFEH) has closed your case on the 3
basis of Administrative Dismissal for the following reason(s):

X You filed a matter on the same discriminatory issues with DFEH, Equal
Opportunity Office Commission (EEOC) or the U.S. Department of Housing and
Urban Development (HUD). Matter Number 555-2015-00673.

If you have any questions, please contact me.

Sincerely,

Eligabeth Reyes

Elizabeth Reyes

Consultant III OS eh -
~-213.337-4478

elizabeth.ramirez@dfeh.ca.gov

CC:

California Department of Water Resources
Gareth Johnson

1416 Ninth Street, Room 630

Sacramento California 95814

 

 
Exwh+ (2

EECC Forms (1108 CASE 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 50 of 124

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This forris affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA . .
Statement and other information before completing this form.
[x] EEoc 555-2015-00673
California Department Of Fair Employment & Housing and EEOC
State or local Agency, if any

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Ms. Elise King 11-27-1961
Street Address City, State and ZIP Code

3104 O Street, Apt 274, Sacramento, CA 95816

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)
CALIFORNIA DEPARTMENT OF WATER RESOURCES 500 or More (916) 653-6768
Street Address City, State and ZIP Code

1416 Ninth Street, Sacramento, CA 95814

Name No. Employees, Members Phone No. (include Area Code}
Street Address City, State and ZiP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

 

[ ] RACE [ ] COLOR [ ] SEX [ ] RELIGION [] NATIONAL ORIGIN 05-27-2014 04-09-2015
[| OTHER (Specify) [x] CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (if additional paper is needed, attacl extra sheet(s)):
| have been employed by Respondent since March 2, 2010. | have been employed in my specific
division since on or around June 15, 2011. My job title at the time of the alleged adverse employment
actions was and currently is Associate Government Program Analyst. My immediate supervisor is
Muzaffar Eusuff, Ph.D.

| have a disability for which Respondent is aware.

| have been out on various forms of leave since May 27, 2014, due to symptoms related to my
disability. Within the last three hundred days, | have been cleared to return to modified work duty by
my doctors, in accordance with restrictions that | requested through the reasonable accommodation
process. Respondent has denied my requests and has stalled the interactive process. | remain on
State Disability Leave at this time.

| believe that | have been discriminated against in vioiation of the Americans with Disabilities Act of
1990, as amended. | also believe that | have been retaliated against for my participation in a protected
activity in violation of the statute.

 

 

1 want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and j will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

 

procedures. t swear or affirm that | NE Gat gta onarae and that it is true to
1 declare under penaity of perjury that the above is true and correct. the best of my knowledg a ation and belief.
SIGNATURE OF COMPLAINANT 8 a15

= ?} ~ SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Apr 16, 2015 (month, day, year) EE oc “ Oo LO

Date Charging Party sigrdture

 

 

 

 

 
 

Exnibit jy =
EEOC Fam 1811179) Case 9-17 _cy-H IS EE EER MeN PERRIN Pi GOMMISSON: Page 51 of 124

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Elise King From: Oakland Local Office
10 Mount Judah Place 1301Clay Street
Sacramento, CA 95835 Suite 1170 N

Oakiand, CA 94612

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Bryan G. Hoss,
§55-2015-00673 Investigator (510) 637-3240

 

THE EEOC !S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did noi invoive a disability as defined by tne Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

BR OUUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

aan

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vi, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federai or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
ee the Commiséion!
A (Wtrw 03/90] )>

Enclosures(s) Dana. Johnso. Pate Mailed)
Local Office Direc

 

ce: Stephanie Varrelman, Chief

CALIFORNIA DEPARTMENT OF WATER
RESOURCES

1416 Ninth St.

P.O. BOX 942836

Sacramento, CA 94236

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 52 of 124

( a fara SR

| | Duonss April@DWR DIC

From: Myrum, Debbile@DWR

Sent: Monday, June 02, 2014 8:56 AM

To: Campos, Deserie@DWR

Ce: . Gist, Danielle@DWR; Duenas, Aprii@DWR
Subject: RE: FMLA question

7 hank you Deserie,

Yes, she does have enough leave credits to cover her time off. | will send the notice to her today.

bbie Myrum
916-651-9210

 

From: Campos, Deserie@DWR

Sent: Monday, June 02, 2014 8:51 AM
s Myrum, Debbie@DWR
Sie Danlelle@DWR; Duenas, April@DWR

   

jects RE: FMLA question

Le 4i Debbie, please FMLA notice her because we are unsure if this is a work related injury. | will check on her leave options
to; see what she is entitled to receive for disability. Does she have enough leave credits to cover her time off? Thanks!

I

!

Deserie Campoy

Senior Personnel & Benefits Specialist
Jepartment of Water Resources

Human Resources Office

SAP Administration & Benefits

(916 )653-0928

   

 

 

‘From: Myrum, Debbie@DWR

Sent: Monday, June 02, 2014 7:49 AM
Fo: Campos, Deserie@DWR

Ce: Gist, Danielle@DWR

Subject FMLA question .

Good Morning Deserie,

| had an employee come to me on Friday morning with a Doctor's note that they are off work two weeks. | asked if it
was work related and she said “that hasn’t been determined yet”. At this point, do | “notice” her on FMLA? What °

exactly do | need to do?
i 1

Discovery 1 - 001055

 

 
 

CD

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 53 of 124

eliseking@msn.com

From: Lane-Mills, Donna@DWR [Donna.Lane-Mills@waiter.ca.gov]
Sent: Monday, November 02, 2015 12:45 PM

To: eliseking@msn.com

Subject: FW: Information on Employee Benefit Status

Hello Ms. King

As you have requested, we have forwarded your pay and leave balance information to your address on Mount Judah.
They were placed in the mail last Friday afternoon.

Below are the dates that we have documented for your FMLA and SDI coverage. | will forward a copy of your message
to our Employee Health Service Office so they can respond to you about your Worker’s Comp leave.

From to
FMLA 5/29/2014 8/20/2014
SD! Waiting Period 5/27/2014 6/2/2014
SD} 6/3/2014 *

* SDI is approved by EDD. We received confirmation from EDD
that your SDI payments were approved effective 6/3/14.
However, EDD does not send us notification of the ending date of
your SDI approval. You may contact EDD for this information

My current job title is Staff Services Manager |, and | am the current supervisor of Deserie Campos.

Donna Lane-Mills
DWR — Human Resources Office
{916} 653-0251

From: elise king [mailto:eliseking@msn.com]

Sent: Monday, October 26, 2015 8:56 PM

To: Lane-Mills, Donna@DWR

Cc: Campos, Deserie@DWR

Subject: Re: Information on Employee Benefit Status

Hello Donna,

Thank you for the information that you have provided. | would appreciate if you would mail any of the
information from DWR listed in the table to my home address.

1
 

CERTIFICATION OF HEALTH CARE PROVIDER FOR FAMILY LEAVE
(Family and Medical Leave Act of 1993)

Cheek’ - Cr OT LO aU + U -
ec y Patient Medical Record #: 110013253298

 

STATE OF CA - DWR
Employing Company _

XI Personal Ii nes

 

 

Relationship to Employee

 

1. , pati at is the employee with a Serious Health Condition* (SHC) commenced on 5/29/14

 

 

2. | xX unable to work: Begin Date: 5/29/14 Through Date 7/6/14

0 al Glegert maring up/ uote symptoms. In addition, she is restricted from all but incidental auditory/visual
ntact wi ) her Management team, M Eusuff, T Billington and P Landis. Communication is limited to written form only (eg
email, ; i No ee ee calls, conversations.

 

 

dition is pregnancy estimated date of anveny or scheduled C-section:
_ on it n summary: [-] Normal pregnancy [-] Complications with pregnancy

 

4. uf n Date:
Patient i itted to Hospital, Hospice or Residential Medical care facility: Admission date: Release date:

 

 

5.| ‘Dates of visits for treatment of this condition: 7/28/44, 7/34, 8/4, 8/12, 8/19, plus 8 more appointments

 

 

 

6. Wi ! the patient need treatment visits at least twice per year due to this condition? UC] Yes XI No

 

7. ee nt Plan:
Yes {Li No Is it necessary for the employee to be absent from work for treatment?
rb yee - Approximate number of additional treatments: 7
- Approximate time each treatment will take: 30-60 min

Ova No Will another provider of health services (e.g., physical therapist) provide treatments?
If so, please state the nature of treatment:

 

It |
1

i 8. Ca h rete to full duties with no restrictions on 9/29/14
UTS rekon ens

    
  
  
 

  

ELEANOR P DEKRUYFF, Auth Signer for IRVING HELLMAN(PHD)

 

 
 
 
 

  

 

 

 

 

 

 

 

 

Physik Provider's Name (please print) Physician's/Provider's Signature (wind ‘ } #40
_L.GENERAL, OTHER PSy9183 916-746-3692 TY Zi.
‘ype | iof Pr actice (field of specialization) State License # Area eee Number EA
KAISE ER PE MANENTE | f
MEDICAL SECRETARIES |
4600) EUREKA ROAD ROSEVILLE 95661 8/25/14 XX-XXXXXXX i
FAX. i City Sam | Zip Code Date Tax ID#

 

It

I
 

 

check On e1!' |_| Care of Family Member

k

  

- Gj
CERTIFICATION OF HEALTH CARE PROVIDER FOR FAMILY LEAVE
fame an CT mel pLC mA li<19t ler Mirela 1s Voie) tee <i)

Patient Medical Record #: 110013253298

   
 

  
 
 
 

 

  
   

 
 

 

 

 

 

 

 

 

(X] Personal illness Pregnancy
Ha teah a DWR
=mployeée’s Name Employing Company
ELISE KING I SELF
ient’s Name (if other than employee Relationship to Employee

Medicall Facts: SERIOUS MEDICAL CONDITION, ABSENCE PLUS TREATMENT

TO BE COMPLETED FOR THE EMPLOYEE BY THE PHYSICIAN OR PRACTITIONER

  
  

 

  

t

Was) medica tion prescribed (other than over-the-counter)? [_| Yes

  
  
 

KofTime to

ii Frequency:

 

  
 
 

XI No

tl
fttent Dates: to Days per Week/Month: Hours per Week/Month: Additional Info:

 

tient is a family member with a Serious Health Condition (SHC) which would require the employee to take time off from work
to provide sic medical, personal or safety needs, transportation, or psychological comfort. The probable frequency and duration of this

  

   

 

 

 

 

 

ly
i
2

ations.

 
  
   
   

Work: Restricted from working in customary worksite (901 P Street) due to the risk of

mental/ interpersonal triggers flaring up/ exacerbating symptoms. In addition, she is restricted
ut incidental auditory/visual contact with her Management team, M Eusuff, T Billington and P

pmmunication is limited to written form only (eg email, memo). No meetings, telephone calls,

 

 

1 co dition is pregnancy estimated date of delivery or scheduled C-section:
Condition summary: C Normal pregnancy Oo Complications with pregnancy

 

 

4. | Surge! Date:

 

Pat ent dmitted to Hospital, Hospice or Residential Medical care facility: Admission date: Release date:

 

 

5., Dates Of visits for treatment of this condition: RECENT: 9/18/14

 

6.. Will the patient need treatment visits at least twice per year due to this condition? [X] Yes

[]No

 

 

7. drt Plan: CONTINUED CARE, F/U

If so, please state the nature of treatment:

[J No Is it necessary for the employee to be absent from work for treatment?
- Approximate number of additional treatments: AS NEEDED
- Approximate time each treatment will take: PER MD
No Will another provider of health services (e.g., physical therapist) provide treatments?

 

 

 

 

' m to full duties with no restrictions on 11/3/14

Physician’s/Provider's Name (please print)

HEALTH CARE PROVIDER
E ELMAN(PHD) JAYNE HOSKIN, Auth Signer for IRVING HELLMAN(PHD)
Physician’s/Provider’s Signature

   

 

a

GENERAL, OTHER PSY9183
Type lof Practice (field of specialization) State License #

916-746-3638
Area Code/Phone Number

 

   
 

 

>ERMANENTE
SECRETARIES
RAAT ROE EMILE

 

 

 

CA
State

 

 

95661
Zip Code

 

9/19/14
Date

 

XX-XXXXXXX
Tax ID#

 

 

medical faci
Long-Term Conditions, and Conditions requiring multiple treatments.

 

tI : i
*Serious ie Condition (SHC) is defined by Title 29 § 825.113-825.115 as: inpatient overnight stay in a hospital, hospice or residential
; Continuing Treatment defined as, Incapacity and Treatment, Pregnancy or Prenatal Care, Chronic Conditions, Permanent or

49
 

 

 

 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 56 of 124
Page i of 1

Kauser Hermanente

KAISER PERMANENTE. thirve

’ HELLMAN, IRVING (PHD)

2016 Morse Avenue

- Sacramento CA 95825-2135

916-973-5000

Patient Name: King,Elise
Patient MRN: 110013253298
Encounter Date & Time: 7/1/2014 1:30 PM

Please see below for this health care provider's directives and information relating to this encounter.

Industrial Work Status Report:

Date of Injury: 5/27/2014
Claim #;
Next Anpoinhnent Date: 3 Weeks:

Off Work Work :
This patier patient is placed off work frora 7/1/2014 through 7/6/2014

Modified Activity (Applies to work and home)
This patient is placed on modified activity at work and at home from 7/7/2014 through TOTI2014,

if modified activity is not accommodated by the employer then this patient is considered temporarily
and totally disabled from their regular work for the designated time and a separate off work order is
not required,

Other needs and/or restrictions:

Restricted from working in customary worksiie (901 P Street) due to the risk of environmental/
interpersonal triggers flaring up/ exacerbaturg sy yonptoms, In addition, she is restricted from all but
incidental auditory/visual contact with her Management team, M Eusuff, T Billington and P Landis,
Communication is limited to written form only (eg email, memo). No meetings, telephone calls,
conversations.

- This-form has been electronically signed and authorized by HELLMAN, IRVING HD)

This form contains your private health information that you may choose to release to another par yy
please review for accuracy,

Printed By: HELLMAN, IRVING D on 7/1/2014 at 2:40:37 PM”

Discovery 1 - 001083

 

 

 

 

 

@

 

 
 

 

 

 

 

 

 

 

 

 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 57 of 124

Kaiser Permanente Page I of 1

KAISER PERMANENTE. thirve

HELLMAN, IRVING (PHD)
2016 Morse Avenue
Sacramento CA 95825-2135
916-973-5000 ,

Patient Name: -King,Elise
Patient MRN: 110013253298
Encounter Date-& Time: 7/24/2014 9:30 AM

Please see below for this health care provider's directives and iriformation relating to this encounter.

‘Industrial Work Status Report

Date of Injury: 5/27/2014
Claim #:
Next Appointment ‘Date: 1 Month

Modified Activity (Applies te work and home)
This.patient is:placed on modified activity atwork and at home from 7/24/2014 through 8/31/2014,

If modified activity is.not accommodated by the employer then this patient is considered temporarily
and totally disabled from their regular work for the designated time'and a separate off work order is
not required,

Other needs and/or restrictions: :
Restricted from working in customary worksite (901 P Street) due to the risk of environmental/

interpersonal triggers flaring up/ exacerbating symptoms. In addition, she is restricted from all but
incidental auditory/visual contact with her Management team, M Eusuff, T Billington and P Landis,
Communication is limited-to written form only:(eg email, memo). No meetings, telephone calls,
conversations. co

_ This form has been electronically signed and authorized by HELLMAN, IRVING (PHD)

ft This form contains your private health information that you may choose to release to another party;
il. || please review for accuracy. .

Printed By: HELLMAN, IRVING D on 7/24/2014 at 10:23:13 AM-

Discovery 1 - 001082

 

 

 
 

 

 

 

 

 

 

 

 

||
i | i! Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 58 of 124 SZ
: _ Kaiser Permanente Page lof l
||.) BBLLMAN, IRVING (PHD)
- 2016 Morse-Avenue
~ ‘Sacramento CA 95325-2135
1) 1) 916-973-5000
bar “Patient Name: Kinggeliae
|) RatientMGRM: 110013253298-
|) ||) Encounter Date & Time: 8/19/2014 3:30 PM
ne Please ses below for this health care provider's directives.and ‘information relating to this encounter.

Industrial Work Status Report

(Date ofinjurye 5/27/2014
OL: Chatina-#s a
Pet Next Appointment Date; 1 -Month

yi * ‘hoditied :Activit / (Applies to work-and tomé) cee yo? ah
This patient.ia-placed on modified-activity at:work.and-at‘home from-8/19/201 4tbrongh organi.

 

 
   

|. Ffmodified activity is:not.accemmodated bythe employersthin this pablent is porta aiecimpdrarily =
and totally disabieilfrem. their tegular work forthe designated time-and a separate-off wark:order is : 4

not required.

 

bah i Other meeds.and/orrestrictions: «
bebe ge Restricted: fram ‘working in customary-worksite (901 P Street) due'to:the tisk-ef.environmental/

 

 

 

 

4 _ t interpersonal-triggers flaring up/-exacerbating symptoms, In addition, she is restricted fram all but

es I - GnoidentelsanditoryAviaual contact with her Management'team, M Eusuff, TBillingtps and? Landis. a.
yb '  Coramunication is linnited to waitten form-only (egemail,-memo), No meetings, téléphone ‘calls, ae
mb ! conversations, . 4
| - This form. has ‘been:électronically signed nd euthorizeid by HELLMAN, IRVING (PHD)
| po

This'form sontains your private health information: that you.may choose:to release to another-party;
please review Jor accuracy.

tlh cei agate tee ay cata Sak awiae Staestoe foe gy ites t

 

 

|
chp
iF I Printed By: HELLMAN, IRVING D on 8/19/2014 at 4:11:11 PM

Discovery 1 - 001081

 

 
 

; CLAIM#4_+ PENDING
ho 2; Y

lo Ze California
Departamento de Relaci ones Industriales

dustrial Relations
DIVISION DE COMPENSACION AL TRABAJADOR

(Or RKERS’ COMPENSATION

 

 

 

 

 

PETITE ON DEL EMPLEADO PARA DE COMPENSACION DEL
, TRABAJADOR (DWC LI)

ll
:

—

 

Employee: | i te the “Employee” section and give the form to E:mpleada: Complete ia seccién “Empleado” y entregue la forma a su
your empl pp a copy and mark it “Employee’s Temporary empleador, Quédese con la copia designada “Recibo Temporal del
Receipl’) ut ‘abel % receive the signed and dated copy from your em- Empleado” hasta que Ud. reciba la copia firmada y fechada de su empleador,

ployer. ; Yor may call the Division of Workers’ Compensation and Ud de Ii - ala Division de C én al Trabai
1|(f On as : , puede Hamar a Iq Division de Compensacién al Trabajador al (808) 736-
hear reperded i ation a (880) ap ees. an explanation ¢ ar were 7401 para oir informacién gravada, En la hoja cubierta de esta
| forma esta la explication de los beneficios de compensacién al trabajador.

You shoul hoa have received a pamphlet from your employer de- . ois ’ isi
soribing workers’ do mpensation benefits and the procedures to obtain Ud. también deberla haber recibido de Si empleador un folleto describiendo los
rey benficios de compensacién al trabajador lesionado y los procedimientos para

obtenertas.

 

Yoda aquella persona-que a propésite haga G case que se prodazea -
ToT oun C ee aoc oC tie mT Cae t Beco m Ome ear it ee OTe

“Any person who makes-or-causes fo be made any-knowingly false

HiME eT es RECOM NT ECOG tL Ba eRe acre
the purpsse of ubtaining er denying workers’ compensation bene

fin de ebiener o negar benefictos o pages de compensacién 2 a uss RE

 

  

 

 

 

 

 

 

 

 

RMT eNO LSTCTEN Coots TTL Ut) rr Sc ce Bou OCUMMOR usin CRtcet RM RIDGE LiC AT Mii (U (134 ema
—— r] , .
Emple ‘ complete this section and see note above Empleado—complete esta seccién y note la notacion arriba.
[+1
1. Name, anrope Else Wing Today's Date, Fecha de Hoy. i { LY
a
2, Home| Adar Direccién Residencial. — {0 Mount \edeh Ph be
3. City, ciudad. Saceumen ts State, Hstado.___ CA Zip, Cédigo Postal. 4S & 3 §
4 Date ¢ of bj i Fecha de la lesidn (accidente), sai Time of Injury. Hora.en que ocurrié,___———_asm. p.m.
5 Aa ! and ¢ description of where injury happened. Direccidni/lugar dénde occurté el accidente.

 

bl OiStve ek Satvam eutto 6 A

. Toe ai and-part of body affected, Descr tha f la peste parte del cuerpo afectada.
fr S Meds cm Conditvcl © ve Sulr wa Gain aunt Wa bien, hc veSSmen ke rel re luteal: ze

7. Social Se sty Nomber Nitmero de Seguro Social del Empleado, . SHS-43-biz@ I
{"]

8. Signatu 2.0f employee Firma del empleado, Phas Bb Vet,
Hilt

 

 

  

i
RA Sit

 

 

 

Bplay complet this section and see note below. Empleador—complete esta seccién y note la notacién abajo.

9. Nala al oye. Nombre del Depetvwt a U2N\er Qoes wero

1

10. Ade Maas A Oe Qaeemonto “OCA ASEI4

1], Date ole first knew of injury. Fecha en que el empieador supe por primera vez de ia iesién o accidenie, “al Ss

9

 

 

 

 

‘2, Date claim rm was provided to employee. Fecha en gue se le entregd al empleado fa peticion.

13. Date Pret received claim form. Fecha en que el empleado devolvié la peticién al empleador. “l [ “] [ ) uy

 

14, Name jand a dress of insurance carrier or adjusting agency. Nombre y direccién de la compaiifa de seguros 0 agencia adminstradora de seguras.
Yih} i oe .

ii oe
vift

15. Insyiay ce Pélicy Number. #/ niimero de la pdliza de Seguro.

fie em ployer re resentative. A ‘lrma del rgpresentante del empleadox—.. ae SL = aad
(18. Telephone, Teléfono. Wolt Oot cn ~FZ2%>

 

 

 

    

 

 

 

  
 

You Are required to date this form and provide copiesto | Empleador: Se requiere que Ud. feche esta forma y que provéa copias a su com-

Temple:

your ins rey OF claims administrator and to the employee, dependent paiiia de seguros, administrador de reclamos, o dependientefrepresentante de recla-
or ain F ive Ww 0 filed the claim within one working day of mos y al empleado que hayan presentado esta peticién dentro del plazo de un dia

r en atte om the me, 7 bahil desde el momento de haber sido recibida la forma del empleado.

. ING Fas one IS NOT aN ADMISSION OF LiApiLiry EL FIRMAR ESTA FORMA NO SIGNIFICA ADMISION DE RESPONSABILIDAD

Cre coco del Erapleador ‘ad Employee copy/ Copia del Empleado © Claims Administrator/Administrador de Reciainos ) Temporary ReceiptiRecibo del Empleado

 

6iORe.

iG
fa

 
 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 60 of 124

From: Bilin Tracie@DW

To: Eusuff, Muzaffar@DWR; Lindberg, Tracey@DWR; Duenas-Davis, Apri @DWR
Ce: Myrum, Debbie@OWR

Subject: RE: Elise King

Date: Friday, May 29, 2015 12:51:06 PM

 

Zaffar - Please send a response to yesterday's email that says:

As far as we know, your State Disability Insurance ends on June 2, 2015. We are checking with
Personnel on the remainder of the time. Someone from Employee Health Services will notify you
next week regarding the status of the balance of time.

From: Eusuff, Muzaffar@DWR

Sent: Friday, May 29, 2015 8:06 AM

To: Billington, Tracie@DWR; Lindberg, Tracey@DWR; Duenas-Davis, Aprii@DWR
Subject: RE: Elise King

FYI.
Thanks.

Zaffar Eusuff, Ph.D., P.E.

Financial Assistance Branch

Division of Integrated Regional Water Management
Califomia Department of Water Resources

901 P Street, Room 213 A P.O. Box 942836
Sacramento, CA 95814 Sacramento, CA 94236-0001
Phone (916) 651-9266 Fax (916) 651-9292

 

From: Billington, Tracie@DWR

Sent: Thursday, May 28, 2015 3:19 PM

To: Lindberg, Tracey@DWR; Duenas-Davis, April@DWR
Cc: Eusuff, Muzaffar@DWR

Subject: RE: Elise King

Thanks — So at this point, we should expect Elise to return to wark tomorraw. We willlet you know
if she has not reported by her normal start time.

From: Lindberg, Tracey@OWR
Sent: Thursday, May 28, 2015 1:09 PM
To: Billington, Tracie@DWR
Subject: FW: Elise King
Hi Tracie:

See below what April has to say about the extension.

Tracev Lindberg
Division of Statewide Integrated Water Management

Discovery 1 - 001256

 
 

 

af

25
Employee HeSlttsSeaiités Cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 61 of 124 (

\

 

From: elise king [mailto:eliseking@msn.com]

Sent: Wednesday, October 29, 2014 2:47 PM

To: Duenas-Davis, Apri@DWR

Cc: jacklyn.smith@water.ca.gov

Subject: Reasonable Accommodation vs. Worker's Compensation Process

Hi April,

Thank you for the clarification on the reasonable accoommedation process. {t may not have been clear when
we spoke about a week ago that the doctor's appointment that | was referring to was the appointment with
the Worker's Compensation MPN provider that | was already assigned. Here is what | understand that you
said today:

Until the 4171 is filled out it is implied that the employee i is agreeing with h the doctor's evaluation ¢
recommendation and that no other reasonable accommodation request is being considered.

The options letter dated August 28, 2014, which was mailed to you, lists the options which may be available to
you. Since you are collecting SDI and have not requested any other options, and because you indicate “The
report extends my leave through 11/23/14” (from today’s email) or a similar statement, you have not disputed
the restrictions which your doctor has indicated, and you have not returned to work, then that is correct: it is
implied that you agree with our physician. When you contacted me on September 25, 2014, you advised me
that you were off until November 2, 2014 and stated that these options (in the options letter) were premature
since your claim was pending decision. Upon speaking with you on October 20, 2014 regarding the workers’
comp claim denial, you were not interested in pursuing reasonable accommodation. While | understand that
details may differ (waiting to speak to doctor this week versus not interested in RA}, you did not wish to select
another option at that time. You may, at any time, complete the Form 4007 or other method to indicate what
accommodation you are requesting. The Form 4007 is the most detailed, however, so there is no confusion. It
does not need to be signed by anyone other than you.

end
rts

2. That once the denial of the worker's compensation claim is made {pending the QME or appeal) it is
necessary for the employee to fill out the 4171 to officially initiate the Reasonable Accommodation process. (|
thought | did that with Maria, however there is no form in the file.}

Please see my note above regarding the September 25, 2014 conversation. And, to clarify, if you are
requesting a reasonable accommodation, you must participate in the interactive process, and | must contact
the physician. {| cannot contact the physician without the signed release.

3. We agreed that ! wouldJocate and complete the 4171 form and scan and send to you, and that you would
assist in working through the process.
Correct.

4. You will continue to be involved in the process ina different capacity. This means that once the 4171 is
received you begin discussion with the physician, employee and employer to find a beneficial solution.
Yes, our office will cansider possible accommodation and/or alternate accommodations as appropriate. We

. cannot guarantee an outcome at this time.

5. You mentioned that | would need to both notify my supervisor, and Desine Campos in Benefits which | have
already done.

 
 

For SDI, youSRSald Kees Desete/ CMA poFin Bhelhasel Aer lotice hbAdidd ShH/ hey drRGEHSMAdZAS for

notifying your supervisor, it is your responsibility to follow call-in procedures, whatever that may be for you. |
will not contact your supervisor regarding your absence for you. Once you complete the Form 4171 and |
begin interacting with your physician, | will work with the program and you. However, until then, you would
need to find out from your supervisor if he can accommodate your restrictions.

6. That the current Work Status Report is effective until the date stated by the dector and as long as the
process is actively continuing.

I’m confused by what you mean. The work status you submitted states that you have restrictions, so if your
supervisor is able to accommodate, then you are expected to be at work. If your supervisor is unable to
accommodate your restrictions, then you are off work. This ability to accommodate or not is valid until the
expiration of the status (currently November 23), if not sooner. You will need to continue the interactive
process if you are interested in reasonable accommodation.

Please let me know if | have cantured the scone of our phone conversation today.

po

Thanks,

Elise King
(916} 752-1720

 

From: eliseking@msn.com
To: april.duenas@water.ca.gov

Cc: jacklyn.smith@water.ca.gov
Subject: RE: Updated Work Status Report

Date: Wed, 25 Oct 2014 13:44:44 -0700
Hello April,
| still have no idea what you are talking about. Please give me a call.

Thank you,

Elise King
916-752-1720

 

From: April. Duenas@water.ca.gov
To: eliseking@msn.com
Subject: RE: Updated Work Status Report

Date: Wed, 29 Oct 2014 20:29:36 +0006
Elise,

understand that you have scheduled a QME exam, but for the time being, since your workers’ comp claim was denied, |
will retain this note for my records. But it isn’t workers’ comp at this time. | was just reminding you to follow whatever
call in procedures as necessary. | da not do that for you.

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 63 of 124 7

Ellingson, Jana |

‘rom: Beiler, Tom@DWR

Sent: Tuesday, August 11, 2015 10:32 AM
To: Nelson, Jacqueline@DWR

Subject: RE: WSR 8.10.25 Eking

Thanks. If we haven't already done so, please ask the SCIF adjuster to provide us with a copy of the QME g
report when it's received. Thanks.

 

From: Nelson, Jacqueline@DWR

Sent: Tuesday, August 11, 2015 10:27 AM

To: Beiler, Tom@DWR: Williams, Melinda@DWwR
Subject: RE: WSR 8.10.25 Eking

Yes Tom,

The QME re-evaiuation was scheduled for July 17 and the Deposition was scheduled for August 18°,

Chief, Employee Health Services
Department of Water Resources
Human Resources Office

918) 664-0533 Office

_318) 653-1533 Fax
jacqueline.nelson er.ca.gov

 

From: Beiier, Tom@DwWwRrR

Sent: Tuesday, August 11, 201S 10:24 AM

To: Nelson, Jacqueline@DWR; Williams, Melinda@DWR
Subject: RE: WSR 8.10.25 Eking

[ say yes.

Also Jackie, can you remind me again as to when the QME evaluation and the deposition of Ms. King are 3
scheduled?

Thanks.

 

From: Neilson, Jacqueline@DWR

Sent: Tuesday, August 11, 2015 10:22 AM

Ta: Beiler, Tom@DWR: Williams, Melinda@DWR
Subject: FW: WSR 8.10.25 Eking

Hi Tom and Melinda,

, mother note from Elise King. Are we still continuing on with what we have been doing (e.g. keeping ner off work and
letting her know she cannot be accommodated)? Nothing is changing on Elise Kings end of this.

 
 

D
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 64 of 124 (21

STATE OF CALIFORNIA ~ CALIFORNIA NATURAL RESOURCES AGENCY EDMUND G. BROWN JR., Governor

DEPARTMENT OF WATER RESOURCES
1416 NINTH STREET, P.O. BOX 942836

SACRAMENTO, CA 94236-0001

(916) 653-5791

 

September 6, 2016

Ms. Elise King
10 Mount Judah Place
Sacramento, California 95835

RE: Return To Work Notice

Dear Ms. King:

This letter is to inform you that you are directed to return to work in your position of
Associate Governmental Program Analyst on Friday, September 9, 2016 at 9:00 a.m.
at the Department of Water Resources (DWR) Division of Integrated Regional Water
Management (DIRWM) Financial Assistance Branch (FAB) located at 901 P Street,
Room 213-A, Sacramento, California. You will report to work under Susan Bradley-
Hudson, Staff Services Manager | of the FAB Grant Analysis Section.

On August 12, 2016, FAB accepted your Work Status Note, indicating that you would
remain off work through Thursday, September 8, 2016. Since the end of May 2014, you
have been off work on continuous leave. You have exhausted all leave balances and
leave entitlements and are not eligible for reasonable accommodation. DIRWM can no
longer approve any further extensions of leave.

We look forward to your return. Please note, should you not report to work it will be
considered an unexcused absence. For your information, five consecutive days of such
unexcused absences may be cause for separation from service under the absence
without leave statute.

Sincerely, : f

uy :
<

Arthur Hinojosa, P.E., Chief
Division of Integrated Regional Water Management
California Department of Water Resources

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 65 of 124 CA1-7

eliseking@msn.com

 

Subject: FW: Retum To Work Notice
Attachments: Elise King Work Status Report 9-8-16 pdf
From: eliseking@msn.com

Sent: Friday, September 09, 2016 7:30 AM

To: ‘arthur. hinojosa@water.ca.gov'; ‘art. hinojosa@water.ca.gov’
Ce: ‘debbie. myrum@water.ca.gov'

Subject: RE: Return To Work Notice

Good Morning,

iam taking a stab at getting this email to you since your letter did not include your official email address. if one of the
above email addresses is not yours, | am requesting that this email be forwarded to you in it’s entirety.

i do not understand why you would have gone so far as to send a letter threatening to terminate my employment when
you have never reached out to me to see if my issues have any merit and whether you might be a voice of reason in this
situation. Maybe that never occurred to you. Are you in the habit of terminating employees that you have never met or
spoken with for reasons that you are not sure are accurate? {| don’t know what your job description is, although it would
seem that it would include fair and equitable treatment for all of your subordinates. | will say certainly that | am do not
feel that | am getting that from you. You can say that this is just the way it is and put your big girl pants on. And my
response is, “it is the way it is until it isn’t that way anymore.” That is the truth that | stand in when | examine my
responsibilities to those | care for in my life. Many of them will remain on this earth when | am dead and buried.

| have no idea what your relationship has been with the matter of my reasonable accommodation request (which is still
pending due to my rights file for Request For A Rehearing and other rernedies that are still available to me}. My
worker’s compensation claim {which is still pending and being “negotiated” by the department) and my whistle-blower
complaints to both the DOF (Bond Accountability) and BSA. To my knowledge my whistle blower complaints continue to
be ignored in violation of state law (which mean that those are still pending as well}. MY EEOC case should be assigned
an investigator soon. Terminating me (which is the same as the AWOL event that you are initiating) may be one
salution. Ht won't make this problem go away.

| will nat be coming to work tomorrow unless you can provide another location for me to work. | have attached another
Work Status Report for your approval.

Thank you,

Elise King

From: Myrum, Debbie@DWR [mailto: Debbie Myrum@water.ca.gov]
Sent: Tuesday, September 06, 2016 8:54 AM

To: elise king

Subject: Return To Work Notice

Please see attached letter that was mailed via overnight mail today.

Thank you

 
 

KaiserPagmandimecv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 66 of 1Pave | of |

KAISER PERMANENTE thrive

SIZER, RICHARD ALAN (PHD)
2008 Morse Avenue -

Sacramento CA 95825-2135
916-973-5000

Patient Name: King.Elise
Encounter Date & Time: 9/8/2016 4:00 PM

Please see below for this health care provider's directives and information relating to this encounter.

Work Status Report

Date onset of condition:
Next Appointment Date:

Off Work
This patient is placed off work from 9/8/2016 through 10/19/2016

Other needs and/or restrictions:
Primary therapist: Rachaell Wood MFT

Other needs and/or restrictions:

Restricted from working in customary worksite (901 P Street) due to the risk of environmental/
interpersonal triggers flaring up/ exacerbating symptoms. In addition, she is restricted from all but
incidental auditory/visual contact with M Eusuff, T Billington and P Landis. Communication is limited
to written form only (eg email, memo). No meetings. telephone calls, conversations.

This form has been authorized by SIZER, RICHARD ALAN (PHD)

This form contains your private health information that you may choose to release to another party:
please review for accuracy.

Printed By: WOOD, RACHAELL K on 9/8/2016 at 4:47:17 PM

@i3

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 67 of a —

STATE OF CALIFORNIA ~ CALIFORNIA NATURAL RESOURCES AGENCY EDMUND G. BROWN JR., Governor

DEPARTMENT OF WATER RESOURCES
1416 NINTH STREET, P.O. BOX 942836

SACRAMENTO, CA 94236-0001

(916) 653-5791

 

September 15, 2016

Ms. Elise King
10 Mount Judah Place
Sacramento, CA 95835

Dear Ms. King:

Effective September 30, 2016, the Department of Water Resources intends to invoke the
absence without leave (AWOL) statute (Government Code Section 19996.2) because you have
been absent without leave for five (5) consecutive working days. You have been abseni from
September 9, 2016 to September 15, 2016 and that absence was without approved leave.

lf you disagree with these facts, you may request an informal (Coleman) hearing to be held prior
to September 28, 2016. To request a Coleman hearing, contact Jamie Cole at (916) 653-8049,
At the hearing you will have an opportunity to explain why you disagree with this intended
decision. If the AWOL separation is finalized, you will be considered to have resigned on
September 8, 2016, your last day of approved leave.

Whether or not you respond to the appointing power to request an informal (Coleman) hearing,
you still have the right to file a written request for reinstatement with the California Department
of Human Resources (CalHR), 1515 “S” Street, North Building, Suite 400, Sacramento,
California 95814, within 15 calendar days of service of this notice. A request for reinstatement
is made pursuant to Government Code Section 19996.2. if you file a timeiy request, CalHR or
its authorized representative will hold a hearing within a reasonabie time. You are responsible
for notifying CalHR and your appointing power of any changes in your address that occur after
the effective date.

Sincerely,

 

Arthur Hinojosa, Chief
Division of Integrated Regional Water Management

ce: California Department of Human Resources
Gary Bardini, Deputy Director
Deborah Myrum, Administrative Officer
Kathy Aldana, Human Resources Officer (2)
Melinda Williams, Office of the Chief Counsel
Tom Beiler, Labor Relations Officer
Employee Personnel File

 
 

R1-5
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 68 of 124 @1-5)

State of California DEPARTMENT OF WATER RESOURCES California Natural Resources Agency
DECLARATION OF SERVICE
i, Marcella Keppler , declare:

 

(Name of person serving notice)

i am and was at the time of the service of the attached paper over the age of 18 years and not a party
to the proceedings involved.

 

On September 15. 2016 , | served the attached [check the appropriate
boxfes)]. (Date)

[_] Notice of Adverse Action Notice of AWOL Separation

[-] Documents Upon Which the Action is Based ["] Notice of Non-Punitive Termination

[_] Notice of Amended Adverse Action [-] Other

[_] Notice of Rejection During Probation

 

On Elise King as follows (check appropriate box):
(Name of person served)

(_] By Personal Service, by personally delivering to and leaving with said person a copy at the address
shown below.

By Service by Mail, by placing a true copy thereof in a sealed envelope addressed to the last known
address of said person at tne address as shown below and depositing said envelope in [_] U.S.
Certified Mail or [] U.S. Express Mail or Other Overnight Delivery service with return receipt
requested and postage fully prepaid, at Sacramento _ California.

(City where posted)

Address (show address where personal service was made or mailing address used):
10 Mount Judah Place
Sacramento, CA 95835

| declare under penaity of perjury that the above is true and correct.
Executed on September 15, 2016 at Sacramento , California.
(Date} (City)

be

     
 

  

Routing:
Original to Classification and Succession Planning (Except on AWOL Separation)
Original to CalHR, Legal Office (Only AWOL Separation)

cc: Chief, Human Resources Office
Office of Workforce Equality (if applicable)
Employee Personnel File
Chief, Labor Relations Office
Office of the Chief Counsel
Administrative Officer
Division/Region/Office Chief
Skelly Officer

DWR 2887 (Rey 10/1)

 
 

en me mr ee a eka PAA WY,

rr, Uul
|

State of Cali@pige 2:17-Cv-01257-MCE-B¥PBRTMENEGRVATERRESPURSESI 1/16/18  Pallormieg tess! Rexquroas Agency
TRANSFER OR SEPARATION FROM DWR

PebatihpagEs:(

 

 

   
  

 

 

 

 

PART 1—To be completed y Supervisor ot Em nloyee

 

 

 

 

 

EMPLOYEE NAME (Firal, Middle, Lsct) EMPLOYEE PERSONNEL NO. [ DWRPOSITIONNO. SAP POSITION NO,
Elise King B194 1650-5393-004 50012619
| FORWARDING ADORESS [Complete STD 695/287 (EAR) for eddress changes) ADORESS TO WHICH WARRANTISTATEMENT OF EARNINGS SHOULO BE SENT (if diferent) |
A slreel address is required #f overnight dalivary of final warrant la neceaaary A sirocl addross is raquired if ovemignt delivery of final warrantis necessary =~
10 MOUNT JUDAH PLACE

SACRAMENTO, CA 95835

OATE & TIME EMPLOYEE GAVE WRITTEN NOTICE OF SEPARATION/RETIREMENT

 

SEPARATION DATE (Must be minimum of 1 day paor lo relirement atart date)

Sept 9, 201s CBB)

 

 

 

 

 

 

 

LAST DAY PHYSICALLY WORKED FINANCIAL DISCLOSURE POSITION? TEC PENOING SUBMISSION TO ACCOUNTING? REMBURSED FOR MOVING EXPENSES?
o35130/14 OlYes DQNo | Qyes (ino CYes D¥No

CIP Access Revoked (if applicable)? DISPOSITION OF LAST WARRANT

Yes LI No Sail () Pliek up () Send to Unit

 

NOTE: If you ara jaaving a position that is designated in the Department's Conflict of Interest Code, you should expect to receive a Statamant of
Economic Interests (FPPC Form 700). If you do not receive a leaving office statement within 10 days of your separation date, please contact the
Assistant Filling Officer at (916) 651-6851.

A. Leaving DWR (Employee MUST complete Parts A, B, or C, and D below)

Leaving State Service Reason Separation from State Service — AWoL. Separe ion

 

 

 

(2 Transfer Agency/Department

TYPE OF APPOINTMENT

O Permanent . 1D Limited Termn/T&D Duration of LT/T&D

 

B, Retirement (See EPG Human Resources 3: Retirement, Resignation or Transfer Enterprise Process Guide)
Cl Retirement Years of State Service

 

(C Request Retired Employee ID card. Prepare letter of transmittal (See DAM 3951 and EPG Human Resources 3:
Retirement, Resignation or Transfer Enterprise Process Guide)
LEAVE HOURS TO BE USED PRIOR TO RETIREMENT DATE RETIRING EMPLOYEE ELIGIBLE FOR A MOMENTO?

OlYes (1 aNo

LUMP SUM DEFERRAL TO NEXT TAX YEAR? LUMP SUM DEFERRAL TO SAVINGS PLUS (401K/457)7 i® YES;

Ol Yes CINo : OCYes ONo () Current Tax Year (1) Next Tax Year

C. Leave of Absence (See DAM Section 3170 and Human Resources 11: Leave of Absence Enterprise Process Guide)
TYPE OF LEAVE OF ABSENCE EAS :

 

 

 

 

 

 

Ri ON FOR LEAVE
(1) Non-Discretionary C] Discretionary

 

 

TOTAL TIME OFF (MonihsWVeeke/Days)

 

 

 

 

 

 

 

 

 

 

 

Beginning: Ending:
SUPERVISOR SIGNATURE DATE
() RECOMMEND APPROVAL (] DISAPPROVE
FIELD DIVISION/BRANCH CHIEF SIGNATURE DATE
£] RECOMMEND APPROVAL [1] DISAPPROVE
5 OIVISION CHIEF SIGNATURE DATE
1 APPROVED (C DISAPPROVE
D. Signatures
EMPLO’ SIGNATURE DATE/TIME BYRERVISOR SIGNATURE DATE/TIME
4 ; 1 Val Cle
> Not auuilable div Signadure. ma abhudBanr Zeiger
DWR 2993 (Rev. 3/16) 4/ 23] { (y Page 1 of 2

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 70 of 124 (9)

. Department of Water Resources —
“ Enterprise Process Guide
Employee Health Services 6
Reasonable Accommodation for Disabilities and Medical Conditions
Revised dennary 28, 2011
Policy: The Depariment of Water Resouress (Deparimentyi is since to srovidiny a
workplace in which ail individuals are treated with respect and professionalism. Consistent with
this commitment, the Department complies with all applicable State and federal laws, rules,
regulations, and policies regarding equal opportunity. The Department provides reasonable
accommodation to employees who, because of their disability or medical condition, can perform
the essential functions of their job with or without accommodation. The Department also
provides accommodation to applicants who may need assistance competing in exams and
hiring interviews. -
Reference: e DAM 3212.5 - Reasonable Accommodation for Disabilities
: and Medical Conditions

¢ DAM 3213 - Equal Employment Opportunity Policy

Statements
° DAM 3214.5 - Reasonable Accommodation Program

Government Code 12926 - 12926.1
e Government Code 12900 - 12906 - California Fair

Employment and Housing Act .
Government Code 19230 (a-c) - 19231 ‘
Rehabilitation Act Section 504
Americans With Disabilities Act
Human Resources Office

o Selection Services

" Classification and Placement (C&P) Analyst

e Labor Relations and Employee Heaith Services (LR &

EHS) Chief
e Employee Health Services (EHS) Chief

o Return to Work Coordinator (RTWC)

e Facilities, Transportation, and Property Branch (FTPB)

Chief_

 

 

 

Responsibility:

 

 

 

Division of Engineering (DOE), Architecture Unit |
Supervisor

Administrative Officer (AQ)

Division/Office Chief

Note: Only the LR & EHS Chief has the authority to deny a
request for Reasonable Accommodation.

Forms « Reasonable Accommodation Request (DWR 4007)

* Reasonable Accommodations Guidelines for the

Examination and/or the Hiring interview Process (DWR
4008)

e Authorization for the Release of Medical Information (DWR

4171)
e Request for Building Services (DWR 4194)
e Examination and/or Employment Application (STD. 678)

 

 

 

Definition of Terms

 

 

Direct Threat: A significant risk of substantial and imminent harm to the health and safety of

 

Discovery 1 - 000430

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 71 of 124

 

the individual or others, wr’ _ cannot be eliminated or reduced to = acceptable level by
reasonable accommodation.

Essential Functions: The job duties which are fundamental to the position.

Interactive Process: Consulting with the employee making the request to ascertain the precise
job-related limitations, determine how or whether the limitations can be overcome with
reasonable accommodation, identify potential accommodations, and assess their effectiveness.
Medical Condition (as defined in the Fair Employment and Housing Act): Any health
impairment associated with a diagnosis of cancer when competent medical evidence indicates
that the cancer has been cured or is in remission. Certain genetic characteristics are also
covered by this statute.

Mental Disability: Any mental or psychological disorder that requires accommodation. This
includes having a record of such impairment or being regarded or treated as having such
impairment.

Person with A Disability: Anyone who has either a physical or a mental impairment, which
limits one or more of the person’s life activities, has a record of such impairment, or is regarded
as having-such impairment.

Physical Disability: Any physiological disease, disorder, condition, cosmetic disfigurement, or
anatomical loss that affects one or more body systems and limits a major life activity. This
includes having a record of such impairment or being regarded or treated as having such
impairment.

Request for Accommodation: A statement by an individual or other responsible party acting
on behalf of the employee, of their need for an adjustment or change at work, in the application
process, or in a benefit or privilege of employment for a reason related to a disability or medical
condition.

Undue Hardship: Any action that imposes a significant difficulty or expense or that would
fundamentally alter the nature of the operation of the program.

General Information:

The need for reasonable accommodation is determined on a case-by-case basis. A decision to
grant, modify, or deny a request for reasonable accommodation will only be made after
obtaining all necessary information.

Reasonable accommodation is defined as a logical adjustment made to a job and work

 

 

 

of his or her position and to take part in any and all aspects of the employment process.

There are five examples of reasonable accommodation to which the Department must respond: .
e Request for accommodation to allow an employee with a disability to continue to perform
the essential functions of his or her position, or to be reassigned to a vacant position.
e Request for accommodations to allow a person with a disability to perform the essential
functions of their position to which he or she was newly hired.
e Requests for accommodations to allow an employee with a disability to participate in

training activities available to non-disabled employees for job improvement and self
development.

e Request for accommodations in the civil service examination process to allow a
candidate with a disability to compete with non-disabled candidates as equally as
possible.

e Request for accommodations to allow an employee with a disability to have equal access
to services and privileges afforded to non-disabled employees.

 

 

 

Discovery 1 - 000431

enviroament-which-enables-e qualified person witha disability to perfomr the essential functions — a

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 72 of 124

 

Funding

The Department.has funding available to pay for approved reasonable accommodations. The
Human Resources Office (HRO) will pay for those accommodations that cost up to $250. HRO
will pay 50% of the costs from $250 to $1,000. The employee's Division/Office is responsible for

| -the. remaining costs. - The-employee's -Division/Office is also responsible for costs associated’ ~ ~ |

with contracting for sign language interpreters, Braille transcribers, etc.

The cost of eliminating physical barriers, such as modifications to physical structures, will be
paid for by the organization where the modification is required.

Timeframe
The Department is committed to processing employee’s Requests for Reasonable

Accommodation through the interactive process in a timely manner.
Click on the appropriate links below for procedures on:

 

Essential Functions

Examinations, and the Interview and Hiring Process
Physical Accessibility

Appeal Rights

 

 

| Procedure: Essential Functions ‘ _ a .
Action Reapaaiibi Paty Procedure

 

 

i Submit.Request ‘Employee or Requests for Reasonable ;
Representative Accommodation may be made verbally or

in writing by the employee or by an
individual acting on behalf of the
employee. Once the need for an
accommodation is known, the
Department requests that the employee
complete a Reasonable Accommodation

Request (DWR 4007).

 

 

 

 

A completed hard copy of the DWR 4007
can EITHER be mailed to Employee
Health Services (EHS), 1416 9" Street,
Room 330, Sacramento, CA 95814, OR
the form can be scanned and emailed to
the EHS office.

Employees with questions about
completing the DWR 4007 can contact
EHS at (916) 654-0533.

Note: A family member, health care
professional, or other responsible party
(representative) may request an
accommodation on behalf of an
employee. if the request is submitted to
someone other than an EHS RTWC, the
individual receiving the request must

 

 

 

 

forward the request to EHS without delay.

 

Discovery 1 - 000432

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 73 of 124

 

2 Initial Review of
Request

“7
é

RTWC

.| The RTWC © -forms the initial review of

the request. ©

If the request was received verbally, the
RTWC begins the interactive process and
ask the employee to complete thé DWR’
4007.

The RTWC reviews the DWR 4007 for
completeness and request any
incomplete information from the
employee.

Immediately upon receipt of a request for ©
reasonable accommodation, verbal or
written, the RTWC sends a letter to the
employee acknowledging receipt of the
request.

 

3 Initiate Interactive
Process

RTWC

The RTWC reviews the request and
supporting documents. This review
ensures compliance with applicable laws,
rules and regulations as well as
consistency throughout the Department
regarding implementation and funding.

The RTWC initiates the interactive
process with the employee in a timely
and good-faith manner.

Note: The purpose of the interactive
process is to:

¢ Determine if the requestor is a
person with a qualifying disability.

FE-4

 

 

 

 

 

 

 

e Determine if adequate medical
documentation is provided. If -
necessary, request that the
employee complete an
Authorization for the Release of
Medical Information (DWR 4171).

« . Initiate discussions with the
employee’s health care provider(s)
to obtain necessary medical
opinions on any reasonable
accommodations under
consideration.

e Identify the precise job-related
limitations and their effects on the
employee’s ability to perform the
essential functions of the job in
question.

e Identify how those limitations can

 

 

be reasonably accommodated.

Discovery 1 - 000433

 
Case 2:17-cv-01257-MCE-EFB Document 11

Filed 11/16/18 Page 74 of 124

 

¢« Con_ -: with professionals in the
reasonable accommodation field
and explore available options.

¢ Identify potential accommodations
and assess their effectiveness.

 

‘| Administrative
Review

AO

') The RTWC discusses the requést and ~~ |

the possible remedies with the
Division’s/Office’s AO. The AO
participates in the interactive process by
assisting the RTWC in identifying
possible accommodations that meets the
business needs of the Division/Office.

Note:. Throughout the process, the
RTWC consults with the Division/Office
Chief, AO, the supervisor, and
employee’s representative as needed
and appropriate. Legal advice is
obtained from the Office of the Chief
Counsel when necessary.

 

Management
Review

RTWC
Chief, EHS
AO

Division/Office Chief

The RTWC, Chief of EHS, and AO review
their recommendations with the
Division/Office Chief. The Chief, in
consultation with the supervisor, AO,
RTWC, and the Chief of EHS considers
the request and the identified options.
The group makes a determination
regarding which of the possible
accommodations can be provided to the
employee while meeting the business
needs of the Division/Office.

The Division/Office Chief has the
following options:

 

1) Approve the request: the RTWC
works with the AO to finalize the
details. (Proceed to step 6.)

2) Modify and approve the request:
the RTWC works with the AO to
finalize the details. (Proceed to
step 6.)

3) Recommend denial of the request
and provide EHS with a detailed
written explanation stating why
the employee cannot be
accommodated. (Proceed to step
7.)

 

 

 

 

Approve the
Request

 

RTWC

 

The RTWC reviews the request with the
Chief, EHS. The Chief, EHS gives final
approval of the request when all the
criteria for a reasonable accommodation
have been met.

 

 

 

Discovery 1 - 000434

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 75 of 124

 

‘| Notice is given in writing to aparenys

lfapprovec .e RTWC notifies the
employee, the Division/Office Chief, the
AO, and the supervisor that the
accommodation has been approved.

and copies are given to the
Division/Office Chief and the supervisor.
The RTWC ensures that the required
forms and documents are completed and
processed. (Proceed to step 9.)

 

7 Review
Recommendation
for Denial

RTWC
Chief, EHS

When the written recommendation for
denial is received, the RTWC discusses
the recommendation with the Chief, EHS.

 

Deny Request

8 | Obtain Approval to

Chief, LR & EHS

‘If the justification meets the standards for

The Chief, LR & EHS determines if the ©
justification for denial provided by the
Division/Office is acceptable.

If the justification does not meet the
standards for denial, the Chief, LR & EHS
notifies the Division/Office Chief and

other staff as appropriate. The Chief, LR
& EHS may recommend that the parties
resume the interactive process (step 3).

denial, the Chief, LR & EHS notifies the
employee in writing of the reason(s) for
denial and informs the employee of their
appeai rights (see Appeai Rights on
the last page of this Guide). The Chief,
LR & EHS also advises the
Division/Office Chief, the AO, and the

ane

 

 

employee's supervisor.

 

9 Implement
Reasonable
Accommodation

 

 

 

Division/Office Chief
AO
Supervisor

RTWC

“The employee’s supervisor implements
ploy

. | at any time during the process, if

 

the accommodation as approved by the
Division/Office Chief and the Chief, EHS.

The AO ensures completion of
appropriate documents/forms (i.e.
purchase requisition requests) and
forwards the documents to the
Division/Office Chief for review.

Note: lf the supervisor, AO, and the
employee agree on an acceptable
accommodation, it may be implemented

approved by Chief, EHS.

 

 

Discovery 1 - 000435

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 76 of 124

 

Procedure: Examination -.ne Interview and Hiring Process

 

1

Request for
Accommodation

Applicant

The applicant notifies the C&P Analyst or
the hiring supervisor that an
accommodation is needed by checking
“YES” for Question Number 2 on the |

| Examination and/or Employment

Application (STD. 678) by the final filing
date indicated on the bulletin. The
applicant may also contact the hiring
authority directly.

 

Review the Request

C&P Analyst

Hiring Supervisor

The C&P Analyst or hiring supervisor
must contact the applicant upon
notification of the need for
accommodation. The C&P Analyst or
hiring supervisor must determine the type
of reasonable accommodation needed
(large print, interpreter, reader, etc). The
C&P Analyst or hiring supervisor
documents the accommodation needed
on the Reasonable Accommodation
Guidelines (DWR 4008) for the
Examination and Hiring Interview
Process.

Note: The C&P Analyst or hiring
supervisor consults with the RTWC as
needed to determine the most effective _
accommodation and:to make the
necessary arrangements. —

 

Approve Request

C&P Analyst

Hiring Supervisor

The C&P Analyst or hiring supervisor
approves the request, notifies the
applicant and makes the arrangements
for the accommodation.

 

 

Note: If assistance is needed to secure
the reasonable accommodation, the C&P
Analyst or hiring supervisor contacts the
RTWC as soon as the application is
reviewed, accepted and the specific
accommodations required have been
identified.

 

 

 

Deny Request

 

C&P Analyst

Hiring Supervisor

 

If the C&P Analyst or hiring supervisor
determines that the requested
accommodation is not reasonable, they
must immediately notify the RTWC to
discuss the situation. if the C&P Analyst
or hiring supervisor recommends a denial
of the requested accommodation, he or
she must provide written justification and
documentation to the RTWC.

 

 

Discovery 1 - 000436

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 77 of 124

 

RTWC

 

5 Review Justificatic The RTWC news the justification and
. ; prepares a recommendation for the
. Chief, EHS Chief, LR & EHS.

6 Final Review Chief, LR & EHS The Chief, LR & EHS determines if the

' - | Services or the hiring supervisor.

| justification for the denial is reasonable .. _| .

and consistent with law.

If the justification does not meet the
standards for denying a request, the
Chief, LR & EHS notifies the Chief,
Selection Services or the hiring
supervisor. (Return to step 3.)

lf the justification meets the standards for
denial, the Chief, LR & EHS notifies the
applicant in writing of the reason(s) for
the denial and informs the applicant of his
or her appeal rights. (See Appeal
Rights on the last page of this Guide).
The Chief, LR & EHS also notifies the
C&P Analyst and the Chief, Selection

 

Procedure: Physical Accessibility

 

1

Submit Request

Employee or
Representative

The employee who needs reasonable
accommodation regarding physical
accessibility submits a request, verbally
or in writing, to anyone in their chain of
supervision or to EHS using the
Reasonable Accommodation Request
(DWR 4007), and attaches any __
appropriate supporting documentation.
All verbal requests should be followed by

 

submission of a completed DWR 4007
and the supporting documentation.

 

Receive and
Forward Request

Employee,
Supervisor or
Responsible Party

The employee, supervisor, or responsible
party forwards the request to EHS. If the
request is made verbally it should be
documented using the Reasonable
Accommodation Request (DWR 4007),
and forwarded to EHS.

 

Review the Request

RTWC

{ Property Branch (FTPB).

The RTWC submits a Request for _
Building Service (DWR 4194), to the
Chief of Facilities, Transportation, and

 

 

 

Determine if an On-
site Review is
Needed

 

Chief, FTPB

 

The Chief, FTPB, reviews the request
and, in consultation with the RTWC,
determines if an on-site review is
warranted.

 

 

Discovery 1 - 000437

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 78 of 124

 

ffanon-sit -viewis warranted, the
Chief, FTPB requests the DOE,
Architecture Unit to conduct the review.

 

 

 

 

 

 

 

 

 

 

 

 

Determine if DOE, Architecture DOE’s Architecture Unit, following an on-
Modifications Are Unit site review, determines if the requested
Warranted” fo ‘| modifications are warranted for ,
compliance with the California Code of
Regulations, Title 24 and the American
with Disabilities Act.
The findings must be submitted in writing
(e-mail is acceptable) to the Chief, FTPB.
6 Modifications are Chief, FTPB If the work/modifications are warranted,
| Warranted the Chief, FTPB informs the RTWC and
initiates the procedures to ensure the .
work is completed.

7 Modifications Are Chief, FTPB The Chief, FTPB provides the RTWC
Not Warranted with the basis for the denial.

8 Review Denial and {| RTWC The RTWC reviews the reason(s) for
Develop : denial and develops and discusses.
Recommendation recommendations with the Chief, EHS.

9 Review Denialand | RTWC The Chief, LR &-EHS determine(s) if the
Notify Applicant justification for denial is based on

. Chief, EHS acceptable standards and applicable law.
if the justification does not meet the
Chief, LR & EHS standards for denial, the Chief, LR & EHS
notifies the Chief, FTPB and other staff
as deemed appropriate. If the denial is
justified, the Chief, LR & EHS notifies the
applicant in writing. The notice includes
the reasons for the denial and the
applicant's appeal rights (See Appeal
Rights below).
.Procedure: Appeal Rights ] aa

1 Appeal of Denial of | Employee or The employee or applicant may appeal
Request for Applicant directly to the State Personnel Board's
Reasonable Appeals Division. Appeals must be
Accommodation submitted in writing within 30 calendar

days following the written denial of
reasonable accommodation. The appeal
should be addressed to the State
Personnel Board, Appeals Division, 801
Capitol Mall, Sacramento, CA 95814.

Employees/applicants denied reasonable
accommodation also have the right to
concurrently appeal to the State
Department of Fair Employment and
Housing and the Federal Equal
Employment Opportunity Commission.

 

 

Enterprise Process Guides are maintained by the Management Analysis Office.

Discovery 1 - 000438

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 79 of 49)

me yO EL EA
pep SP AES Se ey

The worst state office building in Sacramento

Ekyng worked here b+WH 2/i0 and b/y

The State Worker

Jon Ortiz chronicles civil-service life for California state workers

The Resources building is the worst state building in Sacramento, according to a state
study. Andrew Holzman

BY ANDREW HOLZMAN
aholzman@sacbee.com

California state government’s recent survey of the buildings it owns ranked
them for physical condition — the ratio of repair costs to replacement costs —
and safety. None of the Sacramento buildings’ scores fell into the “very poor”
range, but we've focused in this series on five that are listed as “poor,” meaning
they will need large-scale renovation soon.

The windows at California’s Resources Building have a foggy glaze, and that
shouldn’t be surprising — a state study says they haven’t been washed in more
than 10 years, a wait nine years longer than most other state windows have
endured after a drought-related washing moratorium.

According to Department of General Services spokesman Brian Ferguson, the
crane-like device used for cleaning them is broken.

The Resources Building is the worst state structure in Sacramento, according to
the study, which was commissioned under state law. At 1416 9th Street, the
building houses departments of California’s Natural Resources Agency, including
Parks and Recreation, Water Resources and others.

The building could have scored first in part because it’s the tallest in the top-five
group and also the one with the most occupants, both factors in the study’s
formula for measuring safety. But it has other safety issues, too: It’s one of only
two buildings in the top five for which the report recommends asbestos and lead
paint removal.

Even without considering safety, Resources still ranks at the top of the list. With
$148,827,594 needed for repairs in the next 12 months, the building has the

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 80 of v(1-P

highest ratio of repair costs to replacement value for any of the facilities
considered.

Andrew Holzman: 916-326-5545, @andrewlholzman
RESOURCES BUILDING

Address: 1416 Ninth Street

Year constructed: 1964

Major tenant(s): Department of Fish and Wildlife, the Department of Forestry and Fire
Protection, the Department of Parks and Recreation, the Department of Water Resources,
and the Natural Resources Agency.

Capacity: 2,327 people
Estimated cost of repairs needed in next 12 months: $148,827,594

Safety issues: Expanded sprinkler system recommended. Electrical breakers are a type
with a history of safety problems and must be replaced. Asbestos in floor, ceiling and
insulation.

Accessibility issues: Some toilets and water fountains need to be replaced for
accessibility.

Other urgent repairs needed: Windows have not been cleaned in ten years due to
broken window-cleaning apparatus, roof surface is “spongy” and may leak soon, seismic
bracing needed.

Historic designation: Considered historic on the basis of age. Changes must be reviewed
by the state historic preservation officer.

Source: Facility Condition Assessment by EMG, a consultant

Read more here: http:/Awww.sacbee.com/news/politics-government/the-state-
worker/article3 1833003. htmi¥storylink=cpy

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 81 of ED

Sb ay Uh So 4 A

Sacramento’s third worst state office building:

Bonderson E Kings woneed bere Grom Gf sw@rgh Sl271y
and conbingi ng

Lf Z

The State Worker

Jon Ortiz chronicles civil-service life for California state workers

The Bonderson building. at 901 P Street, was been identified by a survey as Sacramento's third
worst state building.

BY ANDREW HOLZMAN

aholzman@sacbee.com

California state government’s recent survey of the buildings it owns ranked
them for physical condition — the ratio of repair costs to replacement costs —
and safety. None of the Sacramento buildings’ scores fell into the “very poor”
range, but we’ve focused on five that are listed as “poor,” meaning they will
need large-scale renovation soon.

On a survey of state office buildings in Sacramento, the Paul Bonderson Building
is identified as the third worst.

Built in 1983, it’s the youngest building in the list’s five worst. A consultant for
the state says Bonderson needs about $10 million in repairs, for new flooring,
ceiling tiles and ventilation improvements, among other things.

For now, the Department of General Services will maintain the building as-is,
without major renovations. But because the Bonderson building is among the
state’s top three worst, DGS is also studying how it could be replaced.

The Paul Bonderson building is named after a decades-long state employee.

“Paul R. Bonderson has ably and effectively served in California’s statewide and
regional water quality control programs, since inception of the Dickey Water
Pollution Control Act in 1949,” a resolution from the Colorado River Basin
regional water board declared upon his retirement in 1981.

The resolution says Bonderson was an especially well-trusted and widely liked
employee.

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 82 of A-4)

Andrew Holzman: 916-326-5545, @andrewlholzman

PAUL BONDERSON BUILDING
Address: 901 P Street

Year constructed: 1983

Major tenant(s): Department of Consumer Affairs’ Board of Chiropractic Examiners,
High Speed Rail Authority, Department of Water Resources

Capacity: 518 people
Estimated cost of repairs needed in next 12 monihs: $10,816,467
Safety issues: Building lacks fire sprinkler system.

Accessibility issues: Elevators need basic upgrades for accessibility; guard rail for people
who are blind recommended below lobby staircase.

Other urgent repairs needed: Ventilation system needs to be replaced; new paint,
flooring and ceiling tiles needed.

Historic designation: None.

Source: Facility Condition Assessment by EMG, a consultant.

Read more here: http:/Avww.sacbee.com/news/politics-government/Ahe-state-
worker/article3 1414880. html#storylink=cpy

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 P age Morte

From: King, Elise@DWR

Sent: Tuesday, November 12, 2013 11:05 AM

To: King, Elise@DWR

Subject: FW: WARNING: Rat Sightings

Just keepin’ my feet up. Hazardous duty. At least the skunk problems are over. ©

From: Woolridge, Linda@DWR

Sent: Tuesday, November 12, 2013 10:10 AM
To: DWR DIRWM Financial Assistance Branch
Subject: FW: WARNING: Rat Sightings

FYt!

From: Gottfried, Jennifer@DWR

Sent: Tuesday, November 12, 2013 9:54 AM

To: DWR DSIWM Statewide Infrastructure Investigations Branch

Cc: Layne, Sandy@DWR; Weber, Cynthia@DWR; Woolridge, Linda@DWR; Van Buren, Nancy@DWR;
Avila, Andria@DWR; Nolan, Adrienne@DWR; Grant, Chas@DWR

Subject: WARNING: Rat Sightings

Hello,

There have been a few new rat sightings last Friday afternoon of two large
rats on the loose in room 213A. Tracey will be starting the process of getting
the pest control guy back out to set some traps.

It is very important for you to report any sightings of rats OR evidence of rat
activity, such as missing or out of place items, chew marks, things knocked
onto the floor, and droppings. This will help the pest control folks figure out
which holes the rats are likely coming out of, and where to set the traps to
be most effective.

If you see one (dead or alive), please do not approach the rat, as they carry
a variety of nasty diseases and parasites that may be contagious, including
rabies.

Please use the yellow Clorox wipes to sanitize your desktop, phone,
keyboard, and anything else you touch where a rat may have had access.

Also, please keep all food items put away in locked upper flipper bins. The
rats can get into the lateral file cabinets by crawling up the back side and
into the bin area, so that is not a secure place for food items. The upper
flippers seem to be the only secure area they have been unsuccessful in
penetrating, when they are locked.
If you see any activity or evidence of activity, please notify Tracey and cc
me, or notify your supervisor, immediately.
Thank you for your patience while we address this problem.
Jennifer Gottfried
DeSK 926-651-9248
Cell 916-204-9914

 

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 page Brby)

Williams, Melinda@DWR

rom: Lindberg, Tracey@DWR
“Pont Tuesday, September 22, 2015 8:12 AM
oO: Billington, Tracile@DWR
Subject: FW: Pest Control

 

From: Myrum, Debbie@DWR

Sent: Monday, March 03, 2014 8:42 AM

To: DWR DIRWM Regional Planning Branch; DWR DIRWM Financial Assistance Branch; DWR DIWM Administration
Services Office; DWR DIWM Project Services Office; DWR DSIWM Integrated Data and Analysis Branch; DWR DSIWM
Statewide Infrastructure Investigations Branch; DWR DSIWM Strategic Water Planning Branch; DWR DSIWM Water Use
and Efficiency Branch

Cc: Layne, Sandy@DWR; Guivetchi, Kamyar@DWR; Landis, Paula@DWR

Subject: FW: Pest Control

Good Morning,

>. is a raminder...PLEASE DO NOT leave ANY food, candy, gum, etc. in you cubicles/offices. We are trying to get rid of
the rodents, however, as long as there 's a faod source fer them, they will keao coming Back.

Thank you

Dabbie Myrum

916-651-9210

From: Myrum, Debbie@DWR an

Sent: Wednesday, September 18, 2013 11:23 AM

To: DIRWM Financial Assistance Branch; DIRWM Regional Planning Branch; DIWM Administration Services Office; DIWM
Project Services Office; DSIWM Integrated Data and Analysis Branch; DSIWM Statewide Infrastructure Investigations

Branch; DSIWM Strategic Water Planning Branch; DSIWM Water Use and Efficiency Branch
Subject: Pest Control

Hello,
The Pest Control company was here this morning. He said he didn’t see any evidence of rodent activity. In an effort to
try to prevent any reoccurrence, we STRONGLY urge people to keep any/all food products in sealed containers. If food is

not readily accessible, they will not come around.

IF you see any signs of rodent activity, please contact Tracey Lindberg at 651-9231, or, if Tracey is unavailable, please

‘prtact me.

Thank you

Williams, Melinda@DWR 1

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 85 of 124

STATE OF CALIFORNIA — CALIFORNIA NATURAL RESOURCES AGENCY EDMUND G. BROWN JR., Govemor

DEPARTMENT OF WATER RESOURCES ~~
1416 NINTH STREET, P,O. BOX 9428346 Fil E COPY
SACRAMENTO, CA 94236-0001 . ra
(916) 653-5791

July 10, 2014

Elise King
10 Mount Judah Place
Sacramento, California 95835

Dear Ms. King:

The Employee Health Services Office (EHS) is in receipt of your workers’ compensation claim
form alleging an injury or illness on May 27, 2014 and | am the Return to Work Coordinator
assigned to your case.

If you choose to seek medical treatment for this alleged injury or illness, you must make an
appointment with one of our Department's Medical Provider Network (MPN) treating physician's
unless the Department has documentation of a pre-designated treating physician on file, prior to
your date of injury.

itis important that you provide me with a copy of your visit verification or off-work excuse, from
the physician, each time that you are seen for medical treatment and that you notify your
supervisor immediately if you are provided work restrictions or excused from work. You must:
continue to follow your Division's time off and call-in procedures.

in the event that the treating physician excuses you from work for more than three days,
continuously or intermittently, and your workers’ compensation claim is pending decision or is
denied, the Department will begin provisional coverage for your days off of work under the
Family Medical Leave Act (FMLA). The FMLA is considered an unpaid leave of absence that
allows qualified employees to take up to 12 weeks of unpaid leave annually when the employee,
or a qualified family member, has a serious health condition certified by a Health Care Provider.
During this time, you may be able to utilize existing leave credits and the Department will
maintain your health, dental, and vision coverage. In the event that you do not provide a Health
Care Provider’s Certification timely or your workers’ compensation claim is accepted, your
provisional FMLA coverage will be canceled. Enclosed are the forms for your completion and
return for eligibility in this program:

e DWR 29— FMLA Leave Request/Notice — Please complete the employee information
portion of this form and return to me for processing.

“e DWR 29a— FMLA Certification of Health Care Provider ~ Please have your health
care provider complete this form and return fo me for processing.

The following options may be available to you if you are medically excused from work while your
alleged injury or illness is pending decision or if the claim is denied:

Non-industrial Disability Insurance (NDI): Excluded employees and rank-and-file
employees in bargaining units 2, 9, 10, and 12, who have elected to earn Vacation & Sick
Leave are eligible for the State’s NDI program. NDI will pay the maximum amount of
$135 each week an employee is unable to work due to a non-work related injury or
illness,

Discovery 1 - 001005

ortega

 

 

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 86 of 124 (9

Elise King
July 10, 2014
Page 2

Enhanced Non-industrial Disability Leave (END: Excluded employees and rank-and-file
employees in bargaining units 2, 9, 10, and 12, who have elected to earn Annual Leave
are eligible for the END! program. ENDI will pay approximately 50% of an employee’s
regular wages for each week that he or she is unable to work because of a-non-work
related injury or illness. Employees may choose to use the cash value of available leave .
credits to supplement ENDI to receive either 75% or 100% of their regular wages.

State Disability Insurance (SDI): Rank-and-File employees in units 1, 4, 11, 14, 15, and
21 are eligible for the SDI program. SDt is a wage continuation program for up to 52
weeks and is available to employees who have been certified for a non-work related
‘Injury or illness. Employees eligible for SD! benefits may receive approximately 50% of
their regular wages, and have the option to use the cash value of up to 40 hours of their
leave credits each month to supplement their income.

 

Leave Balances: You may be able to use your existing leave balances to supplement
your income.

Catastrophic Leave (CAT Leave): If you choose to use your existing leave balances, and
find that you are in danger of exhausting such balances prior to returning to work, you
may request CAT leave donations.

lf you are interested in pursuing any of the aforementioned-options or for further discussion,
please contact me at (916) 653-8806. My confidential fax number is (916) 653-1533. .

Sincerely,

Hib. vey

Maria Lee-Beason
Returm to Work Coordinator -
Empioyee Health Services

Enclosure(s)
cc: Debbie Myrum, DSIWM

Deserie Campos, Room 320
EHS FILE

 

Discovery 1 - 001006

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 87 of 124 GB)

eliseking@msn.com

 

From: elise king [eliseking@msn.com]
Sent: Tuesday, July 15, 2014 11:58 PM
To: maria.lee-beason@water.ca.gov
Subject: WC Status/Conversation

Hello Maria,

It was a pleasure speaking with you on Wednesday afternoon. I just wanted to clarify some things that we
discussed and find out if my worker's compensation paperwork that is to go to the SCIF has been completed by
my department and sent over to move my worker's compensation claim forward. I filled out the claim on July
3° and gave it to Lee Lee. I am still not clear on the dates and protocols that I am supposed to be looking for as
far as deadlines for filing the claim for both myself and my department (IRWM/FAB). Could you please
confirm:

1. I mentioned that I received a voice mail from Zaffar Eusuff, my supervisor, on Tuesday, July 8th, notifying
me that IRWM/F AB were informed by Lee Lee in the benefits department on Monday, July 7th, that I would
be out through July 27th. I emailed the Work Status Report on July 1st and July 2nd, and again delivered a
hard copy of the information with the Work Status Report to Deserie Campos via Lee Lee on July 3rd due to
not having any response from the benefits department from these emails and follow up voice mail inquiries to
Deserie.

Dr. Eusuff stated in his voice mail to me on Tuesday, the department decided that it could not (or would not)
make the accommodation that my doctor requested and that meant that in their eyes I would remain off until
July 27th or longer.

I did not receive a written statement from them in regards to the accommodation and inquired whether you were
aware of the reasons that IRWM decided that they could not honor the doctor's accommodation. You stated that
you were not aware of the reasons and that the department staff was still working on putting together the
explanation for the decision. I requested a copy of the explanation from you. You stated that it would be
outlined in the Employer's Report to SCIF and you would not be able to provide me with a copy of that report
or any documentation of the reasons IRWM decided not to make an accommodation. You recommended that I
request the Employer's Report from SCIF once I was assigned a Claims Adjuster. You stated that the person
assigned to my claim would probably be Dominque Altizer and declined to provide a phone number or email
address for her as well.

v

2. I mentioned that Dr. Eusuff also stated in the voice mail that there was a phone call-in protocol and that I

was not aware of such policy. Up until that time I was instructed that I would only need to continue to provide

any Work Status extensions to the Personnel Office and that they would make the necessary notifications to the
1

 
 

appropriate staff dn IRM I Gasked Annan te proodst Walstbr DUR fol’ phoning TRS pereliey

absence due to FMLA or Worker's Compensation to which you stated that you were not aware of it and there
may be one. You suggested that in the future that I would email a copy of the Work Status Report to my

- supervisor and cc you (your department). However, I noted that there my be HIPAA restrictions regarding the
transmission of information to my department staff. You agreed that I could send you the Work Status Report
and that you would notify the proper staff in IRWM.

I look forward to hearing from you soon.
Elise King

916-752-1720

 
 

 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 89 of C2

eliseking@msn.com

Subject: FW: Work Status Report E King
Attachments: Work Status Report E King.pdf

From: elise king [mailto:eliseking@msn.com]
Sent: Thursday, July 31, 2014 12:22 PM

To: maria.lee-beason@water.ca.gov
Subject: FW: Work Status Report E King

Good Afternoon Maria,

| have not received confirmation that you have received this updated Work Status Report which | sent on
7/25/14. | have also not received any communication from my department regarding this report.

My understanding is that you are my Return To Work Coordinator. i arn not quite certain what that means.
During our conversations last week it | understood that you would be an intermediary between the
department and myself on my transition back to work. So far, | have not received any written indication from
either you or my department as to why the accommodation requested by my doctor is unacceptable, and
what is the reason for the denial; or what accommodation the department is willing to make for my return to
work. Sadly, it seems that the communication channels from the management in [{RWM/FAB are disjointed.

So far, | have received a voice mail from Zaffar Eusuff stating only that he would not be able to make the
accommodation requested so that | would be out until the end of July 2014. Due to the nature of the
accommodation, it would not be prudent for me to contact the department managers directly by phone
although | did email them on July 25th to notify them of the new Off Work Report. Please advise.

Could you confirm that you have received this updated information and whether you are the correct person to
address this inquiry? If not, please provide me with the contact information of the appropriate staff member
to answer my questions. Also, is it possible for you to provide me with a copy of the Employer's Report to
SCIF? This is my second request for such information.

| look forward to hearing from you soon.

Thanks for your assistance,

Elise King

From: eliseking@msn.com

To: muzaffar.eusuff@water.ca.gov; debbie. myrum@water.ca.gov

Subject: FW: Work Status Report E King
Date: Fri, 25 Jul 2014 15:54:19 -0700

 

dello,

 
 

31-4
| sent the Work Sisitus Repo tb ese He ane Mea rid WAIN COberd tHe! 5iby AO? (2A9 DF Wotehsh3 1/14.

Zaffar mentioned in his voice mail to me last month that there is a call-in procedure, however, he did not state
what that procedure is. Neither Deserie or Maria is aware of what the procedure is either so | am not sure
what that means. Normally, when | am out sick | notify both Zaffar and Linda by phone or email.

Thank you,
Elise

 

 

 

 

From: eliseking@msn.com
To: deserie.campos@water.ca.gov; maria.lee-beason@water.ca.gov
Subject: Work Status Report E King

Date: Fri, 25 Jul 2014 15:46:31 -0700

Goad Afternoon,
Please find attached an updated Work Status Report. The report outlines accommodations that will need to

be reviewed by DWR staff. Please let me know, if these or other accommodations will be considered by my
department.

Elise King

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 91 of 31-5)

From: Myrum, Debbie@DWR

To: Campos, Deserie@DWR

Ca: Eusuff, Muzaffar@DWR

Subject: FW: Work Status Report E King
Date: Monday, July 28, 2014 6:47:55 AM

 

Good Morning Deserie,

Apparently, Elise King is off through August 31 unless we can accommodate her latest request? We
did not get a copy of that request. Will you please send it to Zaffar and me?
“
Also, just FY!, the “call in procedure” that Elise mentions below is just that she is to call her
Supervisor, not go through you. It is fine that she lets your know of her Work Status, but she is also
to advise her Supervisor of her Work Status. We should not have to rely on you for this
information. tf you have any questions, please feel free to contact me.

Thank you

Debbie Myrum
916-651-9210

 

From: elise king (mailto:eliseking@msn.com]
Sent: Friday, July 25, 2014 3:54 PM

To: Eusuff, Muzaffar@DWR; Myrum, Debbie@DWR
Subject: FW: Work Status Report E King

Hello,

| sent the Work Status Report to Deserie and Maria which covers the period from 7/24/14
through 8/31/14. Zaffar mentioned in his voice mail to me last month that there is a call-in
procedure, however, he did not state what that procedure is. Neither Deserie or Maria is
aware of what the procedure is either so | am not sure what that means. Normally, when |
am out sick | notify both Zaffar and Linda by phone or email.

Thank you,
Elise

 

From: eliseking@msn.com

To: deserie.campos@water.ca.gov; maria. lee-beason@water.ca.gov
Subject: Work Status Report E King

Date: Fri, 25 Jul 2014 15:46:31 -0700

Good Afternoon,

Please find attached an updated Work Status Report. The report outlines accommodations

Discovery 1 - 001137

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 92 of 124 G>

Lee-Beason, Maria@DWR

From: Lee-Beason, Maria@DWR

Sent: Friday, August 01, 2014 3:32 PM

To: Myrum, Debbie@DWR

Ce: Eusuff, Muzaffar@DWR

Subject: RE: Response to Elise King's Modified Activity Request
Hi Debbie

Zaffar may respond to Elise stating given the temporary restrictions set forth by physician (list the restrictions
as noted on recent work status) you are unable to accommodate her. Again, state if her restrictions change to
contact you with the information for evaluation. Communication with management is an essential function.

Does this help?

Maria Lee-Beason

Return to Work Coordinator
Employee Health Services
(916) 653-8806

(916) 653-1533 fax

From: Myrum, Debbie@DWR
Sent: Friday, August 01, 2014 2:05 PM

To: Lee-Beason, Maria@DWR

Ce: Eusuff, Muzaffar@DWR

Subject: FW: Response to Elise King’s Modified Activity Request

Hi Maria,

How are we supposed to respond to this? Zaffar let Elise know that we could not accommodate the “modified
activity”. Any advice you can give us is greatly appreciated.

Thank you

Debbie Myrum
916-651-9210

 

From: Eusuff, Muzaffar@DWR

Sent: Friday, August 01, 2014 2:01 PM

To: Myrum, Debbie@DWR

Subject: FW: Response to Elise King's Modified Activity Request

Debbie,

I think we should wait for Tracie to answer this.

Thanks.

From: elise king (mailto:eliseking@msn.com] “ees

Sent: Friday, August 01, 2014 2:00 PM
To: Eusuff, Muzaffar@DWR
“Subject: RE: Response to Elise King’s Modified Activity Request

Good Afternoon Zaffar,

i
DWR000180

 
 

327

Case 2:17-Cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 93 of 124

Can you tell me what specifically are the reasons that you can not accommodate this request? And what sort 8
of modified activity that you can accommodate?

Thanks,

Elise King

 

From: Muzaffar.Eusuff@water.ca.gov

To: eliseking@msn.com

CC: Debbie. Myrum@water.ca.gov

Subject: Response to Elise King's Modified Activity Request
Date: Fri, 1 Aug 2014 16:56:46 +0000

Good morning, Elise.
| acknowledge the receipt of your latest Work Status Report, dated July 24, 2014.
In response, | am letting you know that we are still unable to accommodate the “modified activity” as

recommended in the letter.

Therefore, we understand you are in the “off work” status from 7/24/2014 through 8/31/2014.
Please advise me should there be any change in your Work Status.

Thanks.

Zaffar Eusuff, Ph.D., PE.

Financial Assistance Branch

Division of Integrated Regional Water Management

Catifornia Department of Water Resources

901 P Streei, Room 213 A P.O. Box 942836
Sacramento, CA 95814 Sacramento, CA 94236-0001
Phone (916) 651-9266 Fax (916) 651-9292

2
DWR000181
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 94 of 124 33)

eliseking@msn.com

From: Eusuff, Muzaffar@DWR [Muzaffar. Eusuff@waiter.ca.gov]
Sent: Friday, August 08, 2014 9:04 AM

To: elise king

Subject: RE: Response to Elise King’s Modified Activity Request

Good morning, Elise.

We are still unable to accommodate the “modified activity” as recommended in the Work Status Report, dated
July 24, 2014.

Therefore, we understand you are in the “off work” status from 7/24/2014 through 8/31/2014.

Please advise me should there be any change in your Work Status.

Thanks.

Zaffar Eusuff, Ph.D., P.E.

Financial Assistance Branch

Division of integrated Regional Water Management

California Department of Water Resources

901 P Street, Room 213 A P.O. Box 942836
Sacramento, CA 96814 Sacramento, CA 94236-0001
Phone (916) 651-9266 Fax (916) 651-9292

From: el ise king [mailto:eliseki ng@msn.com]
Sent: Friday, August 01, 2014 2:00 PM

To: Eusuff, Muzaffar@DWR
Subject: RE: Response to Elise King's Modified Activity Request .

Good Afternoon Zaffar,

Can you tell me what specifically are the reasons that you can not accommodate this request? And what sort
of modified activity that you can accommodate?

Thanks,

Elise King

 

 

From: Muzaffar,Eusuff@water.ca.gov
To: eliseking@msn.com

CC: Debbie. Myrum@water.ca.gov
Subject: Response to Elise King's Modified Activity Request
Date: Fri, 1 Aug 2014 16:56:46 +0000

 

 

 
 

_Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 95 of 124 ¢
Good morning, Elise.

| acknowledge the receipt of your latest Work Status Report, dated July 24, 2014.

in response, | am letting you know that we are still unable to accommodate the “modified activity” as
recommended in the letter.

Therefore, we understand you are in the “off work” status from 7/24/2014 through 8/31/2014.
Please advise me should there be any change in your Work Status.

Thanks.

Zaffar Eusuff, Ph.D., P.E.

Financial Assistance Branch

Division of Integrated Regional Water Management

California Department of Water Resources

901 P Street, Room 213 A P.O. Box 942836
Sacramento, CA 95814 Sacramento, CA 94236-0001
Phone (916) 651-9266 Fax (916) 651-9292

 
 

ey

ae Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/1@/18 Page 96 of 124

 

Lee-Beason, Maria@OWR \
From: Lee-Beason, Maria@OWR

Sent: Wednesday, August 27, 2014 4:47 PM

To: Nelson, Jacqueline@OWR

Subject: FW: Elise King RAR

Hi Jacqueline
| spoke with employee this afternoon at 4:15 prior to receiving below email. | began the interactive process,
explained the process, and went over the options letter. | will be mailing a copy of the fetter out tomorrow.

We discuss further.
Thanks

Maria Lee-Beason

Return to Work Coordinator
Employee Health Services
(916) 653-8806

(916) 653-1533 fax

From: Temesveari, Judit ito: i 1
Sent: Wednesday, August 27, 2014 3:59 PM

To: Lee-Beason, Maria@OWR

Subject: Elise King RAR

Ms. Lee-Beason,

iam the SEIU Local 1000 union representative for Elise King and | am writing to request that the department engage in
the interactive process of Reasonable Accommodation as required by ADA guidelines. Feasible options of
accommodations should be discussed between he parties, and the formal denial of RAR triggers formal appeal rights.
Please provide the appropriate RAR forms, and/or an applicable Return to Work Options Letter to Ms. King.

tf you wouid like to discuss this matter please don’t hesitate to contact me at 866-471-7348.
Thank you,

dudit Temesvari

SEIU Local 1000 - Resource Center
Union Representative

1108 © street, Suite 415
Sacramento, CA 95814

Bus: (866) 471-7348

Fax: (916) 554-1349

 
Case 2:17-cv-01257-MCE-EFB Document 3/9 1/16/18 Page 97 of 124

Elise Kiny — FEO PF/ ef
Left e -mads — ct Phone calls Gein urn Tog lang
Q) rads ta gat A CoP] of DWwe-| 330/
© Argscusted RTO —is tha RMC dele nr, t

Coovdantee ft

c

rS te, \ if - |
Co fbSES dg gal ne &A Stetenent teat procram Céanst
ALLO modarts —

® Dr us (&Aas to Knows which pur pre fren~ Lanna
Ate camodete | ,

O £e eoertual wishes o RR — prot tryin

Ort or

() She nsaels artes TH le accans ote’ o~ Aah
DUR] pre gree Cin (Cannot ALCumedete GS D__ Chey

EW Sen R le &

Cie) FSS —/ 220

©) LS asked’ olor hime of p09 % CF Sy esc kL

tc TH onl speckled Ter ~eplaned Lok
neacent. Mae asad) tea Ald 3S. Ne loon.

 

 

 
 

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 98 of 124 G5)

 

Lee-Beason, Maria@DWR

From: Billington, Tracle@DWR

Sent: Thursday, August 28, 2014 10:59 AM

To: Lee-Beason, Maria@DWR; Myrum, Debbie@DWR; Eusuff, Muzaffar@DWR
Subject: RE: Work Status Report Accommodation

Thanks — and Zaffar, her immediate supervisor, will do as requested. Thanks tb

From: Lee-Beason, Maria@DWR

Sent: Thursday, August 28, 2014 10:57 AM

To: Myrum, Debbie@DWR; Eusuff, Muzaffar@DWR; Billington, Tracle@DWR
Subject: RE: Work Status Report Accommodation

Good moming

| spoke with Elise yesterday afternoon. | am in receipt of an updated work status. It has the same restrictions
as the last, restricted from working at 901 P Street, restricted from ail but incidental auditory/visual contact with
management, communication limited to written form only (email and memo), no meetings, telephone calls,
conversations. The period of stated restriction is from 8/19/14 through 9/28/14.

Elise inquired on the reasonable accommodation process. | will send her an options letter and reasonable
accommodation forms.

Please send Elise an email advising you are aware of the most recent work status restrictions and you are
unable to accommodate her due to those restrictions at this time. Please ask that she keep you updated on her :
work statuses.

Let me know if you have any questions.
Thank you

Maria Lee-Beason

Return to Work Coordinator
Employee Health Services
(916) 653-8806

(916) 653-1533 fax

 

From: Myrum, Debbie@DWR

Sent: Thursday, August 28, 2014 8:39 AM

To: Eusuff, Muzaffar@DWR; Billington, Tracle@DWR
€c: Lee-Beason, Maria@DWR

Subject: RE: Work Status Report Accommodation

No | have not. | saw the email to you from Maria Lee-Beason and spoke with Maria yesterday but she didn’t mention a
new Work Status Report.

Per Maria, you can respond to her saying that we cannot meet the requested accommodations because reporting to the
chain of command is an essential function of the Job.

Debbie Myrum
916-651-9210

 

Discovery 1 - 000891

 
 

STATE OF CauirORN SG ROR AR GeaC ROME ERB, Document 11 Filed 11/16/18 PapeunD Gletoan JR, G if

DEPARTMENT OF WATER RESOURCES

1416 NINTH STREET, P.O. BOX 942836

“ACRAMENTO, CA 94236-0001
4916} 653-5791

-

August 28, 2014

 

Elise King
10 Mount Judah Place
Sacramento, California 95835

Dear Ms. King:

it was a pieasure to speak with you on August 27, 2014. As discussed, DWR is in
receipt of your current work status from Irving Hellman, PhD. dated August 19, 2014.
Given the written modified duty work restrictions, your Division is unable to
accommodate those restrictions.

You inquired about the reasonable accommodation process and your options. As
discussed, please review the options available to you noted below. If you have
questions, please contact our office. | am also enclosing the Reasonable
Accommodation Request form and Authorization for Release of Medical Information
form.

1. Return to Work

a. Full duty: You may return to work as an Associate Governmental Program
Analyst performing all of the essential functions.

b. Reasonable Accommodation: If you believe that you are disabled and that
a reasonable accommodation would enable you to perform the essential
functions of your current position/classification or of another classification,
for which you qualify, you may request a reasonable accommodation.

This option may be effectuated through a medica! transfer/demotion
pursuant to Government Code section 19253.5.

C. Medical Transfer/Demotion: If you are unable to perform the work of your
current position, but are able to perform the work of another position in the
Department, you may be able to medically transfer or medically demote to
such a position. If at a later date you were no longer incapacitated for
duty in your original position, under most circumstances, you would have a
mandatory right to reinstatement to that classification or an equivalent
classification. This option is available through the provisions of
Government Code section 19253.5.

2 Temporary Leave

a Family Medical Leave Act (FMLA)/California Family Rights Act (CFRA): If
you qualify, you may request a leave of absence under either of these

 
 

Case 2:17-cv-01257-M FB laified emplo Filed tt /16/18 POS 100 of

statutes. Bot a ow qualified employees to take up to 12 weeks of an unpaid
leave each year when they, or a qualified family member, have a serious
health condition. You may be able to utilize existing leave credits. These
statutes require that the employer maintain an employee's health, dental
and vision coverage during such a leave.

Medical Leave of Absence: You may request an unpaid medical leave of
absence for up to one year. Under this option, the employer is not
required to maintain an employee’s health, dental and vision coverage.
You may choose to pay for these benefits yourself.

Leave Balances: You may be able to utilize existing leave balances,
including a request for catastrophic leave.

Temporary Assignment: A temporary assignment or loan of empioyees
within an agency or between agencies not to exceed two years may be
available to facilitate your return to work. You would have mandatory right
of return to your former position should this option be exercised.

State Disability Insurance (SDI): SDI is a wage continuation program for
up to 52 weeks and is available to employees who have been certified for
a non-work related injury or illness. Employees eligible for SD! benefits
may receive approximately 50% of their regular wages, and have the
option to use the cash value of up to 40 hours of their leave credits each
month to supplement their income.

Catastrophic Leave: Catastrophic Leave permits salary and benefit
continuation for employees who have exhausted all paid leave because
of a serious injury or illness or the need to care for a seriously injured or
ill family member. Upon request, a Catastrophic Leave bank will be
established by the Department to receive donated vacation, annual leave,
CTO, and holiday credits donated from other State employees in a
minimum of eight-hour increments.

 

3. Separation from State Service
a. Disability Retirement: If you are unable to return to work due to your health

condition, you may apply for disability retirement with CalPERS. Disability
retirement is considered a temporary separation from state service.
Health benefits are available through CalPERS while you are on
retirement status. If, after you are approved for disability retirement and,
at a later date, it is determined that you are able to return to work as an
Associate Governmental Program Analyst, you will have mandatory rights
to reinstatement to Associate Governmental Program Analyst.

While you await the determination of your disability retirement application
from CalPERS, you may use your existing leave credits, request
FMLA/CFRA leave, or request a medical leave of absence. If you are
eligible you may also apply for service retirenient pending approval of your
disability retirement.

2

 
 

eo
Cage 2:1 eeiice Retirement if youare eligible! yOd may Apply Ta-SeWice! +24
retirement with CalPERS. A service retirement is a permanent separation
from state service. Health benefits are available through CalPERS while
you are on retirement. You would retain permissive reinstatement rights
to state service.

Cc. Voluntary Resignation: You may choose to voluntarily resign from state
service. You would retain permissive reinstatement rights. You may be
able to purchase health, dental and vision benefits.

If you have any questions or would like to discuss further, please contact Employee
Health Services at (916) 654-0533.

Sincerely,

PAZ

Maria Lee-Beason, Return to Work Coordinator
Employee Health Services

 
 

It has been mofeth fhdnia mien A eince Weta dcuses Sainy Retin FA Work’ ASths WARE EMM pb Asation : G
and Workplace issues. | am still off through 1/4/15. The report from the QME that evaluated me through

the worker's compensation process has to be completed and issued to my attorney and SCIF by 12/20. Below
is an email from my supervisor which states the reason for the "management's" refusal to make the
accommodation requested by my physician.

| would like to discuss how you might assist me in working with the Return To Work Coordinator to facilitate
the process and the outcome. Hopefully, we can schedule a time for me to come and meet with you to
discuss what the next steps are for me and work together in getting the accommodation plan and other issues
resolved.

| look forward to hearing from you in the very near future.

Thank you,

Elise King

 

From: Muzaffar.Eusuff@water.ca.gov

To: eliseking@msn.com

CC: Debbie. Myrum@water.ca.gov; Tracie. Billington@water.ca.gov

Subject: Work Status Report Accomodation

Date: Fri, 29 Aug 2014 21:22:45 +0000

Good afternoon, Elise.

Upon review your Work Status Report, the management has decided that the requested accommodations
cannot be provided because reporting to the chain of command is an essential function of the job.

Also, | am aware that you are working with Employee Health Services on obtaining reasonable
accommodation information and your options.

The latest Work Status Report indicates that you will be off through September 28. Please advise me should
there be any change in your Work Status.

Thanks.

Zaffar Eusuff, Ph.D., P.E.

Financial Assistance Branch

Division of Integrated Regional Water Management

California Department of Water Resources

901 P Street, Room 213A P.O. Box 942836
Sacramento, CA 95814 Sacramento, CA 94236-0001
Phone (916) 651-9266 Fax (916) 651-9292

 
 

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 103 of1f24

From: Billington, Tracle@OWR

To: Myrum, Debbie@DWR; Eusuff, Muzaffar@DWR
Subject: RE: Workers Comp issue

Date: Wednesday, October 08, 2014 9:51:14 AM

 

Thanks for the update.

From: Myrum, Debbie@DWR

Sent: Wednesday, October 08, 2014 9:48 AM
To: Eusuff, Muzaffar@DWR

Ce: Billington, Tracle@DWR

Subject: Worker's Comp issue

Good Morning,

April is out of the office until Monday, October 13 so | spoke with Tawnya Alibani. Tawnya is going
to look into whether there was a hearing yesterday and get back to me. She said we would
probably NOT hear the results this soon. Even State Fund would not hear the results that quickly.
She is also unaware as to whether the employee has filed the “Reasonable Accommodation”
request concurrently or not. IF the WC claim is denied, then they would go through the RA process
and since this request is not really ‘reasonable’, then other options would be offered to the
employee. Options such as: medical reassignment; service retirement; medica! retirement; etc.
Employee Health Services with be working with the employee.

As soon as! hear anything, ! will let you know.

Thank you

Deborah Myrum

Administrative Officer

Division of Statewide Integrated Water Management
Division of Integrated Regional Water Management
916-651-9210

debbi 1

Discovery 1 - 001355

 
 

 

wy

6L2000 - | Alaanasiq

o

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 104 of 124

 

AGPA - IRWM/FAB

 

 

Elise King -
Request  * Reason Notes
| request transfer to another department out of Department |Will help with

of Water Resources, IRVVM Division/FAB, and Bonderson
Building Room 213A; transfer locations can include
another division within the Department of Water
Resources, the Natural Resources Agency, or other
Agency.

interpersonal and
environmental triggers. BB
Room 213A triggers
medical condition (EE
states similar to PTSD.)

 

The position that | am transferred fo cannot include an
option to return to wark in the [RWIM/FAB or under
supervision of staff who were employed by IRWM/FAB
from May 2011 through the date the transfer is completed.

EE revised this request
(below)

NOT A REASONABLE REQUEST

 

=

The position that | am transferred to cannot include an
option to return to work in the IRVWM/FAB.

REVISED request:

The communication style
is not sufficient. EE states
her current chain of
command does not follow
rules, policies, etc.

 

1) | request placement into an equivalent of higher
classification

2) with a full-time and Flex-time work schedule; a
transitional period to return to full duties and full-time work
schedule within two to three months as deemed necessary
by the medical care provider.

1) Supervisor issues.
2) Needs period to adjust
to her RTW.

 

41) Wants another position, NOT a
demotion but will accept an equivalent
position based on CalHR guidelines, if
she meets MQs.

2) EE states she can perform all EFs
while here, but amount of work needs
to be adjusted based on amount of time
worked during transition period. FE
wants flextime work schedule including

 

 

a telecommuting option.

 

 

 

 
 

 

@
eg
oO

a

1 (gan

662606

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 105 of 124

 

The physical environment needs to be free from harmful
levels of environmental toxins, rodents, insects, and
excessive dust.

EE states unsafe working
conditions.

EHS is unaware of any current issues,
and cannot speak to prior potential
incidents. DVVWR wants all employees to
be safe in their warking environment
and is always available to address
issues if they arise. EHS can look into
security concern (homeless people
wandering around in building).

 

The work area should have a natural light source. {f the
work are is a cubicle an open cubicle style, with at least

office it must have a window.

one side open, is necessary. If the work area is in enclosed Calms employee.

Overhead lighting is ok, but EE is
requesting a natural light source such
as a window to create a calming
environment. EE also requests an
opening to her cubicle face the
direction of a natural light source of
walkway with a natural tight source.

 

Supervisor issues.

The communication style
in place. is not sufficient.
She needs email
communication for clarity.

EE must communicate as part of her
duties. Emailed communication or
follow up to verbal conversations may
be reasonable, but restricting all
communication to email is NOT
reasonable.

 

 

 

 

 

 

 

 

 

 

 

 

 

CBE
 

ICING WARD NEN
Case 2:17-cv-01257-MCE-EFB Document 11 Eiled 11/16/18 P e 106.0f 124 _—
Cee ee 68-3

CO) Ete
OCT\ONS

Talking Points — mo ,
4/8115 Mtg with Efise King and SEIU

EE requested RAR conference with SEIU so representative can “weigh in” on case

status and participate in the process prior to any decision by EHS.

» Allowing SEIU rep.as a courtesy. MOU (2.1) only allows representation for
discussion on denied RAs.

DWR has been unable to accommodate Kaiser's current restrictions per work status
reperts which are;
e Restricted from working in customary worksite (901 P St} due to the risk of
environmental/interpersonal triggers flaring up/exacerbating symptoms.
e Restricted from all but incidental auditoryMisual contact with management. Lo
Communication is limited to written form (eg; emails, memo).

 

« No meetings, telephone calls, conversations.

PTPs Restrictions/Recommended Accommodations (Ms. Cook, Dr. Larrow)
« Requires work in another division with DWR.

« Cannot return to current unit, current supervisor, and current coworkers.

DWR is not able to accommodate these restrictions. Working with your supervisor,
manager and co-workers is an essential function of the job and cannot be waived
through RA

See back of current 4007 for EK’s breakdown of RA requests.

 

Uiscavery t - 000714

 
 

—
Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 107 of 124 (34
eliseking@msn.com

From: elise king <eliseking@msn.com>

Sent: Thursday, June 11, 2015 9:27 PM

To: Jtemesvari@seiu1000.0rg

Subject: FW: Administrative Questions

Attachments: 3.27.15 (50075784) 525 Staff Svc Mgr | (1) - Copy.pdf
Hi Judit,

FYI. So, the question is who is doing these tasks and how are all of these issues being addressed up until this
person is hired?

From: Debbie. Myrum@water.ca.gov

To: eliseking@msn.com

Subject: RE: Administrative Questions
Date: Wed, 13 May 2015 16:52:46 +0000

Hi Elise,

Deserie Campos can answer your merit salary adjustment questions. Her number is 916-653-0928

As-for your second question; Yes, FAB will soon hire a new Staff Services Manager |. This SSM j will be responsible for
the 4 AGPAs in FAB and RPB. The change will be effective as soon as the new SSM | is on board, sometime between now
and July 1.

Please let me know if you have any more questions.

Thank you

Debbie Myrum
916-651-9210

From: elise king [mailto:eliseking@msn.cory]
Sent: Wednesday, May 13, 2015 9:00 AM
To: Myrum, Debbie@DWR

Subject: Administrative Questions

Good Morning Debbie,

Would you please address the following questions or refer me to who might be able to assist me with this
information?

i have a question regarding my annual merit salary adjustment for 2014. Do you know which staff member
would be able to answer specific questions about this issue?

Is it true that IRWM/FAB has hired or will soon hire a new Staff Services Manager to supervise all of the IRWM

HQ and Regional Office analysts? Could you tell me whether or not the change does include a change of
1

ep ASAI ETE

 
 

qa
supervisor foFtREARWM/ PAS Ir plencn battor Sector erantiahblystiessition: GAS wRaDHE AM ge-Would be

effective?
Thank you,

Elise King

 
 

 

FAG NEW

1-4 VA NALYS T SUPE RVI 50g ©
~ Case 2:17-cv-01257-MCE-EFB Document 11. File 18 Page S4Son Byadle “Baan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State of California DEPARTMENT OF Wat ER RESOURCES mia Natural Resources Agen
JOB DESCRIPTION AND POSITION CLASSIFICATION
CLASSIFICATION DWR POSITION NUMBER SAP POSITION NUMBER MCR
Staff Services Manager | 1650-4800-900 50075784 2
APPOINTEE SAP PERSONNEL NO. | DIVISION/SECTION
Vacant TBD DIRWM/Financial Assistance Branch
COLLECTIVE BARGAINING IDENTIFIER
Management Related BU: Supervisory Related BU: Confidential Related BU: Rank and File BU:
¥
$01
RESPONSIBILITIES EXERCISED IMMEDIATE SUPERVISOR (Print) SUPERVISOR'S CLASSIFICATION
Supervisory [[] Lead Person Tracie Billington Principal Engineer, Water Resources
APPROVED BY (Personnel Analyst's Name) DATE
RW 3/27/15
a Activity
POSITION SUMMARY

Under the general direction of the Principal Engineer, Water Resources, the Staff Services Manager
| coordinates the activities and supervises a team of analyst that support and delivers various grant
programs administered by the Financial Assistance Branch, Division of Integrated Regional Water
Management (IRWM).

ESSENTIAL FUNCTIONS

This position requires the incumbent to work cooperatively with Department staff, contractors, and
grant recipients. The Staff Services Manager will supervise branch staff that perform fiscal
assignments related to the IRWM grant programs; also responsible for coordinating and overseeing K—
Branch work assigned in all four region offices. Provide guidance and expertise to staff, review
staff work for accuracy, consistency with branch and department policies and procedures related
to the program delivery of various financial assistance programs. Must have excellent verbal and
written communication and interpersonal skills; exercise good judgment and tact; handle
competing priorities and meet short deadlines; a strong customer-oriented focus; perform ina
team environment; and maintain regular, consistent, and predictable attendance. The specific
essential duties are:

45% Assist the Branch Chief in the formulation of policies and procedures. Provide in depth analyses to
disseminate policies, procedures, and other materials related to Financial Assistance Branch
programs and projects. Develop, review, and implement internal procedures and perform
administrative, program control, fiscal, and business management functions. This includes
working cooperatively with various Department organizations including the Bond Administrative
Officer, the four Regional Offices, the Budget Office, and Fiscal Services. Perform bill analysis and
review of relevant legislation, regulations and standards that affect the branch programs. Establish
and maintain cooperative relations with management on high profile problems and/or politically
sensitive programs. Create responses to legislative, public and media inquiries. including

 

 

 

 

 

 

SUPERVISOR’S STATEMENT: | HAVE DISCUSSED THE DUTIES OF THE POSITION WITH THE EMPLOYEE.
SUPERVISOR'S NAME (Pant) SUPERVISOR'S SIGNATURE DATE
Tracie Billington >
EMPLOYEE’S STATEMENT: | HAVE DISCUSSED WITH MY SUPERVISOR THE DUTIES OF THE POSITION AND HAVE
RECEIVED A COPY OF THE DUTY STATEMENT.
EMPLOYEE'S NAME (Print) EMPLOYEE'S SIGNATURE DATE
>

 

 

 

DWR 525 (Rev. 1/09) Page 1 of 3

 
 

7 Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 a4)

JOB DESCRIPTION AND POSITION CLASSIFICATION

 

CLASSIFICATION

DWR POSITION NUMBER SAP POSITION NUMBER MCR

 

 

Staff Services Manager | 1650-4800-900 50075784 2

 

APPOINTEE

Vacant

SAP PERSONNEL NO. | DIVISION/SECTION
TBD DIRWM/Financial Assistance Branch

 

 

 

Percent of
Time

Activity

 

30%

25%

 

 

responses to requests about procedures, cost reimbursement issues, and/or bond accountability
obligations. Develop, review, and approve customized reports for management, the Legisiature,
and the public. Participate in public meetings and workshops regarding Branch programs and
activities. Driving on a vehicle on public roadways is required to attend meetings.

Plan, lead, organize, and control the staff and activities in order to develop and maintain a highly
skilled professional staff to meet the Department's mission through: assigning and distributing
work, monitoring and evaluating performance, preparing annual Appraisal and Development
reports, determining training needs and approving training requests, implementing the three
phases of progressive discipline, verifying and approving employee's attendance and leave
requests, interviewing and hiring qualified employees, understanding employee's rights with
regards to labor relations, and leading by example.

Ensure the timely completion of Budget Change Proposals and related materials, including Spring
Finance Letters. Verify that budgetary information is entered into SAP and COGNOS. Provide
oversight in monitoring correct and accurate funding commitments, reviewing and verifying staff
reports, documents tracking, and routine reporting materials. Monitor detailed bond expenditure
plans and budget planning documents. Review, critique and approve staff work. Recommend to
the Branch Chief and other section chiefs corrective actions, as needed. Ensure that approved
corrective actions are implemented. Ensure that cash flow projections and related bond
accountability obligations are timely, complete, and accurate. Develop and present reports to
management on the status of contracts and funding balances.

Oversee and manage staff database and website development, maintenance, and monitoring to
ensure that analyst and technical staff have and use the necessary tools to meet branch
obligations. Develop systems or processes to assure expeditious and cost effective service to
internal and external customers, develop information and data collection systems to evaluate
program objectives, design and utilize data reports to assess customer service needs and to
assure maximum quality services.

FINANCIAL DISCLOSURE REQUIREMENT

Position is listed in the Department’s Conflict of Interest Code and requires disclosure.

SPECIAL REQUIREMENTS

Possess valid California Driver's License to attend meetings. Limited travel and overtime work may
be required to meet program deadlines.

 

DWR 525 (Rev. 1/09) Page 2 of 3

 

 
Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 nando t®)

JOB DESCRIPTION AND POSITION CLASSIFICATION

 

 

 

 

 

 

 

CLASSIFICATION DWR POSITION NUMBER SAP POSITION NUMBER MCR
Staff Services Manager | 1650-4800-900 50075784 2
APPOINTEE SAP PERSONNEL NO. [| DIVISION/SECTION
Vacant TBD DIRWM/Financial Assistance Branch

PROBA G Activity

 

 

 

KNOWLEDGE, SKILLS, AND ABILITIES

Possess basic database skills and knowledge of the State contracting and budgeting processes.
Have excellent verbal and written communication and interpersonal skills. Ability to work in a team
environment.

OTHER REQUIREMENTS

This position provides necessary support to Emergency Operations and the Divisions of Flood
Management, Safety of Dams, and Operations and Maintenance, Engineering, and the Public Affairs
Office during governor declared emergencies, flood, drought, dam, SWP, and other incidents and
emergencies. This position may participate in emergency operations in the capacity of area teams,
field inspection, coordination, and assisting agencies such as Cal EMA and FEMA in disaster work,
including performing fieldwork to complete damage survey reports for droughts, flooding,
earthquakes, and other emergencies. This position may also serve in one of the sections as
established in the Incident Command System to assist the Department in performing its emergency
preparedness, response, recovery, and mitigation functions. These functions are established in
the California State Emergency Plan and the Department’s Administrative Orders.

 

 

DWR 525 (Rev. 1/09) Page 3 of 3

 

 
Oy

C

ATTEIS, IKEORGRNICATN
G0) ©E. King Lormer position

State of Califone o> 2: 17-CV-01257-M CER ne PSHE tesobaled 11/16/18 EAGGa be Dhaba toes Agency

JOB DESCRIPTION AND POSITION CLASSIFICATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLASSIFICATION DWR POSITION NUMBER SAP POSITION NUMBER MCR

Associate Governmental Program Analyst .  1650-5393-004 50012619 1

APPOINTEE SAP PERSONNEL NO. DIVISION/SECTION

Elise King 8194 IRWM/Financial Assist Br/implementation Grants S«

COLLECTIVE BARGAINING IDENTIFIER

Management Related BU: Supervisory Related BU: Confidential Related BU: Rank and File BU:
R01
RESPONSIBILITIES EXERCISED IMMEDIATE SUPERVISOR (Print) SUPERVISOR'S CLASSIFICATION
[1] Supervisory [(] Lead Person Zaffar Eusuff Supervising Engineer, Water Resources
APPROVED BY (Personnel Anatyst's Name) : DATE
Jt 05/19/11
anes Activity

POSITION SUMMARY
Under the direction of the Supervising Engineer, the Associate Governmental Program Analyst
(AGPA) exercises independent judgement and initiative in performing the more complex and
difficult fiscal assignments related to implementation grants in the Integrated Regional Water
Management (IRWM) grant program. The incumbent may be assigned duties to support and work
as part of a matrix managed team, including planning grants administration. Duties include
determining compliance with IRWM grant program requirements; support the preparation and
administration of implementation grant, loan, or service agreements; processing of payment claims
for implementation grants and other IRWM grant programs.
ESSENTIAL FUNCTIONS
The Implementation Grants are awarded to support projects that are ready for or are nearly ready
for implementation. This position requires the incumbent to perform highly varied and extremely
complex contract preparation and analysis including the administration of grant, loan, or service
agreements; report and correspondence preparation; and analysis and administrative approval of
payment claims for IRWM programs. Incumbent must work cooperatively with Department of Water
Resources (DWR) staff, contractors, and grant recipients; maintain regular, consistent, predictable
attendance; and exercise good judgment. The specific essential functions are:

15% Independently develop and administers implementation grant agreements. Review contract
documents to ensure consistency with IRWM Implementation grant program policies and
procedures and that appropriate language, legal provisions, and other requirements are included.
Review, analyze, and coordinate the execution and implementation of grant, loan, and service
agreements with external customers (implementation grantees and agencies) and internal
customers, technical staff, Office of Chief Counsel, Budget Office, Fiscal Services, and Contract
Services Office. Keep abreast of requirements of the State Contracting Manual, State
Administrative Manual, DWR guidelines,

SUPERVISOR'S STATEMENT: | HAVE DISCUSSED THE DUTIES OF THE POSITION WITH THE EMPLOYEE.
SUPERVISOR'S NAME (Print) SUPERVISOR'S SIGNATURE DATE
Zaffar Eusuff >
EMPLOYEE’S STATEMENT: | HAVE DISCUSSED WITH MY SUPERVISOR THE DUTIES OF THE POSITION AND HAVE
RECEIVED A COPY OF THE DUTY STATEMENT.
EMPLOYEE'S NAME (Print) EMPLOYEE'S SIGNATURE DATE
\ >

 

 

 

 

 

DWR 525 (Rev. 1/09) Page 1 of 2

 
Go-2

Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 1 fi

JOB DESCRIPTION AND POSITION CLASSIFICATION

 

 

 

 

 

 

 

CLASSIFICATION DWR POSITION NUMBER SAP POSITION NUMBER MCR

Associate Governmental Program Analyst 1650-5393-004 50012619 1

APPOINTEE SAP PERSONNEL NO. | DIVISION/SECTION

Elise King 8194 IRWM/Financial Assist Br/implementation Grants Se
= Activity

 

 

15%

35%

35%

 

various codes (e.g., Public Contract Code and Government Code), and other relevant policies and
procedures. Driving a vehicle on public roadways will be required to attend meetings.

Conduct analytical reviews of implementation grant and loan applications; determine
completeness; and evaluate compliance with minimum financial, legal and organizational eligibility
criteria. Analyze financial, economic, and demographic data and associated information to
determine the legal, financial, and organizational eligibility of applicants for financial assistance.
Prepare findings, recommendations, and reports on applications for implementation grants or
loans. Participate in the development of proposed legislation affecting the bond law programs.
Conduct bill analyses and interpret legislation related to financial assistance programs
administered by the Division. Assist the Branch Chief with responding to internal and external
audits. Consult with prospective implementation grant applicants and other State agencies on
financial assistance programs. Recommend and implement improvements to policies and
procedures to improve branch activities, including development of grant agreement templates for
use within the Branch and by other Divisions that undertake similar activities; and improving fiscal
controls for the various financial assistance programs.

Review each invoice claim, in conjunction with technical staff, to verify the eligibility of charges
claimed and the appropriateness and accuracy of the dollar amounts. Submit claims to
management for approval and initiate payment. Prepare SAP Services Entry Sheets to authorize
payment. Consult and recommend to grantees procedures for submitting reimbursement claims.
Answer and resolve complex questions and concerns from the public and grantees as they arise.

Utilize SAP, Grants Review and Tracking System (GRanTS), and COGNOS reporting tools to
monitor bond-funded implementation grants and loans. Develop custom reports for management,
the Legislature, and the public. Track Implementation Grant funding commitments and monitor
funding liquidation dates. Maintain and modify databases for tracking and analysis of financial
status of various bond law programs, primarily implementation grants. Train staff in the use of
various management tools including SAP, GRanTS, and COGNOS. Serve as liaison with GRanTS
administrator for implementation of necessary modifications and upgrades. Ensure that Bond
Accountability tracking and reporting requirements for implementation grants are met. Assist in
budgeting and tracking of program expenditures within SAP. In consultation with Branch and
Implementation Grants Section Chief, develop cash flow projections for upcoming General
Obligation bond sales; and tracking bond sale allocations by sale, program, and project.

SPECIAL REQUIREMENTS
Must possess a valid California Drivers License.

Limited travel and overtime work may be required to meet program deadlines.
Basic database skills and knowledge of the State contracting and budgeting processes.

 

 

DWR 5285 (Rev. 1/09) Page 2 of 2

 

 
 

REK Top 7
STATE OF CALIFORBIAS CADEGRALONAORAD ResoUstesaceNeB Document 11 Filed 11/16/18 Edargan cl deowal ak} Govern
DEPARTMENT OF WATER RESOURCES i
1416 NINTH STREET, P.O. BOX 942836.

SACRAMENTO, CA 94236-0001
(916} 653-5791

 

June 18, 2015

Elise King
10 Mount Judah Place
‘Sacramento, California 95835

Dear Ms. King:

The Department of Water Resources (DWR), Employee Health Services Office is
responding to your request for reasonable accommodation dated May 28, 2015. Your
requested accommodation we are addressing today is to be transferred to a different
Department outside of DWR, or a different division within BWR. Additionally, you
requested accommodation for the following: placement to an equivalent classification

- with a full-time and flex-time work schedule; a transitional period to retum to full duties
‘and full-time work schedule within two to three months as deemed necessary by the .

' medical care provider; the physical environment needs to be free from harmful levels of -
environmental toxins, rodents, insects, and excessive dust; the work area should have
a natural light source; if the work area is a cubicle, it must be an open cubicle style and
must have at least one side open; and if work area is an enclosed office, it must have a

window.

DWR provides reasonable accommodation to applicants and employees who, because
_ of a disability or qualifying medical condition which limits a major life activity, cannot
perform the essential functions of the job without accommodation.

In the letters dated March 25, 2015 and April 23, 2015 that you provided with your
request, Rosemary Cook, LCSW, has not identified any essential functions which you
are unable to perform, with or without accommodation, for your position as an

Associate Governmental Program Analyst with the Division of Integrated Regional

Water Management. Ms. Cook has recommended that you transfer to another division .
within DWR and have no interaction with your current management team. As.has been
discussed with you previously, a request for a change in supervision is not considered

to be a reasonable accommodation; therefore, our previous determination to deny your

request remains unchanged.

The additional requests listed above in the first paragraph can be evaluated by our
Employee Health Services Office once we have identified that you are planning on

returning to work.

 
 

EliseGaing 2:17-cv-01257-MCE-EFB Document 11° Filed 11/16/18 Page| 115 of 124

June 18, 2015
Page 2

With regard to your specific request for an environment free from harmful levels of
environmental toxins, rodents, insects, and excessive dust, it is DWR’s practice to
address any such harmful levels for all of our offices and employees. On an ongoing
basis DWR endeavors to take all appropriate steps and measures to address these
issues and concerns whenever identified.

if you disagree with our determination in this matter, you have one year (365 days) from
your receipt of this fetter to file a complaint, in writing, to the Department of Water —
Resources, Office of Workforce Equality, P.O. Box 942836, Sacramento, California
94236-0001. If you do not receive a response from the Department within 90 days of
your complaint, or you receive an unfavorable decision and wish to appeal the
Department's final deiermination, you have additional appeai rights through the State

Personnel Board.

Should your condition change or improve and_your medical treatment providers update
their findings and recommendations, please let us know and we will be happy to
resume the interactive process with you to evaluate any further accommodations
requested. In the interim, should you have any questions or need assistance j in any
way, please contact vacquetine Nelson at (916) 654-0533.

Sincerely,
Bee

Tom Beiler, Chief
_ Employee Health Services and Labor Relations

 

Gi-e
 

State of Califia C356 9-17-cy-01257-MC er Hee Docent Er ried LV 16/18 mien te
REASONABLE ACCOMMODATION REQUES

NOTE: The Chief, Labor Relations and Employee Health Services is the only individual within the Department of
“eter Resources authorized to deny a request for reasonable accommodation.

 

 

3@ instructions on page two.)
EMPLOYEE NAME CLASSIFICATION
Elise King Associate Governmental Program Analyst

 

HOME ADDRESS, CITY, STATE, ZIP
10 Mount fudah Place, Sacramento, CA 95835

 

 

 

 

 

WORK DIVISION WORK ADDRESS, CITY, STATE, 2P
Regional Water Memt/FAB 901 P Street, #213A, Sacramento, CA
WORK PHONE NUMBER HOME PHONE NUMBER MOBILE PHONE NUMBER
- 916-752-1720
SUPERVISOR'S NAME SUPERVISOR'S PHONE NUMBER
Mozaffar Eusuff 316-651-9266

 

 

{hereby request reasonable accommodation to assist me in performing the duties of my current position in the
Denartment of Water Reeources.

1. The nature of my disability is: <j Permanent [<j Temporary (Please describe below)
Major Depression and PTSD, with delayed expression.

 

 

 

2. Description of accommodation requested: (If the item may be purchased, indicate where it may be obfained and
include cost and model number, or describe request for work site modification, or specific duties which can be
restructured or shared. Medical verification may be required}

. fequest transfer to another department outside of Department of Water Resources, IRWM Division/FAB, and Bonderson Building Room
213A; Transfer locations can include another division within the Department of Water Resources, the Natural Resources Agency or other
Agency. I request placement into an equivalent classification with a full-time and Flex-time work schedule; a transitional period to return to
full duties and full-time work schedule within two to three months as deemed necessary by the medical care provider. The physical
environment needs to be free from harmful levels of environmental tozins, rodents, insects, and excessive dust. The work area should
have a natural light source. If the work area is a cahicle an open cuhicle style, with at least one side open, is necessary. If the work area is
an enclosed office it must have a window.

 

3. Accommodation requested will assist me by: (Be specific)

The above request will allow me to be in a work environment where my disability is manageable. Please see the aftached
Forms from my treatment provider Rosemary Cook, LCSW and the Work Status Report from Dr, Richard Alan Sizer for
clarification. Additionally, there is an email with this request that provides more explanation of the details of this
reasonable accommodation request interactive process.

 

 

 

SIGNATURES (Please read instructions on page two before signing.)

mer anion Vung ~ S/AGUIS

(J Modified (-] Approved

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE OFFICER DATE ESTIMATED COST COST GBJECT NUMBER
—- $

DIVISIONREGIONIOFFICE CHIEF GATE

CHIEF LABOR RELATIONS AMD EA@MLOVEE HEALTH SERVICES DATE

 

() Denied See justification attached

 

 

 

 

ME ANAT A TA Ramen 2 at

 
 

Jf ae Aye) ay 6G
; Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 117 of £24_

Ellingson, Jana

 

 

trom: Nelson, Jacqueline@DWR
Sent: Thursday, June 18, 2015 9:40 AM
To: ‘elise king’
Cc: Beiter, Tom@DWR; Duenas-Davis, Aprii]@DWR
Subject: RE: DWR 4007 RAR #4 (JN's response of 6/18)

Good morning Elise,

Each DWR 4007 (Reasonable Accommodation Request) received from you was evaluated and a decision was made.
Please refer to the decision letters sent to you. As stated before, your medical provider has not identified anything that
prevents you from performing your essential job functions. A reasonable accommodation is any modification or
adjustment to a job, the work environment, or the way things usually are done that enables a qualified individual with a
disability or medical condition who cannot perform the essential functions of the job without accommodation, the ability
and equal opportunity to perform their essential job functions.

Since there seems to be a discrepancy on whether or not your request has changed, please review the requests below
which are directly cut and pasted from your DWR 4007's submitted to EHS:

Request (1) A decision was not issued on request (1) because you submitted a revision (request (2) below) for
consideration pnor to a decision being made by EHS.

Request (2) “| request transfer to another department outside of Department of Water Resources, IRWM Division/FAB,
and Bonderson Building Room 213A; Transfer locations can include another division within the Department of Water
Resources, the Natural Resources Agency or other Agency. The position that | am transferred to can not include an
ption to return to work in the IRWM/FAB. | request placement into an equivalent or higher classification with a full-time
and Fiex-time work schedule; a transitional period to return to full duties and full-time work schedule within two to three
months as deemed necessary by the medical care provider. The physical environment needs to be free from harmful
levels of environmental toxins, rodents, insects, and excessive dust. The work area should have a natural

light source. If the work area is a cubicle an open cubicle style, with at least one side open, is necessary. If the
work area is an enclosed office it must have a window.”

  
 

Request (3) “! request transfer to another department outside of Department of Water Resources, IRWM Division/FAB,
and Bonderson Building Room 213A; Transfer locations can include another division within the Department of Water
Resources, the Natural Resources Agency or a different Agency. | request placement into an equivalent classification
with a full-time and Flex-time work schedule: a transitional period to return to full duties and full-time work schedule within
iwo ta three months as deemed necessary by the medical care provider. The physical environment needs to be free
from harmful levels of environmental toxins, rodents. insects. and excessive dust. The work area should have a natural
ight source. if the work area is a cubicle an open cubicle style, with at least one side open, is necessary. ff the

work area js an enciosed office it must have a window.”

Request (4) “! request transfer to another department outside of Department of Water Resources, [RWM Division/FAB.
and Boncerson Building Room 213A: Transfer locations can include another division within the Departmeni of Water
resources, the Natural Resources Agency or other Agency. {request placement into an equivalent classification with a
full-time and Flex-time work schedule; a transitional period to return to full duties and fuil-time work schedule within two to
inree months as deemed necessary by the mecical care provider. The physical environment needs ta be free from
harmful levels of environmental toxins, rodents, insects, and excessive dust. The work area shouid have a natural

ight source. if ihe work area is a cubicle an open cubicle style, with at least one side open, is necessary. if the

work area is an enclosed office it must have a window.”

if you still feel that your request has changed, specifically from Request (3) to Request (4), please clarify the change.

 

your email below, you stated “How would you know this unless you reconnect with the medical provider to

confirm whether there is new information? Once again, as a separate, new and complete RAR. Which you refuse
to do.” As you may recall, you submitted letters from your medical providers with your “RAR #4”. In a letter from Ms.
Cook, LCSW, was the following sentence: (April 23, 2015) “With the prospect of returning to this work environment, Elise

1

serena aA A
 

 

Case 9:17-cv-0125 #MCE-EFB Document 11 Filed 11/16/18 Page rier)

Ellingson, Jana

24 From: Bradley, Susan@DWR
Sent: Tuesday, July 28, 2015 12:12 PM
To: Nelson, Jacqueline@DWR; Myrum, Debbie@DWR
Cec: Billington, Tracle@DWR
Subject: RE: Work Status Repart- CONFIDENTIAL

 

Hi ~ thank you so much for all the historical information you provided. | now have a better understanding of the
process, and | do appreciate you explaining it to me thoroughly. This is all new to me, and | in no way envy you; | knew
there was a reason | never wanted to work in HR. Thanks again Jacqueline. | will forward a copy of my response to her
to you and Debbie.

 

From: Neison, Jacqueline@DWR

Sent: Tuesday, July 28, 2015 11:45 AM

To: Bradley, Susan@DWR; Myrum, Debbie@DWR
Cc: Billington, Tracle@DWR

Subject: RE: Work Status Report- CONFIDENTIAL

Hi Susan,

Yes, we do verify the authenticity of doctor’s notes, and it is Employee Health Services unit only that can do it. We need to
respond to her, and the best response at this time is the one that has been sent numerous times by Zaffar. The doctor's
note we receive doesn't change, so our response will not either. We need to be very careful with this employee in what we
say and how we say it. She is in my unit fairly deep with a workers’ comp claim, a prior one, and reasonable
accommodation requests (x4) that have been denied. She has filed an EEOC complaint alleging discrimination and she
has not stopped there. She has hired an attorney as well. | have our best attorney on her case at State Fund. Soon she
will be deposed and subpoenas will be sent from DWR.

We denied her request to take off a year and denied her request for a 3 month leave. In return, we asked for medical
substantiation in order for us to approve the 3 months and she hasn't provided it. | know what you are thinking because
we all are thinking it...she asked for three months off, we didn't approve it, but she is still taking off in chunks...we must
continue receiving doctors notes until the workers’ comp issue has been cleared AND per Legal we as a department are
showing that we've gone out of our way to accommodate her which will hold up in court. Hang in there...

There are complications with her latest workers’ comp claim and we need to wait on doing anything different. This
information also came from Legal. | will inform Legal there has been another doctor’s note provided by Elise and | will see
what advice she gives. | will fet you know.

Debbie can fill you in with the rest of the history as she has been involved from day 1. © Hope this helps.

asguelae Nebeon

Chief, Employee Health Services
Department of Water Resources
Human Resources Office

(916) 654-0533 Office

(916) 653-1533 Fax
iacqueline.nelson@water.ca.qov

From: Bradley, Susan@DWR
Sent: Tuesday, July 28, 2015 11:00 AM

 
 

 

Case 2:17-cv-01257-MCE- EFB Document 11 Filed 11/16/18 Page 119 of 124
Si State of California
Governor Edmund Brown Jr.

state of California
515 "S" Street, North Bidg.
jacramento, CA 95811

 

9/3/2015

‘lise Kin
sacramento, CA 95816

dear Elise King:

‘our Limited Examination and Appointment Program (LEAP) Certificate has been recorded with the
-alifornia Department of Human Resources (CalHR). Please review your contact information listed
bove for accuracy, as it will be used in verifying your LEAP certification in the examination application
rocess. If any of your information above is not correct, please contact CalHR at (866) 844-8671 before
oplying for a LEAP examination. If the information is accurate, you are approved to apply for any LEAP
xamination administered by the State of California.

jew currently available examinations by visiting the State of California Employment website, located at:
3S.CA.GOV. Search for available LEAP examinations by typing “LEAP” into the Job Title field and

lick Search. A list of currently available LEAP examinations will be provided inthe results. Review the

oecific LEAP bulletin, for the minimum qualifications and the application processes required to take

iat specific Examination. Additionally, once on the JOBS.CA.GOV website, review the various

mployment tutorials available. The Information provided through the “Persons with Disabilities” link

vailable through the Job Seekers tab has valuable information on taking both non-LEAP examinations

id LEAP examinations available for State employment. Any questions regarding the LEAP

xamination process, may be directed to CalHR.

inicerely,

alifornia Department of Human Resources
xamination Services Program

bexamcerts@calhr.ca.gov
66) 844-8671

California Relay Service for Hearing impaired Only 1-800-735-2929

 
 

 

Kaiser Permanente ‘ Page 1 of 1 Ub Lf
Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 120 of 124

AS te

OUD
ahs
KAISER PERMANENTE. thrive

SIZER, RICHARD ALAN (PHD)
2008 Morse Avenue

Sacramento CA 95825-2135
916-973-5000

Patient Name: King,Elise
Encounter Date & Time: 1/5/2016 10:00 AM

Please see below for this health care provider's directives and information relating to this encounter.

Work Status Report

Date onset of condition:
Next Appointment Date:

Modified Activity (Applies to work and home)
This patient is placed on modified activity at work and at home from 1/6/2016 through 2/2/2016.

If modified activity is not accommodated by the employer then this patient is considered temporarily
and totally disabled from their regular work for the designated time and a separate off work order is

not required.

Other needs and/or restrictions:
Restricted from working in customary worksite (901 P Street) due to the risk of environmental/

interpersonal triggers flaring up/ exacerbating symptoms. In addition, she is restricted from all but
incidental auditory/visual contact with her Management team, M Eusuff, T Billington and P Landis.
Communication is limited to written form only (eg email, memo). No meetings, telephone calls,
conversations

This form has been authorized by SIZER, RICHARD ALAN (PHD)

This form contains your private health information that you may choose to release to another party;
please review for accuracy.

 
 

Kaiser Permanente Page | of 1
Case 2:17-cv-01257-MCE-EFB Document11 Filed 11/16/18 Page 12% pt134

KAISER PERMANENTE. thrive

SIZER, RICHARD ALAN (PHD)
2008 Morse Avenue

Sacramento CA 95825-2135
916-973-5000

Patient Name: King,Elise
Encounter Date: 2/19/2016

Please see below for this health care provider's directives and information relating to this encounter.

Work Status Report

Date onset of condition:
Next Appointment Date:

Modified Activity (Applies to work and home)
This patient is placed on modified activity at work and at home from 2/2/2016 through 3/7/2016.

If modified activity is not accommodated by the employer then this patient is considered temporarily
and totally disabled from their regular work for the designated time and a separate off work order is
not required.

Other needs and/or restrictions:

Other needs and/or restrictions:

Restricted from working in customary worksite (901 P Street) due to the risk of environmental/
interpersonal triggers flaring up/ exacerbating symptoms. In addition, she is restricted from all but
incidental auditory/visual contact with M Eusuff, T Billington and P Landis. Communication is limited
to written form only (eg email, memo). No meetings, telephone calls, conversations

This form has been authorized by SIZER, RICHARD ALAN (PHD)

This form contains your private health information that you may choose to release to another party,
please review for accuracy.

Printed By: DURBOROUGH, ROBERT D on 2/19/2016 at 2:50:01 PM

 
 

4

Case 2:17-cv-01257-MCE-EFB Document 11 Filed 11/16/18 Page 122 (Ub)

Ellingson, Jana

 

From: Duenas-Davis, Aprili@DWR <April.Duenas@water.ca.gov>
Sent: Thursday, March 26, 2015 1:44 PM

To: eliseking@msn.com

Subject: RE: Reasonable Accommodation Request

Elise,

Thank you for your response. The reason for the need for clarification is to find out what modifications, if any, can be
made under reasonable accommodation. So the specific details are very helpful for us to help you. Here are some

examples for clarification purposes.

1. If the building itself is the problem, then you could potentially be moved to another building where homeless
people, insects or rodents, dust, and un-vacuumed carpets are also present but be satisfied.

2. {lf the building itself is not a problem but these other factors are, then if the homeless people were not in your
vicinity at work, there were no insects or rodents in the building, the dust was cleaned and removed, and the
carpets were vacuumed thoroughly and regularly, you could you remain in the Bonderson building and be

satisfied.

3. If all of these factors (the Bonderson building, regardless of its condition, and the homeless people, insects or
rodents, dust, and un-vacuumed carpets present, regardless of what building you may be housed in) are
problems, then you may require working in a new building free of homeless people, insects and rodents, no

dust, and thoroughly vacuumed carpets.

 

Given the explanations and examples above, can you please tell me what all of your environmental triggers are so | can
properly address them?

Thanks.

April Duenas-Davis, PHR
Return to Work Coardinator
Employee Health Services
(916) 653-9681

 

From: elise king (mailto:eliseking@msn.com]
Sent: Thursday, March 26, 2015 1:00 PM
’ To: Duenas-Davis, Aprii@DWR
Cc: jtemesvari@seiui000.org
Subject: RE: Reasonable Accommodation Request

Good Morning April,

Thank you for you response. Would it be possible for you to scan and email! me a copy of the responses that
you have received from my doctors?

Anis does not seem at all tedious and J appreciate your effort to make sure that we clearly communicate the
requirements for the reasonable accommodation being requested. In your email on March 26, 2015, 7:23 AM,
you offered your interpretation of what my environmental and interpersonal triggers are and stated, "] need to

1
 

2 “bro
Case 2:17-cv-0125 MCE-EFB Document 11 Filed 11/16/18 Page 123 of 124
know all the details as they pertain to YOU." You also asked, "Is this correct?" No. It is not what I want to
say. Here is my statement regarding the environmental triggers. I will get back to you soon with a more
"y clearly detined explanation of the interpersonal triggers.

 

In my email to you on March 25, 2015, 4:34 PM, I submitted my explanation detailing the environmental
triggers in my current, specific work situation. This is MY interpretation and explanation. Any other
interpretation or paraphrasing is not MY interpretation. The Bonderson Building, Room 213A is the primary
environmental trigger due to the unsafe conditions and the effects to my health, Here is the statement that

I provided to you regarding environmental triggers.

"Please see the attachment for a documented accounting of a continuing problem in Room 213A and the
Bonderson Building courtyard. The following issues have existed for some years in Bonderson Building, and
specifically Room 213A. There have been numerous times that I have encountered homeless people, dirty and
unsafe conditions in the restroom downstairs including large insects (roaches), I have reported these
conditions continuously to the proper staff and the conditions have been allowed to persist. I personally was
bitten by a spider at work in 2012 (which the department confirmed and verified in an accepted worker's
compensation claim). I was affected so severely that I was out of work for a week and had to have four months
of treatment and physical therapy due to temporary partial paralysis in my right hand and arm. The excessive
dust due to a lack of frequency that the office is cleaned and the requirement that I spend an inordinate amount
of time in the file room on the fourth floor, which is never cleaned or vacuumed, has caused me to have more
frequent trips to my doctor for allergic symptoms due to a documented allergy to dust mites. As you might
imagine, continued exposure to this physical environment has had a negative cumulative affect on my health
and levels of angst and anxiety.”

I hope this explanation of environmental triggers clears up any questions you might have. As I state above, I
will need to think about the interpersonal triggers and will get back to you soon with a more clearly defined

explanation.

 

Sincerely,

Elise King

 

From: April. Duenas(@water.ca. gov

To: eliseking@msn.com

CC: Jacqueline.Nelson@vwater.ca.gov
Subject: RE: Reasonable Accommodation Request
Date: Thu, 26 Mar 2015 15:56:48 +0000

Elise,

One more update. | finally reached someone at Kaiser. They did not have record of having received our inquiry to Dr.
> Hellman, despite my fax confirmation. | resent the information and was told it would be processed on a first-come, first-
~ served basis.
 

 

State of CalifomiaC ase 2:17-cv-01257-MC BEAR EMENS GEIGER REPOUBTER 11/16/18 THis Netra Repoutces
TRANSFER OR SEPARATION FROM DWR

a St aru fad

   

 

 

i aan : raed age eo “
PART 1 - To be completed by Supervisor or Em

 

 

 

 

 

EMPLOYEE NAME (First, Middle, Last} EMPLOYEE PERSONNEL'NO. | DWR POSITION NO. SAP POSITION NO.

Elise King 8194 1650-5393-004 50012619
FORWARDING ADORESS [Complete STD 686/687 (EAR) for address changes] ADDRESS TO WHICH WARRANT/STATEMENT OF EARNINGS SHOULD BE SENT (if different)
A street address is required if ovemight delivery of final warrant is necessary A street address is required f overnight delivery of final warrant is necessary

10 Mount Judah Place
Sacramento, CA 95835

 

 

 

 

 

 

 

DATE & TIME EMPLOYEE GAVE WRITTEN NOTICE OF SEPARATION/RETIREMENT SEPARATION DATE (Must be minimum of 1 day prior to retirement start date)

LAST DAY PHYSICALLY WORKED FINANCIAL DISCLOSURE POSITION? TEC PENDING SUBMISSION TO ACCOUNTING? REIMBURSED FOR MOVING EXPENSES?
5/27/14 Cl Yes I No (J Yes No CJ Yes &I No

DISPOSITION OF LAST WARRANT

(x Mail 0 aPick up (3 Send to Unit

 

NOTE: If you are leaving a position that is designated in the Department's Conflict of Interest Code, you should expect to receive a Statement of
Economic Interests (FPPC Form 700). If you do not receive a leaving office statement within 10 days of your separation date, please contact the
Assistant Filing Officer at (916) 651-6851.

A._ Leaving DWR (Employee MUST complete Parts A, B, or C, and D below)

(] Leaving State Service Reason

J Transfer Agency/Department Request medical transfer within DWR per doctor recommendation/restrictions to a
physical location other than Bonderson Building; in my current position or different position with equivalent classification.
TYPE OF APPOINTMENT

{J Permanent (13 Limited Terrnv/T&D ~— Durration of LT/T&D

B. Retirement (See Guide Human Resources 3 for more information)

(J Retirement Years of State Service

 

 

 

 

   

 

(1) JRequest Retired Employee ID card. Prepare letter of transmittal (See DAM 3951 and EPG Human Resources 3.)

 

 

 

 

 

 

   

LEAVE HOURS TO BE USED PRIOR TO RETIREMENT DATE RETIRING EMPLOYEE ELIGIBLE FOR A MOMENTO?
= 11 Yes (1 JNo
LUMP SUM DEFERRAL TO NEXT TAX YEAR? LUMP SUM DEFERRAL TO SAVINGS PLUS (401/457)? IF YES:
C1 Yes (J JNo 1 Yes (] JNo (0 Current Tax Year ([] Next Tax Year
C. Leave of Absence (See DAM Section 3170 and Administrative Procedure Human Resources 18 for more information)
TYPE OF LEAVE OF ABSENCE REASON FOR LEAVE

   
   

[) Non-Discretionary (] Discretionary

 

 

 

 

 

 

 

 

 

 

ro t

al TOTAL TIME OFF (MonthsWeeks/Days)

Beginning: Ending:

SUPERVISOR SIGNATURE DATE
(]3 RECOMMEND APPROVAL [] JDISAPPROVE

FIELD DIVISION/BRANCH CHIEF SIGNATURE DATE
(13 RECOMMEND APPROVAL [] JDISAPPROVE

DIVISION CHIEF SIGNATURE DATE
(3 APPROVED (1 IDISAPPROVE

J. Signatures

EMPLOYEE ee DATE/TIME | SUPERVISOR SIGNATURE DATE/TIME |
m Tine Kas 521 |\, |»

TAIT AAAS IR... UN Mane 4 an

 
